Exhibit 99.1 CONTRIBUTION AGREEMENT dated as of November 4, 2011 by and among THE MCGRAW-HILL COMPANIES, INC., CME GROUP INC. and CME GROUP INDEX SERVICES LLC TABLE OF CONTENTS Article I DEFINITIONS 2 Article II CONTRIBUTIONS; CLOSING 2 Section 2.01 Formation of the Company, S&P Opco and Dow Jones Opco 2 Section 2.02 Contribution of the S&P Index Business 2 Section 2.03 Contribution of the CME Group Index Business 7 Section 2.04 Sale of CMA; Contribution of CMA Purchase Price 12 Section 2.05 Assignment of Certain Contributed Assets 13 Section 2.06 Issuance of Company Membership Interests 14 Section 2.07 The Company’s Contributions to S&P Opco and Dow Jones Opco 15 Section 2.08 Closing 15 Section 2.09 Closing Deliveries 15 Section 2.10 MH Working Capital Adjustment 17 Section 2.11 CME Group Working Capital Adjustment 19 Article III REPRESENTATIONS AND WARRANTIES OF METS 22 Section 3.01 Incorporation, Qualification and Authority 22 Section 3.02 Securities Matters 23 Section 3.03 No Conflict 23 Section 3.04 Consents and Approvals 24 Section 3.05 Financial Information; Absence of Undisclosed Liabilities 24 Section 3.06 Tax Matters 25 Section 3.07 Absence of Certain Changes or Events 26 Section 3.08 Absence of Litigation 26 Section 3.09 Compliance with Laws 27 Section 3.10 Governmental Licenses and Permits 27 Section 3.11 Sufficiency of the MH Contributed Assets; Liens 27 Section 3.12 Intellectual Property 28 Section 3.13 Environmental and Health and Safety Matters 31 Section 3.14 MH Significant Contracts 31 Section 3.15 Employment and Employee Benefits Matters 33 Section 3.16 MH Real Property 37 Section 3.17 Insurance 38 Section 3.18 Related Party Transactions 38 Section 3.19 Brokers 39 Section 3.20 No Other Representations and Warranties; Disclaimer 39 Article IV REPRESENTATIONS AND WARRANTIES OF CUBS and CGIS 39 Section 4.01 Incorporation, Qualification and Authority 40 Section 4.02 Securities Matters 41 Section 4.03 No Conflict 41 Section 4.04 Consents and Approvals 42 Section 4.05 Financial Information; Absence of Undisclosed Liabilities 42 Section 4.06 Tax Matters 43 i Section 4.07 Absence of Certain Changes or Events 45 Section 4.08 Absence of Litigation 45 Section 4.09 Compliance with Laws 45 Section 4.10 Governmental Licenses and Permits 46 Section 4.11 Sufficiency of the CME Group Contributed Assets; Liens 46 Section 4.12 Intellectual Property 47 Section 4.13 Environmental and Health and Safety Matters 50 Section 4.14 CME Group Significant Contracts 50 Section 4.15 Employment and Employee Benefits Matters 52 Section 4.16 CME Group Real Property 57 Section 4.17 Insurance 58 Section 4.18 Related Party Transactions 58 Section 4.19 Brokers 59 Section 4.20 No Other Representations and Warranties; Disclaimer 59 Article V ADDITIONAL AGREEMENTS 59 Section 5.01 Conduct of the S&P Index Business Prior to the Closing 59 Section 5.02 Conduct of the CME Group Businesses Prior to the Closing 63 Section 5.03 Access 68 Section 5.04 Retention of Books and Records 69 Section 5.05 Confidentiality 69 Section 5.06 Reasonable Best Efforts; Authorizations; Consents 69 Section 5.07 Further Action 71 Section 5.08 Accounts Receivable 72 Section 5.09 Related Party Transactions 72 Section 5.10 Exclusivity 73 Section 5.11 Insurance Matters 74 Section 5.12 Certain Intellectual Property Matters 74 Section 5.13 Name Changes for CME Group Contributed Subsidiaries. 75 Section 5.14 Ancillary Agreements 75 Section 5.15 Initial Annual Budget of the Company 76 Section 5.16 Standstill 76 Section 5.17 Disposition of Licensed Trademarks 77 Article VI EMPLOYEE AND EMPLOYEE BENEFITS MATTERS 78 Article VII TAX MATTERS 78 Section 7.01 Cooperation on Tax Matters 78 Section 7.02 Certain Tax Restricted Asset Transfers. 79 Section 7.03 Other 81 Section 7.04 CMA Purchase and Sale; Certain Tax Contests 81 Article VIII CONDITIONS TO CLOSING 84 Section 8.01 Conditions to Each Party’s Obligations to Effect the Closing 84 Section 8.02 Conditions to MH’s Obligations to Effect the Closing 85 Section 8.03 Conditions to CME Group’s Obligations to Effect the Closing 85 ii Article IX TERMINATION, AMENDMENT AND WAIVER 86 Section 9.01 Termination 86 Section 9.02 Notice of Termination. 87 Section 9.03 Effect of Termination 87 Article X INDEMNIFICATION 88 Section 10.01 Survival 88 Section 10.02 Indemnification by MH 89 Section 10.03 Indemnification by CME Group and CGIS 90 Section 10.04 Indemnification by the Company 92 Section 10.05 Notification of Claims 92 Section 10.06 Exclusive Remedies 94 Section 10.07 Additional Indemnification Provisions 94 Article XI GENERAL PROVISIONS 96 Section 11.01 Expenses 96 Section 11.02 Notices 96 Section 11.03 Severability 97 Section 11.04 Entire Agreement 97 Section 11.05 Assignment 98 Section 11.06 No Third-Party Beneficiaries 98 Section 11.07 Amendment 98 Section 11.08 Disclosure Letter 98 Section 11.09 Governing Law; Submission to Jurisdiction; Waivers 98 Section 11.10 Bulk Sales Laws 99 Section 11.11 Specific Performance 99 Section 11.12 Rules of Construction 99 Section 11.13 Counterparts 100 Section 11.14 Waiver of Jury Trial 100 Section 11.15 Public Announcements 100 Section 11.16 CME Group Guarantee 100 iii INDEX OF EXHIBITS AND SCHEDULES Exhibit A Definitions Exhibit B Form of Company Certificate of Formation Exhibit C Form of Joinder Agreement Exhibit D Form of MH Brand License Agreement Exhibit E Form of Company Operating Agreement Exhibit F Form of New Index License Exhibit G Form of MH Corporate Services SLA Exhibit H Form of CME Group Corporate Services SLA Exhibit I Form of Commercial Licensing Agreement Exhibit J Form of Trademark Security Agreement Exhibit K Form of Employee Lease Agreement Exhibit L Form of International Services Agreement Exhibit M CME Group Employee Matters Agreement Exhibit N MH Employee Matters Agreement Schedule 2.04 CMA Schedule 2.06 Membership Interest Issuance Schedule 2.10 Illustration of Calculation of MH Net Working Capital Amount Schedule 2.11 Illustration of Calculation of CME Group Net Working Capital Amount Schedule 5.15 Fiscal Year 2012 Budget Outline Schedule 10 Indemnification iv CONTRIBUTION AGREEMENT THIS CONTRIBUTION AGREEMENT, dated as of November 4, 2011 (this “ Agreement ”), is made by and among The McGraw-Hill Companies, Inc., a New York corporation (“ MH ”), CME Group Inc., a Delaware corporation (“ CME Group ”), and CME Group Index Services LLC, a Delaware limited liability company and indirect subsidiary of CME Group (“ CGIS ”). PRELIMINARY STATEMENTS WHEREAS, MH, through Standard & Poor’s Financial Services LLC, a Delaware limited liability company and a wholly owned subsidiary of MH (“ S&P FS LLC ”), is engaged in the S&P Index Business and, pursuant to this Agreement, wishes to contribute, or cause to be contributed, the S&P Index Business to a newly formed limited liability company (the “ Company ”); and WHEREAS, CME Group, through CGIS, is engaged in the CME Group Index Business and, pursuant to this Agreement, wishes to contribute, or cause to be contributed, the assets of the CME Group Index Business to the Company; and WHEREAS, in connection with the foregoing, CME Group wishes to transfer, or cause to be transferred, all of the equity interest in CMA to MH in exchange for the CMA Purchase Price and to contribute or cause to be contributed the CMA Purchase Price to the Company; and WHEREAS, it is intended that (i) the Company’s issuance of Membership Interests to MH or one of its Subsidiaries, as consideration for the contribution of the MH Contributed Assets and entry into the MH Brand License Agreement, (ii) the Company’s issuance of Membership Interests to CGIS as consideration for the contribution of the CME Group Contributed Assets, and (iii) the Company’s issuance of Membership Interests to CME Group as consideration for the contribution of the CMA Purchase Price shall each be treated as nontaxable contributions of property to a partnership under Section 721 of the Code (it being understood, in the case of clauses (i) and (ii) , that MH or one of its Subsidiaries and CGIS, respectively, will recognize income with respect to the contribution of any Deferred Income Assets or liabilities relating thereto); and WHEREAS, it is intended that MH and the Company will enter, or cause one their Subsidiaries to enter, into certain agreements with respect to the licensing, use and protection of the MH Licensed Trademarks following the Closing. NOW, THEREFORE, in consideration for the premises and mutual covenants, representations, warranties and agreements hereinafter set forth, the parties to this Agreement agree as follows. 1 Article I DEFINITIONS Capitalized terms used but not otherwise defined in this Agreement shall have the meanings ascribed to such terms in Exhibit A . Article II CONTRIBUTIONS; CLOSING Section 2.01 Formation of the Company, S&P Opco and Dow Jones Opco . (a) The Company . On or prior to the Closing Date, MH shall cause the Company to be formed as a Delaware limited liability company by duly filing a certificate of formation substantially in the form attached hereto as Exhibit B (the “ Company Certificate of Formation ”) with the Secretary of State for the State of Delaware. At the Closing, immediately following such formation, MH shall cause the Company to execute a Joinder Agreement agreeing to be bound by the terms of this Agreement, substantially in the form attached hereto as Exhibit C (the “ Joinder Agreement ”). (b) S&P Opco and Dow Jones Opco . On or prior to the Closing Date, MH shall cause S&P Opco and Dow Jones Opco to be formed as Delaware limited liability companies by duly filing a certificate of formation in a form reasonably acceptable to the parties for each of S&P Opco and Dow Jones Opco with the Secretary of State for the State of Delaware. S&P Opco and Dow Jones Opco shall each be wholly-owned Subsidiaries of the Company. The limited liability company operating agreement of each of S&P Opco and Dow Jones Opco shall be in a form reasonably acceptable to the parties. It is intended that S&P Opco and Dow Jones Opco shall be treated as entities disregarded as separate from their owners for U.S. federal income tax purposes. Section 2.02 Contribution of the S&P Index Business . (a) On the terms and subject to the conditions set forth in this Agreement (including Section 2.05 ), at the Closing, (1) MH shall cause S&P FS LLC to enter into the MH Brand License Agreement as contemplated by Section 2.09(a)(ii) and (2) MH shall, or shall cause its Affiliates to, contribute, convey, assign, transfer and deliver to the Company, and the Company shall acquire and accept, all right, title and interest in and to all of the assets, properties and rights of MH and its Affiliates to the extent primarily used or held for use in the S&P Index Business as of the Closing other than (A) the MH Excluded Assets, (B) assets, properties and rights which are not primarily used or held for use in connection with the S&P Index Business and (C) the assets, properties and rights used in connection with the provision of services by MH under the MH Brand License Agreement, the Employee Lease Agreement, the International Services Agreement and the MH Corporate Services SLA (the “ MH Contributed Assets ”), wherever situated and of whatever kind and nature, real or personal, tangible or intangible, whether or not reflected on the books and records of MH or its Affiliates, and whether owned as of the date hereof or acquired hereafter but prior to the Closing Date, including the following, in each case, to the extent primarily used or held for use in the S&P Index Business (but, for the avoidance of doubt, excluding the assets described in clauses (A) , (B) and (C) above): 2 (i) all current assets; (ii) all equity interests in the MH Contributed Subsidiaries; (iii) all personal property and interests therein, including equipment, furniture, fixtures, furnishings, office equipment, computer, information technology and communications equipment, and other tangible personal property (including, rights, if any, in any of the foregoing purchased subject to any conditional sales or title retention agreement in favor of any other Person); (iv) subject to Section 2.05 , all rights under all MH Assumed Contracts; (v) subject to Section 2.05 , all rights under the MH Assumed IP Licenses; (vi) all accounts, notes and other receivables (whether or not billed) arising out of the sale of services, goods or products, together with MH’s or any of its Affiliates’ right (if any) to receive any unpaid financing charges accrued thereon; (vii) all expenses that have been prepaid by MH or any of its Affiliates, including lease and rental payments, prorated as of the Closing Date, with MH being entitled to the benefit of such prepaid expenses to the extent related to any time period through the Closing Date, and the Company being entitled to the benefit of such prepaid expenses to the extent related to periods subsequent to the Closing Date; (viii) subject to Section 2.05 , all claims, rights, credits, rights of set-off, causes of action (including counterclaims) and defenses against Third Parties to the extent arising out of or related to the S&P Index Business; (ix) all MH Owned Intellectual Property and MH Technology, together with (A) the right to sue for past, present and future infringement, misappropriation and other violations thereof or of any other rights of MH or its Affiliates in products calculated, published or maintained by MH or its Affiliates in connection with the S&P Index Business prior to the Closing, and (B) the right to collect and retain damages therefor, except, in each case, for the MH Excluded Trademarks, the MH Excluded Domain Names and Intellectual Property and Technology to be licensed or otherwise made available to the Company as set forth in the MH Corporate Services SLA; (x) subject to Section 2.05 , all licenses, permits or other governmental authorizations; 3 (xi) all books and records, whether in hard copy or electronic or digital format (including emails, databases and other file formats), sales and promotional literature, marketing materials, advertising materials, manuals and data, intellectual property prosecution files with respect to MH Owned Intellectual Property except for the MH Excluded Trademarks, sales and purchase correspondence, customer files and documents, lists of suppliers and data providers, all personnel and employment records permitted by applicable Law, and copies of any information relating to Taxes, in each case that relate exclusively to the S&P Index Business or the MH Contributed Assets, including any that relate exclusively to an MH Contributed Subsidiary; (xii) all goodwill arising out of the S&P Contributed Business except for the goodwill connected with the use of and symbolized by the MH Excluded Trademarks; (xiii) the assets set forth in Section 2.02(a)(xiii) of the MH Disclosure Letter; (xiv) the Third Party agreements set forth in Section 2.02(a)(xiv) of the MH Disclosure Letter; (xv) the MH Related Party Contracts set forth in Section 3.18 of the MH Disclosure Letter; and (xvi) subject to Section 2.05 , all rights under non-disclosure or confidentiality, non-compete, or non-solicitation agreements. (b) MH Excluded Assets . The following assets and properties of MH or its Affiliates (the “ MH Excluded Assets ”) will be retained by MH or its Affiliates, as applicable, notwithstanding any other provision of this Agreement and whether or not used in the S&P Index Business: (i) all Tax Returns and other information relating to Taxes (other than Tax Returns and other information relating to Taxes that relate exclusively to the S&P Index Business, the MH Contributed Assets or to the MH Assumed Liabilities); (ii) all assets maintained pursuant to or in connection with the MH Employee Plans; (iii) subject to Section 5.11(a) , all Insurance Arrangements, including the MH Insurance Policies; (iv) all claims, rights, credits, rights of set-off, causes of action (including counterclaims) and defenses against Third Parties, to the extent relating to any of the other MH Excluded Assets or the MH Excluded Liabilities, as well as any books, records and privileged information to the extent relating thereto; 4 (v) all rights to Tax refunds, loss carry-forwards, claims, defenses, credits or similar benefits attributable to a Pre-Closing Tax Period; (vi) the assets set forth in Section 2.02(b)(vi) of the MH Disclosure Letter; (vii) any rights of MH or any of its Affiliates under the Transaction Agreements; (viii) personnel and employment records for the S&P Index Business Non-Transferring Employees; (ix) all records and reports prepared or received by MH or any of its Affiliates in connection with the contribution of the S&P Index Business and the transactions contemplated hereby (including all analyses relating to the Contributed Businesses so prepared or received); (x) the MH Excluded Trademarks and the MH Excluded Domain Names; (xi) all cash and cash equivalents on hand or held by any bank or other Third Party; (xii) all Third Party agreements with respect to services that are used by MH or its Affiliates both outside the S&P Index Business and inside the S&P Index Business (other than the agreements set forth in Section 2.02(a)(xiv) of the MH Disclosure Letter); (xiii) all MH Owned Real Property and MH Real Property Leases; and (xiv) except for the MH Related Party Contracts set forth in Section 3.18 of the MH Disclosure Letter, any interest of MH or any of its Subsidiaries under any MH Related Party Contract. (c) MH Assumed Liabilities . On the terms and subject to the conditions set forth in this Agreement, the Company hereby agrees, effective at the time of the Closing, to assume, discharge and perform in accordance with their terms all Liabilities of MH or any of its Affiliates to the extent resulting from, arising out of or relating to the S&P Index Business whether arising before, at or after the Closing, other than the MH Excluded Liabilities (the “ MH Assumed Liabilities ”), including the following: (i) all current liabilities; (ii) all Liabilities arising under the MH Assumed Contracts, MH Assumed IP Licenses and MH Related Party Contracts set forth in Section 3.18 of the MH Disclosure Letter; 5 (iii) all Liabilities set forth in Section 2.02(c)(iii) of the MH Disclosure Letter; (iv) all Liabilities expressly assumed by the Company and its Affiliates under the MH Employee Matters Agreement; and (v) all MH Post-Closing Taxes (it being understood that nothing in this Section 2.02(c)(v) shall be interpreted to alter the allocation of income and gain to MH following the Closing Date in its capacity as a unitholder of the Company under Article 7 of the Company Operating Agreement or to cause the Taxes attributable to such allocations of income and gain to be treated as an MH Assumed Liability). It is understood and agreed that the assumption of the MH Assumed Liabilities by the Company pursuant to this Section 2.02(c) shall not limit, or constitute a waiver of, any bona fide defense that the Company, MH or any of its Affiliates may have with respect to claims of any Person other than MH or any of its Affiliates with respect to such MH Assumed Liabilites. (d) MH Excluded Liabilities . Notwithstanding any other provision of this Agreement, neither the Company nor any of its Affiliates is assuming or agreeing to pay or discharge any Liability of MH or any of its Affiliates other than the MH Assumed Liabilities, and without limiting the generality of the foregoing, neither the Company nor any of its Affiliates is assuming or agreeing to pay or discharge any of the following Liabilities of MH or any of its Affiliates whether or not related to the S&P Index Business (collectively, the “ MH Excluded Liabilities ”): (i) any Debt; (ii) any Liability set forth in Section 2.02(d)(ii) of the MH Disclosure Letter; (iii) any Liability to the extent relating to or arising under any MH Excluded Asset; (iv) any Liability incurred in connection with the transfer of the MH Excluded Assets or other MH Excluded Liabilities prior to the Closing; (v) all MH Pre-Closing Taxes; (vi) any Liabilities relating to or arising under any MH Employee Plan; (vii) all employment-related Liabilities of MH and its Affiliates associated with the employment prior to the Closing of (A) the S&P Index Business Employees and (B) any other current or former employees of MH and its Affiliates; (viii) any Liabilities expressly retained by MH and its Affiliates pursuant to the terms of the MH Employee Matters Agreement; 6 (ix) other than the Liabilities assumed by the Company by operation of law, any Liability arising from or relating to the termination of employment or service of any Person solely as a result of the consummation of the transactions contemplated by this Agreement; (x) any Liability of MH or any of its Affiliates for any brokerage, finder’s or other fee or commission or expense in connection with transactions contemplated hereby; (xi) any Liability arising under any MH Related Party Contracts (other than any MH Related Party Contracts set forth in Section 3.18 of the MH Disclosure Letter); (xii) any Liability arising under, or in relation to any failure to comply with, any Environmental Law or any Environmental Permit to the extent arising on or prior to the Closing Date; (xiii) any Liability of MH or any of its Affiliates under the Transaction Agreements; and (xiv) any Liability of MH or any of its Affiliates related to corporate cost allocations from MH or any Affiliate thereof. (e) Tax Treatment . It is intended that the contribution of the S&P Index Business pursuant to this Section 2.02 shall be treated as nontaxable contributions of property to a partnership under Section 721 of the Code (it being understood that MH or one of its Subsidiaries will recognize income with respect to the contribution of any Deferred Income Assets or liabilities relating thereto). Section 2.03 Contribution of the CME Group Index Business . (a) On the terms and subject to the conditions set forth in this Agreement (including Section 2.05 ), at the Closing, CGIS shall, or shall cause its Affiliates to, contribute, convey, assign, transfer and deliver to the Company, and the Company shall acquire and accept, all right, title and interest in and to all of the assets, properties and rights of CGIS and its Affiliates to the extent primarily used or held for use in the CME Group Index Business as of the Closing other than (1) the CME Group Excluded Assets, (2) assets, properties and rights which are not primarily used or held for use in connection with the CME Group Index Business and (3) the assets, properties and rights used in connection with the provision of services by CME Group under the New Index License, the CME Group Employee Matters Agreement and the CME Group Corporate Services SLA (the “ CME Group Contributed Assets ”), wherever situated and of whatever kind and nature, real or personal, tangible or intangible, whether or not reflected on the books and records of CGIS, and whether owned as of the date hereof or acquired hereafter but prior to the Closing Date, including the following, in each case, to the extent primarily used or held for use in the CME Group Index Business (but, for the avoidance of doubt, excluding the assets described in clauses (1) , and above): (i) all current assets; 7 (ii) all equity interests in the CME Group Contributed Subsidiaries; (iii) all personal property and interests therein, including equipment, furniture, fixtures, furnishings, office equipment, computer, information technology and communications equipment, and other tangible personal property (including, rights, if any, in any of the foregoing purchased subject to any conditional sales or title retention agreement in favor of any other Person); (iv) subject to Section 2.05 , all rights under all CME Group Assumed Contracts; (v) subject to Section 2.05 , all rights under the CME Group Assumed IP Licenses; (vi) all accounts, notes and other receivables (whether or not billed) arising out of the sale of services, goods or products, together with CGIS’s or any of its Affiliates’ right (if any) to receive any unpaid financing charges accrued thereon; (vii) all expenses that have been prepaid by CGIS or any of its Affiliates, including lease and rental payments, prorated as of the Closing Date, with CGIS being entitled to the benefit of such prepaid expenses to the extent related to any time period through the Closing Date, and the Company being entitled to the benefit of such prepaid expenses to the extent related to periods subsequent to the Closing Date; (viii) subject to Section 2.05 , all claims, rights, credits, rights of set-off, causes of action (including counterclaims) and defenses against Third Parties to the extent arising out of or related to the CME Group Index Business; (ix) all CME Group Owned Intellectual Property and CME Group Technology, together with (A) the right to sue for past, present and future infringement, misappropriation and other violations thereof or of any other rights of CME Group or its Affiliates in products calculated, published or maintained by CME Group or its Affiliates in connection with the CME Group Index Business prior to the Closing, and (B) the right to collect and retain damages therefor, except, in each case, for the CME Group Excluded Trademarks and Intellectual Property and Technology to be licensed or otherwise made available to the Company as set forth in the CME Group Corporate Services SLA; (x) subject to Section 2.05 , all licenses, permits or other governmental authorizations; (xi) all books and records, whether in hard copy or electronic or digital format (including emails, databases and other file formats), sales and promotional literature, marketing materials, advertising materials, manuals and data, intellectual property prosecution files with respect to CME Group Owned Intellectual Property except for the CME Group Excluded Trademarks, sales and 8 purchase correspondence, customer files and documents, lists of suppliers and data providers, all personnel and employment records permitted by applicable Law, and copies of any information relating to Taxes, in each case that relate exclusively to the CME Group Index Business or the CME Group Contributed Assets, including any that relate exclusively to a CME Group Contributed Subsidiary; (xii) all goodwill arising out of the CME Group Index Business, except for the goodwill connected with the use of and symbolized by the DJ Trademarks or the CME Group Excluded Trademarks; (xiii) the assets set forth in Section 2.03(a)(xiii) of the CME Group Disclosure Letter; (xiv) the Third Party agreements set forth in Section 2.03(a)(xiv) of the CME Group Disclosure Letter; (xv) the CME Group Related Party Contracts set forth in Section 2.03(a)(xv) of the CME Group Disclosure Letter; (xvi) subject to Section 2.05 , all rights under non-disclosure or confidentiality, non-compete or non-solicitation agreements; and (xvii) the News-CME Group Assumed Agreements. (b) CME Group Excluded Assets . The following assets and properties of CME Group or its Affiliates (the “ CME Group Excluded Assets ”) will be retained by CME Group or its Affiliates, as applicable, notwithstanding any other provision of this Agreement and whether or not used in the CME Group Index Business: (i) all Tax Returns and other information relating to Taxes (other than Tax Returns and other information relating to Taxes that relate exclusively to the CME Group Index Business, to the CME Group Contributed Assets or to the CME Group Assumed Liabilities); (ii) except to the extent expressly provided in the CME Group Employee Matters Agreement, all assets maintained pursuant to or in connection with the CME Group Employee Plans; (iii) subject to Section 5.11(b) , all Insurance Arrangements, including CME Group Insurance Policies; (iv) all claims, rights, credits, rights of set-off, causes of action (including counterclaims) and defenses against Third Parties, to the extent relating to any of the other CME Group Excluded Assets or the CME Group Excluded Liabilities, as well as any books, records and privileged information to the extent relating thereto; 9 (v) all rights to Tax refunds, loss carry-forwards, claims, defenses, credits or similar benefits attributable to a Pre-Closing Tax Period; (vi) the assets listed in Section 2.03(b)(vi) of the CME Group Disclosure Letter; (vii) any rights of CME Group or any of its Affiliates under the Transaction Agreements; (viii) personnel and employment records for CME Group Non-Transferring Employees; (ix) all records and reports prepared or received by CME Group or any of its Affiliates in connection with the contribution of the CME Group Index Business and the transactions contemplated hereby (including all analyses relating to the Contributed Businesses so prepared or received); (x) the CME Group Excluded Trademarks; (xi) all cash and cash equivalents on hand or held by any bank or other Third Party; (xii) all Third Party agreements with respect to services that are used by CME Group or its Affiliates both outside the CME Group Index Business and inside the CME Group Index Business other than the agreements set forth in Section 2.03(a)(xiv) of the CME Group Disclosure Letter; (xiii) the domain names listed in Section 2.03(b)(xiii) of the CME Group Disclosure Letter; (xiv) all CME Group Owned Real Property; (xv) except for the CME Group Related Party Contracts set forth in Section 2.03(a)(xv) of the CME Group Disclosure Letter, any interest of CME Group or any of its Subsidiaries under any CME Group Related Party Contract; and (xvi) the News-CME Group Agreements other than the News-CME Group Assumed Agreements. (c) CME Group Assumed Liabilities . On the terms and subject to the conditions set forth in this Agreement, the Company hereby agrees, effective at the time of the Closing, to assume, discharge and perform in accordance with their terms all Liabilities of CGIS or any of its Affiliates to the extent resulting from, arising out of or relating to the CME Group Index Business whether arising before, at or after the Closing, other than the CME Group Excluded Liabilities (the “ CME Group Assumed Liabilities ”), including the following: (i) all current liabilities; 10 (ii) all Liabilities arising under the CME Group Assumed Contracts or CME Group Assumed IP Licenses and CME Group Related Party Contracts set forth in Section 2.03(a)(xv) of the CME Group Disclosure Letter; (iii) all Liabilities set forth in Section 2.03(c)(iii) of the CME Group Disclosure Letter; (iv) all Liabilities expressly assumed by the Company and its Affiliates under the CME Group Employee Matters Agreement; and (v) all CME Group Post-Closing Taxes (it being understood that nothing in this Section 2.03(c)(v) shall be interpreted to alter the allocation of income and gain to CGIS following the Closing Date in its capacity as a unitholder of the Company under Article 7 of the Company Operating Agreement or to cause the Taxes attributable to such allocations of income and gain to be treated as a CME Group Assumed Liability). It is understood and agreed that the assumption of the CME Group Assumed Liabilities by the Company pursuant to this Section 2.03(c) shall not limit, or constitute a waiver of, any bona fide defense that the Company, CME Group or any of its Affiliates may have with respect to claims of any Person other than CME Group or any of its Affiliates with respect to such CME Group Assumed Liabilities. (d) CME Group Excluded Liabilities . Notwithstanding any other provision of this Agreement, neither the Company nor any of its Affiliates is assuming or agreeing to pay or discharge any Liability of CME Group or any of its Affiliates other than the CME Group Assumed Liabilities, and without limiting the generality of the foregoing, neither the Company nor any of its Affiliates is assuming or agreeing to pay or discharge any of the following Liabilities of CME Group or any of its Affiliates whether or not related to the CME Group Index Business (collectively, the “ CME Group Excluded Liabilities ”): (i) any Debt, including, without limitation, all obligations under the CGIS Indenture; (ii) any Liability set forth in Section 2.03(d)(ii) of the CME Group Disclosure Letter; (iii) any Liability to the extent relating to or arising under any CME Group Excluded Asset; (iv) any Liability incurred in connection with the transfer of the CME Group Excluded Assets or other CME Group Excluded Liabilities prior to the Closing; (v) all CME Group Pre-Closing Taxes; 11 (vi) any Liabilities relating to or arising under any CME Group Employee Plan; (vii) all employment-related Liabilities of CME Group, CMA and any of their Affiliates associated with the employment prior to the Closing of (A) the CME Group Index Business Employees and CMA Employees and (B) any other current or former employees of CME Group, CMA and any of their Affiliates; (viii) any Liabilities expressly retained by CME Group and its Affiliates pursuant to the terms of the CME Group Employee Matters Agreement; (ix) other than the Liabilities assumed by the Company by operation of law, any Liability arising from or relating to the termination of employment or service of any Person solely as a result of the consummation of the transactions contemplated by this Agreement; (x) any Liability of CME Group or any of its Affiliates for any brokerage, finder’s or other fee or commission or expense in connection with transactions contemplated hereby; (xi) any Liability arising under any CME Group Related Party Contracts (other than any CME Group Related Party Contracts set forth in Section 2.03(a)(xv) of the CME Group Disclosure Letter); (xii) any Liability arising under, or in relation to any failure to comply with, any Environmental Law or any Environmental Permit to the extent arising on or prior to the Closing Date; (xiii) any Liability of CME Group or any of its Affiliates under the Transaction Agreements; (xiv) any Liability of CME Group or any of its Affiliates related to corporate cost allocations from CME Group or any Affiliate thereof; and (xv) any Liability of CME Group or any of its Affiliates arising out of or related to any News-CME Group Agreement other than the News-CME Group Assumed Agreements. (e) Tax Treatment . It is intended that the contribution of the CME Group Index Business pursuant to this Section 2.03 shall be treated as nontaxable contributions of property to a partnership under Section 721 of the Code (it being understood that CGIS will recognize income with respect to the contribution of any Deferred Income Assets or liabilities relating thereto). Section 2.04 Sale of CMA; Contribution of CMA Purchase Price . (a) On the terms and subject to the conditions set forth in this Agreement, at the Closing, (i) CME Group shall cause its Affiliates to sell, convey, transfer, assign and deliver to MH (or a Subsidiary of MH designated by MH) and (ii) MH shall, or shall cause a Subsidiary of MH designated by MH to, purchase from CME Group (or its Affiliates) all of the equity interests of CMA (the “ CMA Shares ”), free and clear of any Liens other than Permitted Liens, for the CMA Purchase Price. CME Group shall cause CMA and its Subsidiaries to, at the Closing, have no Debt. 12 (b) On the terms and subject to the conditions set forth in this Agreement, at the Closing, immediately following the actions described in Section 2.04(a) , CME Group shall, or shall cause its Affiliates to, contribute and deliver to the Company, and the Company shall acquire and accept, the CMA Purchase Price. It is intended that the contribution of the CMA Purchase Price pursuant to this Section 2.04 shall be treated as a nontaxable contribution of property to a partnership under Section 721 of the Code. (c) CME Group shall cause CMA to duly convene and hold, immediately following the actions described in Section 2.04(b) , a meeting of its board of directors at which (i) the transfers referred to in Section 2.04(a) shall (subject to stamping) be approved and registered, (ii) all of the directors shall resign and such persons as MH shall designate shall be appointed as directors and as the secretary of CMA and (iii) such other customary actions shall be taken as may reasonably be necessary or appropriate to effect the acquisition of a company organized under the laws of England and Wales. Section 2.05 Assignment of Certain Contributed Assets . Notwithstanding any other provision of this Agreement to the contrary, but subject to the remaining provisions of this Section 2.05 , this Agreement shall not constitute an agreement to contribute, convey, assign, transfer or deliver to the Company any MH Contributed Assets or CME Group Contributed Assets, or any claim or right or any benefit arising thereunder or resulting therefrom, or the assumption of any MH Assumed Liabilities or CME Group Assumed Liabilities, if a contribution, conveyance, assignment, transfer, delivery or assumption thereof, or an agreement to do any of the foregoing, without the consent of a Third Party (including any Governmental Authority), would constitute a breach or other contravention of obligations to such Third Party or be ineffective or a violation of Law. Subject to Section 5.07(c) , each of MH, CME Group and CGIS, as applicable, shall use its commercially reasonable efforts to obtain any consent necessary for the contribution, conveyance, assignment, transfer, delivery of any such MH Contributed Asset or CME Group Contributed Asset, as applicable, claim, right or benefit, or such MH Assumed Liability or CME Group Assumed Liability, as applicable, to the Company. If, on the Closing Date, any such consent is not obtained, or if an attempted contribution, conveyance, assignment, transfer, delivery or assumption thereof would be a breach of obligations to such Third Party or be ineffective or a violation of Law, (a) for the avoidance of doubt, such MH Contributed Asset or CME Group Contributed Asset, as applicable, claim, right or benefit, or such MH Assumed Liability or CME Group Assumed Liability, as applicable, shall be treated as an MH Contributed Asset, CME Group Contributed Asset, MH Assumed Liability or CME Group Assumed Liability, as applicable, for the purposes of the calculations under Section 2.10 and Section 2.11 , respectively, and (b) each of MH, CME Group and CGIS, as applicable, shall, subject to Section 5.07(c) , cooperate in a mutually agreeable arrangement under which the Company would, in compliance with Law and any applicable contractual arrangements, obtain the benefits (including any contractual rights) and assume the obligations and bear the economic burdens associated with such MH Contributed Assets or CME Group Contributed Assets, as applicable, claim, right or benefit, or such MH Assumed Liability or CME Group Assumed Liability, as applicable, in accordance with this Agreement, as if the same had been contributed, conveyed, assigned, transferred, delivered or assumed, as applicable, on the Closing Date, including subcontracting, sublicensing or subleasing to the Company, or under which the applicable transferors would enforce for the benefit (and at the expense) of the Company any and all of their rights against a Third Party (including any Governmental Authority) associated with such MH Contributed Asset or CME Group Contributed Asset, as applicable, claim, right or benefit (collectively, “ Third-Party Rights ”), and the applicable transferor would promptly pay to the Company when received all monies received by it (net of any applicable Taxes) under any such MH Contributed Asset or CME Group Contributed Asset, as applicable, claim, right or benefit. The Company shall indemnify and hold harmless the MH Indemnified Parties or the CME Group Indemnified Parties, as applicable, for any and all Losses arising out of any Third-Party Claim resulting from the performance (or failure to perform) of the Company under any MH Contributed Asset or CME Group Contributed Asset, as applicable, during the period such MH Contributed Asset, CME Group Contributed Asset, MH Assumed Liability or CME Group Assumed Liability, as applicable, has not been contributed, conveyed, assigned, transferred or delivered to or assumed by the Company contemplated by the first sentence of this Section 2.05 (so long as MH, CME Group or CGIS, as applicable, is complying with the third sentence of this Section 2.05 with respect to such MH Contributed Asset or CME Group Contributed Asset, as applicable); provided , however , that the Company shall not be required to indemnify the MH Indemnified Parties or the CME Group Indemnified Parties to the extent that the cause of any such Losses is a breach by MH or any of its Affiliates or CGIS or any of its Affiliates, as applicable, of any of the Transaction Agreements, except to the extent caused by any action or omission by the Company. Notwithstanding the foregoing, any such MH Contributed Asset, CME Group Contributed Asset, MH Assumed Liability or CME Group Assumed Liability, as applicable, shall be contributed, conveyed, assigned, transferred and delivered to or assumed by the Company at such time in the future as the requisite Third Party consent is obtained (or no longer required). 13 Section 2.06 Issuance of Company Membership Interests . On the terms and subject to the conditions set forth in this Agreement, at the Closing: (a) immediately following the consummation of the transactions contemplated by Section 2.02 , as consideration for the contribution of the MH Contributed Assets (in addition to the assumption of the MH Assumed Liabilities) and entry into the MH Brand License Agreement, the Company shall issue to MH (or one or more of its wholly owned Subsidiaries designated by MH), free and clear of all Liens (except for Liens arising out of, under or in connection with the Company Operating Agreement), a Membership Interest with an associated Percentage Interest (as defined in the Company Operating Agreement) of 73%, determined after giving effect to all issuances pursuant to this Section 2.06 , and such Membership Interests, upon issuance by the Company, shall be duly authorized and validly issued; and (b) immediately following the consummation of the transactions contemplated by Section 2.03 , as consideration for the contribution of the CME Group Contributed Assets (in addition to the assumption of the CME Group Assumed Liabilities) and the CMA Purchase Price, the Company shall issue to CGIS and CME Group (or one or more of its wholly owned Subsidiaries designated by CME Group), free and clear of all Liens (except for Liens arising out of, under or in connection with the Company Operating Agreement), Membership Interests with an associated Percentage Interest (as defined in the Company Operating Agreement), in the aggregate, of 27%, determined after giving effect to all issuances pursuant to this Section 2.06 as set forth in Schedule 2.06 , and such Membership Interests, upon issuance by the Company, shall be duly authorized and validly issued. 14 (c) It is intended that the issuance of Membership Interests pursuant to this Section 2.06 shall be treated as a nontaxable issuance of interests in a partnership in exchange for contributions of property under Section 721 of the Code (it being understood, in the case of clauses (a) and (b) , that MH and CGIS, respectively, will recognize income with respect to the contribution of any Deferred Income Assets or liabilities relating thereto). Section 2.07 The Company’s Contributions to S&P Opco and Dow Jones Opco . (a) On the terms and subject to the conditions set forth in this Agreement, at the Closing, immediately following the consummation of the transactions contemplated by Section 2.06 , (i) the Company shall contribute, transfer, assign and deliver all of the MH Contributed Assets and Third-Party Rights between MH (or one of its Affiliates) and the Company (if any) to S&P Opco and (ii) S&P Opco shall assume, and agrees to pay, perform and discharge when due, the MH Assumed Liabilities to S&P Opco in respect of the Company’s 100% membership interest in S&P Opco. It is intended that such contribution, transfer, assignment and delivery shall be treated as a nontaxable contribution of property to an entity that is disregarded as separate from its owner for U.S. federal income tax purposes. (b) On the terms and subject to the conditions set forth in this Agreement, at the Closing, immediately following the consummation of the transactions contemplated by Section 2.06 , (i) the Company shall contribute, transfer, assign and deliver all of the CME Group Contributed Assets and Third-Party Rights between CME Group (or one of its Affiliates) and the Company (if any) to Dow Jones Opco and (ii) Dow Jones Opco shall assume, and agrees to pay, perform and discharge when due, the CME Group Assumed Liabilities to Dow Jones Opco in respect of the Company’s 100% membership interest in Dow Jones Opco. It is intended that such contribution, transfer, assignment and delivery shall be treated as a nontaxable contribution of property to an entity that is disregarded as separate from its owner for U.S. federal income tax purposes. Section 2.08 Closing . The closing of the transactions contemplated hereby (the “ Closing ”) will take place on a date (the “ Closing Date ”) mutually agreed to by MH and CME Group, which date shall be no later than three (3) Business Days following the satisfaction or waiver (by the party entitled to waive the condition) of all the conditions to Closing set forth in Article VIII (excluding any conditions which, by their terms, cannot be satisfied until Closing, but subject to such conditions being satisfied at Closing and the continued satisfaction of all other conditions to Closing set forth in Article VIII ) at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 155 North Wacker Drive, Chicago, Illinois 60606, or such other place as the parties hereto may agree in writing. The Closing shall be deemed to occur at 11:59:59 p.m., New York City time, on the Closing Date (the “ Effective Time ”). Section 2.09 Closing Deliveries . 15 (a) Mutual Deliveries . At or prior to the Closing, the applicable parties to the respective agreements and documents set forth in this subsection (a) shall, or shall cause their applicable respective Affiliates to, execute and deliver: (i) the Joinder Agreement; (ii) the MH Brand License Agreement in the form attached hereto as Exhibit D (the “ MH Brand License Agreement ”); (iii) the Limited Liability Company Agreement of the Company in the form attached hereto as Exhibit E (the “ Company Operating Agreement ”); (iv) the New Index License in the form attached hereto as Exhibit F (the “ New Index License ”); (v) the MH Corporate Services SLA substantially in the form attached hereto as Exhibit G (the “ MH Corporate Services SLA ”); (vi) the CME Group Corporate Services SLA substantially in the form attached hereto as Exhibit H (the “ CME Group Corporate Services SLA ”); (vii) the Commercial Licensing Agreement substantially in the form attached hereto as Exhibit I (the “ Commercial Licensing Agreement ”); (viii) the Trademark Security Agreement, in the form attached hereto as Exhibit J (the “ Trademark Security Agreement ”); (ix) the U.S. Employee Lease, Transition and Ongoing Services Agreement substantially in the form attached hereto as Exhibit K (the “ Employee Lease Agreement ”); (x) the International Services Agreement substantially in the form attached hereto as Exhibit L ; (xi) such deeds, bills of sale or contribution, endorsements, consents, certificates, assignments, assumptions and other good and sufficient documents or instruments as such parties and their respective counsel shall deem reasonably necessary or appropriate in connection with the actions referred to in this Article II (including the sale of CMA); and (xii) a certificate in accordance with Treasury Regulations Section 1.1445-2(b)(2) to the effect that each relevant Person is not a “foreign person” ( provided that if any such Person cannot deliver such certification, the relevant party shall deliver a certificate to the effect that such Person is not transferring any “United States real property interests” within the meaning of Code Section 897 in connection with this Agreement). 16 (b) MH Deliveries . At or prior to the Closing, MH shall, or shall cause its applicable Affiliates to, execute and deliver: (i) the certificate contemplated by Section 8.03(d) , duly executed by MH; and (ii) a certificate evidencing the good standing of MH in its jurisdiction of organization as of a date no earlier than thirty (30) days prior to the Closing Date. (c) CME Group Deliveries . At or prior to the Closing, CME Group shall, or shall cause its applicable Affiliates to, execute and deliver: (i) the certificate contemplated by Section 8.02(d) , duly executed by CME Group; (ii) certificates evidencing the good standing of each of CME Group and CGIS in its jurisdiction of organization as of a date no earlier than thirty (30) days prior to the Closing Date; and (iii) with respect to CMA, (A) duly completed and executed transfers of the CMA Shares, in favor of MH or its designee; (B) a power of attorney appointing MH or its designee as attorney-in-fact to exercise all rights in relation to the CMA Shares; (C) certificates for the CMA Shares and the shares in the capital of each Subsidiary of CMA if required by applicable law to issue share certificates (or an indemnity in respect of any lost or missing share certificates); (D) officer resignation letters containing a written acknowledgment from each officer that he has no claim against CMA; (E) an auditors' resignation letter confirming that the auditors have no outstanding claims of any kind against CMA, containing a statement in relation to CMA complying with section 519 of The Companies Act 2006 that there are no circumstances connected with their ceasing to hold office which they consider needs to be brought to the attention of the members or creditors of CMA in such customary form as the parties shall reasonably agree; and (F) such other customary documents as may reasonably be necessary or appropriate to effect the acquisition of a company organized under the laws of England and Wales (it being understood that CME Group’s obligations with respect to the delivery of the documents referenced in clause (D) shall be limited to using commercially reasonable efforts to procure such documents). Section 2.10 MH Working Capital Adjustment . (a) Closing Statement . (i) As promptly as practicable, but in no event later than ninety (90) days after the Closing Date, MH will cause to be prepared and delivered to CME Group a closing statement (the “ MH Closing Statement ”), signed by an officer of MH, setting forth in reasonable detail MH’s good faith calculation of the MH Net Working Capital Amount. The MH Closing Statement shall be prepared in accordance with the accounting principles, policies and procedures referenced in the definition of MH Net Working Capital Amount and the defined terms used therein. 17 (ii) If CME Group disagrees with the MH Closing Statement on the basis that it does not comply with the last sentence of Section 2.10(a)(i) , CME Group may, within thirty (30) days after delivery of the MH Closing Statement, deliver a notice (a “ CME Group Dispute Notice ”) to MH disputing such calculation. The CME Group Dispute Notice shall specify CME Group’s calculation of the MH Net Working Capital Amount, those items or amounts as to which CME Group disagrees (each, a “ MH Disputed Item ”) and, in reasonable detail, CME Group’s grounds for such disagreement. CME Group shall be deemed to have agreed with all items and amounts contained in the MH Closing Statement other than the MH Disputed Items and the related portions of the calculation of MH Net Working Capital Amount contained therein. (iii) If a CME Group Dispute Notice is delivered in accordance with Section 2.10(a)(ii) , MH and CME Group shall, during the thirty (30) days following such delivery, use their commercially reasonable efforts to reach agreement on the MH Disputed Items or amounts in order to finally determine the MH Net Working Capital Amount. If MH and CME Group are unable to reach such agreement during such thirty (30) day period, they shall promptly thereafter jointly retain KPMG LLP (the “ Neutral Accountant ”) or, if such firm is unable or unwilling to act as Neutral Accountant, such other nationally recognized independent public accounting firm selected by mutual agreement of MH and CME Group, each acting reasonably in such selection, and cause such Neutral Accountant promptly to review this Agreement and the MH Disputed Items (and such other analysis and work papers as MH, on the one hand, or CME Group, on the other hand, may believe is relevant to, or in support of, its position concerning the MH Disputed Items ( provided that the party submitting (or who wishes to submit) such other analysis and work papers has made such analysis and work papers reasonably available to the other party for review prior to the expiration of the thirty (30) day period referred to above) for the purpose of calculating the MH Net Working Capital Amount). In making such calculation, such Neutral Accountant shall act as an expert and not an arbitrator and consider only the MH Disputed Items, and the determination of such Neutral Accountant with respect to each MH Disputed Item shall be an amount within the range established with respect to such MH Disputed Item by CME Group’s calculation delivered pursuant to Section 2.10(a)(ii) , on the one hand, and MH’s calculation delivered pursuant to Section 2.10(a)(i) , on the other hand. Such Neutral Accountant shall deliver to MH and CME Group, as promptly as practicable but in no event later than thirty (30) days following its engagement, a report setting forth its calculation of the MH Net Working Capital Amount. Such report shall be final and binding upon MH and CME Group. The cost of such review and report shall be borne by the Company. 18 (iv) Each of the parties agree that they will cooperate and assist in the preparation of the MH Closing Statement and the calculation of the MH Net Working Capital Amount and in the conduct of the reviews referred to in this Section 2.10(a) , including by making available to the other party and its representatives, to the extent, reasonably requested, reasonable access to books, records, work papers, other materials, personnel, and representatives (including auditors and their work papers) in connection with such party’s review and preparation of such calculations. (b) Adjustments . (i) If (A) the MH Net Working Capital Reference Amount exceeds the MH Final Net Working Capital Amount, MH shall pay to the Company, in the manner and with interest as provided in Section 2.10(b)(ii) , the amount of such excess or (B) the MH Final Net Working Capital Amount exceeds the MH Net Working Capital Reference Amount, the Company shall pay to MH, in the manner and with interest as provided in Section 2.10(b)(ii) , the amount of such excess. The “ MH Final Net Working Capital Amount ” means, as applicable, the MH Net Working Capital Amount (1) as shown in MH’s calculation in the MH Closing Statement if no CME Group Dispute Notice with respect thereto is delivered in accordance with Section 2.10(a)(ii) or (2) if such a CME Group Dispute Notice is delivered (x) as agreed by MH and CME Group pursuant to Section 2.10(a)(iii) , or (y) in the absence of such agreement, as shown in the Neutral Accountant’s calculation delivered pursuant to Section 2.10(a)(iii) ; provided that in no event shall the MH Final Net Working Capital Amount be less than CME Group’s calculation of the MH Net Working Capital Amount set forth in the CME Group Dispute Notice or more than MH’s calculation of the MH Net Working Capital Amount set forth in the MH Closing Statement. (ii) Any payment pursuant to Section 2.10(b)(i) shall be made within five (5) Business Days after the MH Final Net Working Capital Amount has been determined in accordance with Section 2.10(b)(i) above, by wire transfer of immediately available funds (A) in the case of a payment pursuant to Section 2.10(b)(i)(A) from MH to such account or accounts as may be designated by the Company in writing no more than two (2) Business Days prior to the anticipated date of payment or (B) in case of a payment pursuant to Section 2.10(b)(i)(B) , from the Company to MH to such account or accounts as may be designated by MH in writing no more than two (2) Business Days prior to the anticipated date of payment. The amount of any payment to be made pursuant to this Section 2.10(b) shall bear interest from and including the Closing Date to, but excluding, the date of payment at a rate per annum equal to three percent (3%). Such interest shall be payable at the same time as the payment to which it relates and shall be calculated on the basis of a year of 365 days and the actual number of days elapsed. Section 2.11 CME Group Working Capital Adjustment . (a) Closing Statement . 19 (i) As promptly as practicable, but in no event later than ninety (90) days after the Closing Date, CME Group will cause to be prepared and delivered to MH a closing statement (the “ CME Group Closing Statement ”), signed by an officer of CME Group, setting forth in reasonable detail CME Group’s good faith calculation of the CME Group Net Working Capital Amount. The CME Group Closing Statement shall be shall be prepared in accordance with the accounting principles, policies and procedures referenced in the definition of CME Group Net Working Capital Amount and the defined terms used therein. (ii) If MH disagrees with the CME Group Closing Statement on the basis that it does not comply with the last sentence of Section 2.11(a)(i) , MH may, within thirty (30) days after delivery of the CME Group Closing Statement, deliver a notice (a “ MH Dispute Notice ”) to CME Group disputing such calculation. The MH Dispute Notice shall specify MH’s calculation of the CME Group Net Working Capital Amount, those items or amounts as to which MH disagrees (each, a “ CME Group Disputed Item ”) and, in reasonable detail, MH’s grounds for such disagreement. MH shall be deemed to have agreed with all items and amounts contained in the CME Group Closing Statement other than the CME Group Disputed Items and the related portions of the calculation of CME Group Net Working Capital Amount contained therein. (iii) If an MH Dispute Notice is delivered in accordance with Section 2.11(a)(ii) , MH and CME Group shall, during the thirty (30) days following such delivery, use their commercially reasonable efforts to reach agreement on the CME Group Disputed Items or amounts in order to finally determine the CME Group Net Working Capital Amount. If MH and CME Group are unable to reach such agreement during such thirty (30) day period, they shall promptly thereafter jointly retain the Neutral Accountant or, if such firm is unable or unwilling to act as Neutral Accountant, such other nationally recognized independent public accounting firm selected by mutual agreement of MH and CME Group, each acting reasonably in such selection, and cause such Neutral Accountant promptly to review this Agreement and the CME Group Disputed Items (and such other analysis and work papers as CME Group, on the one hand, or MH, on the other hand, may believe is relevant to, or in support of, its position concerning the CME Group Disputed Items ( provided that the party submitting (or who wishes to submit) such other analysis and work papers has made such analysis and work papers reasonably available to the other party for review prior to the expiration of the thirty (30) day period referred to above) for the purpose of calculating the CME Group Net Working Capital Amount). In making such calculation, such Neutral Accountant shall act as an expert and not an arbitrator and consider only the CME Group Disputed Items, and the determination of such Neutral Accountant with respect to each CME Group Disputed Item shall be an amount within the range established with respect to such CME Group Disputed Item by MH’s calculation delivered pursuant to Section 2.11(a)(ii) , on the one hand, and CME Group’s calculation delivered pursuant to Section 2.11(a)(i) , on the other hand. Such Neutral Accountant shall deliver to CME Group and MH, as promptly as practicable but in no event later than thirty (30) days following its engagement, a report setting forth its calculation of the CME Group Net Working Capital Amount. Such report shall be final and binding upon CME Group and MH. The cost of such review and report shall be borne by the Company. 20 (iv) Each of the parties agree that they will cooperate and assist in the preparation of the CME Group Closing Statement and the calculation of the CME Group Net Working Capital Amount and in the conduct of the reviews referred to in this Section 2.11(a) , including by making available to the other party and its representatives, to the extent, reasonably requested, reasonable access to books, records, work papers, other materials, personnel, and representatives (including auditors and their work papers) in connection with such party’s review and preparation of such calculations. (b) Adjustments . (i) If (A) the CME Group Net Working Capital Reference Amount exceeds the CME Group Final Net Working Capital Amount, CGIS shall pay to the Company, in the manner and with interest as provided in Section 2.11(b)(ii) , the amount of such excess or (B) the CME Group Final Net Working Capital Amount exceeds the CME Group Net Working Capital Reference Amount, the Company shall pay to CGIS, in the manner and with interest as provided in Section 2.11(b)(ii) , the amount of such excess. The “ CME Group Final Net Working Capital Amount ” means, as applicable, the CME Group Net Working Capital Amount (1) as shown in CME Group’s calculation in the CME Group Closing Statement if no MH Dispute Notice with respect thereto is delivered in accordance with Section 2.11(a)(ii) or (2) if such an MH Dispute Notice is delivered (x) as agreed by CME Group and MH pursuant to Section 2.11(a)(iii) , or (y) in the absence of such agreement, as shown in the Neutral Accountant’s calculation delivered pursuant to Section 2.11(a)(iii) ; provided that in no event shall the CME Group Final Net Working Capital Amount be less than MH’s calculation of the CME Group Net Working Capital Amount set forth in the MH Dispute Notice or more than CME Group’s calculation of the CME Group Net Working Capital Amount set forth in the CME Group Closing Statement. (ii) Any payment pursuant to Section 2.11(b)(i) shall be made within five (5) Business Days after the CME Group Final Net Working Capital Amount has been determined in accordance with Section 2.11(b)(i) , by wire transfer of immediately available funds (A) in the case of a payment pursuant to Section 2.11(b)(i)(A) from CGIS to such account or accounts as may be designated by the Company in writing no more than two (2) Business Days prior to the anticipated date of payment or (B) in case of a payment pursuant to Section 2.11(b)(i)(B) , from the Company to CGIS to such account or accounts as may be designated by CME Group in writing no more than two (2) Business Days prior to the anticipated date of payment. The amount of any payment to be made pursuant to this Section 2.11(b) shall bear interest from and including the Closing Date to, but excluding, the date of payment at a rate per annum equal to three percent (3%). Such interest shall be payable at the same time as the payment to which it relates and shall be calculated on the basis of a year of 365 days and the actual number of days elapsed. 21 Article III REPRESENTATIONS AND WARRANTIES OF METS Except as set forth in the MH Disclosure Letter (but subject to Section 11.08 ), MH hereby represents and warrants to CME Group, CGIS and the Company as follows: Section 3.01 Incorporation, Qualification and Authority . (a) Each of MH, any of its Affiliates that is or will be a party to any Transaction Agreement and the MH Contributed Subsidiaries is duly formed, validly existing and in good standing under the Laws of the jurisdiction of its organization, and has all necessary entity power to enter into, consummate the transactions contemplated by, and carry out its obligations under, the Transaction Agreements to which it is or will be a party. Each of MH, any of its Affiliates that is or will be a party to any Transaction Agreement and the MH Contributed Subsidiaries is duly qualified as a foreign entity to do business, and is in good standing, in each jurisdiction where the character of its owned, operated or leased properties or the nature of its activities makes such qualification necessary, except for jurisdictions where the failure to be so qualified or in good standing would not reasonably be expected to, individually or in the aggregate, have an MH Material Adverse Effect. (b) The execution, delivery and performance by each of MH and any of its Affiliates of the Transaction Agreements to which it is or will be a party and the consummation by MH and any of its Affiliates of the transactions contemplated by, and the performance by MH and any of its Affiliates under, the Transaction Agreements to which it is or will be a party have been duly authorized by all requisite corporate or limited liability company action on the part of MH or its Affiliates, as applicable. Each of MH and its Affiliates has duly approved the Transaction Agreements to which it is a party or will be a party and has duly authorized the execution and delivery of the Transaction Agreements and the consummation of the transactions contemplated thereby. No other company proceedings on the part of MH or any of its Affiliates are necessary to approve and authorize the execution, delivery and performance of the Transaction Agreements to which MH or any of its Affiliates is or will be a party and the consummation of the transactions contemplated thereby. This Agreement has been and, upon execution and delivery, the other Transaction Agreements to which MH or any of its Affiliates is a party will be, duly executed and delivered by MH or its Affiliates, as applicable, and (assuming due authorization, execution and delivery by the other parties hereto and thereto) this Agreement constitutes and, upon execution and delivery, the other Transaction Agreements will constitute, legal, valid and binding obligations of MH or its Affiliates, as applicable, enforceable against MH or its Affiliates, as applicable, in accordance with their terms, subject to the effect of any applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors’ rights generally and subject, as to enforceability, to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). 22 (c) The MH Contributed Subsidiaries and their respective jurisdictions of organization and tax residence are set forth in Section 3.01(c) of the MH Disclosure Letter. The authorized capital stock or other equity interests of the MH Contributed Subsidiaries is as set forth in Section 3.01(c) of the MH Disclosure Letter. All of such capital stock or other equity interests have been duly authorized and validly issued and are fully paid and non-assessable, and were not issued in violation of, and are not subject to, any preemptive rights. There are no outstanding or authorized options, warrants, rights, subscriptions, claims of any character, agreements, obligations, convertible or exchangeable securities, or other commitments contingent or otherwise, relating to the capital stock of, or other equity or voting interest in, the MH Contributed Subsidiaries, pursuant to which MH or any of its Affiliates is or may become obligated to issue, deliver or sell or cause to be issued, delivered or sold, shares of capital stock of or other equity or voting interests in, or any securities convertible into, exchangeable for, or evidencing the right to subscribe for or acquire, any shares of the capital stock of or other equity or voting interests in the applicable MH Contributed Subsidiary. There are no proxies and no voting agreements or voting trusts or other voting arrangements with respect to any capital stock of, or other equity or voting interests in, any MH Contributed Subsidiary. Section 3.02 Securities Matters . The Membership Interests being issued to MH pursuant to Section 2.06(a) , subject to the conditions specified therein, are being acquired by MH for its own account, and not with a view to, or for the offer or sale in connection with, any distribution or sale of the Membership Interests or any interest in them in violation of the Securities Act (or analogous applicable Laws in any non-U.S. jurisdiction). MH acknowledges that the issuance of the Membership Interests has not been registered under the Securities Act or any state securities Laws, and understands and agrees that MH may not sell or dispose of any of the Membership Interests except as pursuant to a registered offering in compliance with, or in a transaction exempt from, the registration requirements of the Securities Act and any other applicable state, foreign or federal securities Laws. Section 3.03 No Conflict . Provided that all consents, approvals, authorizations and other actions described in Section 3.04 have been obtained or taken, the execution, delivery and performance by MH or any of its Affiliates of this Agreement or any other Transaction Agreement to which it is a party, and the consummation of the transactions contemplated hereby and thereby, do not and will not (a) violate or conflict with any of the articles of incorporation or bylaws or similar organizational documents of MH, any of its Affiliates that is or will be a party to any Transaction Agreement or the MH Contributed Subsidiaries, (b) conflict with or violate any Law or Governmental Order applicable to MH, any of its Affiliates that is or will be a party to any Transaction Agreement or the MH Contributed Subsidiaries, or any of its assets or properties (including the MH Contributed Assets), or (c) result in any breach of, or constitute a default (or an event which, with the giving of notice or lapse of time, or both, would become a default) under, or give to any Person any rights of termination, amendment, acceleration or cancellation of, or result in the creation of any Lien (other than a Permitted Lien) on, or any Person the right to acquire any of, the MH Contributed Assets, in each case pursuant to, or require a consent or approval under any note, bond, mortgage or indenture, contract, agreement, lease, license, permit, franchise or other material instrument to which MH, any of its Affiliates that is or will be a party to any Transaction Agreement is a party or the MH Contributed Subsidiaries or by which any of their respective assets or properties (including the MH Contributed Assets and the MH Licensed Trademarks) are bound or affected, except, in the case of clauses (b) and (c) above, for such conflicts, violations, breaches or defaults that would not reasonably be expected to be material, individually or in the aggregate, to the S&P Index Business or would not materially impair or delay the ability of MH or any of its Affiliates to consummate the transactions contemplated by, or perform its obligations under, the Transaction Agreements to which it is a party. 23 Section 3.04 Consents and Approvals . The execution, delivery and performance by MH or any of its Affiliates of the Transaction Agreements to which MH or any of its Affiliates is or will be a party do not (or will not upon execution), and the performance by MH or any of its Affiliates of, and the consummation by MH or any of its Affiliates of the transactions contemplated by, the Transaction Agreements will not, require any consent, approval, authorization or other action by, or any filing with or notification to, any Governmental Authority, except (a) in connection, or in compliance, with the notification and waiting period requirements of the HSR Act and applicable filings or approvals under the non-U.S. antitrust and competition Laws set forth in Section 3.04 of the MH Disclosure Letter, (b) in connection, or in compliance, with the notification and approval of FINRA and notification to the relevant state Governmental Authorities set forth in Section 3.04 of the MH Disclosure Letter and (c) where the failure to obtain such consent, approval, authorization or action or to make such filing or notification would not reasonably be expected to be material, individually or in the aggregate, to the S&P Index Business or would not materially impair or delay the ability of MH or any of its Affiliates that is or will be a party to any Transaction Agreement to consummate the transactions contemplated by, or perform its obligations under, the Transaction Agreements to which it is a party. Section 3.05 Financial Information; Absence of Undisclosed Liabilities . (a) Section 3.05(a) of the MH Disclosure Letter contains (i) the unaudited consolidated balance sheets of the S&P Index Business as of December 31, 2010 (the “ MH Reference Balance Sheet ”) and December 31, 2009 and the related unaudited consolidated statement of earnings of the S&P Index Business for the years ended December 31, 2010, December 31, 2009 and December 31, 2008 and (ii) the unaudited consolidated balance sheet of the S&P Index Business as of September 30, 2011 and the related unaudited consolidated statement of earnings of the S&P Index Business for the nine (9) month period ended September 30, 2011 (balance sheets and statements referred to in clauses (i) and (ii) being herein collectively referred to as the “ MH Financial Statements ”); provided , however , that the balance sheets contained in the MH Financial Statements reflect provisions for income taxes only to the extent relating to any MH Contributed Subsidiary. The MH Financial Statements have been prepared based on MH’s books and records in accordance with U.S. GAAP, consistently applied in accordance with MH’s past practices as of the date hereof, and present fairly, in all material respects, the financial position and the results of operations and cash flows of the S&P Index Business at their respective dates and for the periods covered by such statements. (b) To the extent necessary for the preparation of MH’s consolidated financial statements, MH has maintained systems of internal accounting controls with respect to the S&P Index Business sufficient to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements. MH has implemented disclosure controls and procedures designed to ensure that information relating to the S&P Index Business that is material for the purposes of preparation of the consolidated financial statements of MH is made known to the management of MH by others within the S&P Index Business. 24 (c) Except for (i) Liabilities recorded or reflected as liabilities on the MH Reference Balance Sheet, (ii) Liabilities incurred in the ordinary course of business consistent with past practice since the date of the MH Reference Balance Sheet, (iii) MH Excluded Liabilities, (iv) Liabilities arising or incurred in connection with the transactions contemplated by this Agreement and the other Transaction Agreements and (v) Liabilities that would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business, there are no Liabilities of the S&P Index Business of a type required by U.S. GAAP to be reflected or reserved against on the consolidated balance sheet of the S&P Index Business (including in the footnote disclosures thereto). Section 3.06 Tax Matters . (a) All Tax Returns with respect to material Taxes required to be filed by or with respect to any MH Contributed Subsidiary, the MH Contributed Assets or the S&P Index Business have been timely filed and all such returns were accurate and complete in all material respects. All material Taxes due and owing by any MH Contributed Subsidiary (whether or not shown on any Tax Return) have been paid. All material Taxes due and owing with respect to the MH Contributed Assets and the S&P Index Business (whether or not shown on any Tax Return) have been paid. No MH Contributed Subsidiary is the beneficiary of any extension of time within which to file a Tax Return. No claim has ever been made by an authority in a jurisdiction where Tax Returns are not filed by any MH Contributed Subsidiary that any such MH Contributed Subsidiary is subject to taxation by that jurisdiction. There are no liens for Taxes (other than Taxes not yet due and payable), nor to the Knowledge of MH are any liens for Taxes pending or threatened, upon any of the MH Contributed Assets, including upon any of the assets of any MH Contributed Subsidiary. (b) All material Taxes required to have been withheld and paid in connection with any amounts paid or owing to any employee, independent contractor, creditor, stockholder, or other Third Party by any MH Contributed Subsidiary have been withheld and paid over to the applicable Governmental Authority, all related forms (including Forms W-2 and equivalent state forms) have been timely filed and accurately completed, and all required records with respect thereto have been maintained. (c) To the Knowledge of MH, no Governmental Authority has proposed in writing any assessment of additional Taxes of or with respect to any MH Contributed Subsidiary. No foreign, federal, state or local Tax audits or administrative or judicial Tax proceedings are pending or being conducted with respect to any MH Contributed Subsidiary. (d) Neither MH nor any of its Affiliates or Subsidiaries has waived any statute of limitations in respect of Taxes of any MH Contributed Subsidiary or agreed to any extension of time with respect to a Tax assessment or deficiency relating to any MH Contributed Subsidiary. (e) No MH Contributed Subsidiary has engaged in any listed transactions within the meaning of Treasury Regulations Section 1.6011-4(b)(2). 25 (f) No MH Contributed Subsidiary is a party to or bound by any Tax allocation, Tax sharing or Tax indemnification agreement pursuant to which it will have any obligation to make any payments after the Closing. No MH Contributed Subsidiary (A) has been a member of an affiliated group filing a consolidated federal income Tax Return (other than a group the common parent of which was MH or any of its Subsidiaries) or (B) has any liability for the Taxes of any Person (other than a member of a consolidated group of which MH was the parent) under Treasury Regulations Section 1.1502-6 (or any similar provision of state, local or foreign law), as a transferee or successor, by contract or otherwise. (g) No MH Contributed Subsidiary is required to include any item of income in, or exclude any item of deduction from, taxable income for any taxable period ending after the Closing as a result of any (i) change in method of accounting either imposed by the Internal Revenue Service (or any state, local or foreign Governmental Authority) or voluntarily made by any MH Contributed Subsidiary on or prior to the Closing, (ii) intercompany transaction (including any intercompany transaction subject to Sections 367 and 482 of the Code or any similar provision of state, local or foreign law) or excess loss account described in Treasury Regulations under Section 1502 of the Code (or any similar provision of state, local, or foreign law), (iii) installment sale or open transaction arising in a taxable period (or portion thereof) ending on or prior to the Closing, (iv) a prepaid amount received or paid prior to the Closing, (v) deferred gains arising prior to the Closing, (vi) deferred cancellation of indebtedness income, or (vii) election or transaction which reduced any Tax attribute (including basis in assets). No MH Contributed Subsidiary has any application pending with any Governmental Authority requesting permission for any changes in accounting methods that relate to its business or assets. (h) Within the last two years, no MH Contributed Subsidiary has distributed stock of another person, or has had its stock distributed by another person, in a transaction that was purported or intended to be governed in whole or in part by Code Section 355. (i) Each of the MH Contributed Subsidiaries is classified as a “disregarded entity” within the meaning of Treasury Regulations Section 301.7701-3(b)(1)(ii) for U.S. federal income Tax purposes. Other than the equity interests in the MH Contributed Subsidiaries, none of the MH Contributed Assets are stock or equity interests in any Person for income Tax purposes. Section 3.07 Absence of Certain Changes or Events . (a) Since the date of the MH Reference Balance Sheet, there has not occurred any event, change, occurrence or circumstance that, individually or in the aggregate, has had or would reasonably be expected to have, an MH Material Adverse Effect. (b) Since the date of the MH Reference Balance Sheet to the date of this Agreement, the S&P Index Business has been conducted in the ordinary course of business consistent with past practice, and neither MH nor any of its Affiliates has taken any action that, if taken after the date of this Agreement, would have constituted a material breach of any of the covenants set forth in clauses (i) , (ii) , (iii) , (iv) , (ix) , (xiv) , (xv) , (xix) , (xx) , (xxi) and (xxiv) of Section 5.01(b) . Section 3.08 Absence of Litigation . As of the date of this Agreement, no Actions are pending or, to the Knowledge of MH, threatened against MH, or any of its Affiliates relating to the S&P Index Business or affecting the MH Contributed Assets except, in each case, as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business. Since January 1, 2009, neither MH nor any of its Affiliates has received any subpoena or notice of any claim or investigation from any Governmental Authority with respect to the S&P Index Business except for any such subpoena or notice that has been delivered to MH or any of its Affiliates prior to the date of this Agreement and that is listed on Section 3.08(b) of the MH Disclosure Letter or, in the case of any such subpoena or notice received by MH or any of its Affiliates after the date of this Agreement, was delivered to CME Group reasonably promptly after its receipt by MH or its Affiliates. There is no material Governmental Order outstanding against MH or its Affiliates with respect to the S&P Index Business or involving the MH Contributed Assets. 26 Section 3.09 Compliance with Laws . MH and its Affiliates are in compliance with, and have at all times since January 1, 2009 complied with, all Laws or Governmental Orders applicable to the conduct of the S&P Index Business or by which any MH Contributed Asset is bound or affected except as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business. Since January 1, 2009, neither MH nor any of its Affiliates has received any written notice from any Governmental Authority alleging any material conflict with, or material violation or breach of, any such Law or Governmental Order with respect to the S&P Index Business or involving the MH Contributed Assets. Section 3.10 Governmental Licenses and Permits . MH or one of its Affiliates owns or possesses all right, title and interest in and to all of the material permits, licenses, permissions, franchises and amendments thereto, from any Governmental Authority necessary for the ownership of the MH Contributed Assets or the operation of the S&P Index Business as currently conducted (the “ MH Licenses ”) and each of the MH Licenses is valid and in full force except in each case, as would not, individually or in the aggregate, be material to the S&P Index Business. MH and its Affiliates are in compliance in all material respects with the terms of the MH Licenses, and have not received any notice from any Governmental Authority alleging any material conflict with or violation or breach of any material MH License or notifying MH or any of its Affiliates that such Governmental Authority intends to revoke or suspend any material MH License, except for any such notice that has been delivered to CME Group prior to the date of this Agreement and that is listed on Section 3.10 of the MH Disclosure Letter or, in the case of any such notice received by MH or any of its Affiliates after the date of this Agreement, was delivered to CME Group reasonably promptly after its receipt by MH or its Affiliates. None of the MH Licenses will be terminated or become terminable as a result of the transactions contemplated by the Transaction Agreements, except, in each case, as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business. Section 3.11 Sufficiency of the MH Contributed Assets; Liens . (a) The MH Contributed Assets and the Third-Party Rights relating thereto, together with the assets, services and rights under the MH Brand License Agreement, the MH Corporate Services SLA, the Employee Lease Agreement and the International Services Agreement constitute all of the assets and rights used in or necessary for the conduct of the S&P Index Business, in all material respects, as it is currently conducted; provided , however , that this Section 3.11(a) (i) shall not be construed so as to contain any representation or warranty as to Intellectual Property matters which are solely the subject of Section 3.12 , and (ii) shall not be deemed to be breached as a result of any action by MH or its Affiliates with respect to which CME Group has provided its prior written consent (including pursuant to Section 5.01 ). 27 (b) Except for Permitted Liens, the MH Contributed Assets (other than the MH Owned Intellectual Property, which is the subject of Section 3.12 ) are owned by or leased to or otherwise made available to MH or its Affiliates, as the case may be, free and clear of all Liens. Section 3.12 Intellectual Property . (a) (i) To the Knowledge of MH, except as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business, MH or one of its Affiliates owns sole and exclusive title to, or has a sufficient right to use, all Intellectual Property used in or necessary for the operation of the S&P Index Business as presently conducted. (ii) Except as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business, the MH Owned Intellectual Property is owned by MH or one or more of its Affiliates, free and clear of all Liens, other than Permitted Liens. (iii) All of the MH Contributed Assets and the Third-Party Rights between MH (or one of its Affiliates) and the Company (if any), in each case that constitutes Intellectual Property, together with the rights to be granted pursuant to the MH Brand License Agreement and the MH Corporate Services SLA, constitute all Intellectual Property that is used in or, to the Knowledge of MH, necessary for the conduct of the S&P Index Business, in all material respects, as it is currently conducted, assuming receipt of the relevant consents, approvals and authorizations relating to the matters set forth in Section 3.03 and Section 3.04 of the MH Disclosure Letter. (b) To the Knowledge of MH, since January 1, 2008, the operation and conduct of the S&P Index Business has not infringed upon, misappropriated, diluted, or otherwise violated, and the operation and conduct of the S&P Index Business as currently conducted does not infringe upon, misappropriate, dilute or otherwise violate, the Intellectual Property rights of any Person, except, in each case, as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business. (c) No Actions brought by MH or any of its Affiliates are pending against any Person, and, since January 1, 2008 and through the date of this Agreement, no Person has received any subpoena or written notice of any claim or investigation from MH or any of its Affiliates, alleging that such Person is, and to the Knowledge of MH, no such Person is, infringing upon, misappropriating, diluting or otherwise violating the MH Owned Intellectual Property or the MH Technology except, in each case, as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business. 28 (d) No Actions are pending or, to the Knowledge of MH, threatened against MH or any of its Affiliates or any of their respective properties or assets, and, since January 1, 2008 and through the date of this Agreement, neither MH nor any of its Affiliates has received any subpoena or written notice of any claim or investigation (except for any such subpoena or notice that has been delivered to MH prior to the date of this Agreement and that is listed on Section 3.12(d) of the MH Disclosure Letter or, in the case of any such subpoena or notice received by MH or any of its Affiliates after the date of this Agreement, was delivered to CME Group reasonably promptly after its receipt by MH or its Affiliates), (i) alleging that the operation or conduct of the S&P Index Business by MH or any of its Affiliates has infringed upon, misappropriated, diluted or otherwise violated or infringes upon, misappropriates, dilutes or otherwise violates any Intellectual Property of any Person, or (ii) challenging the validity, enforceability, registrability, title or ownership of any material MH Owned Intellectual Property, other than routine examiner’s office actions in the course of prosecution except, in the case of each of clause (i) and (ii) , as would not be material to the S&P Index Business. (e) To the Knowledge of MH, except as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business as of the date of this Agreement, the use of the MH Licensed Trademarks by the Company as permitted by the MH Brand License Agreement, to the extent consistent with the use of such Trademarks by MH prior to the Closing, will not result in any infringement, violation, misappropriation or conflict with the Trademark rights of any Person. (f) Section 3.12(f) of the MH Disclosure Letter sets forth a true and complete list of all MH Registered IP and, to the extent it constitutes MH Owned Intellectual Property, the material proprietary Software related to the S&P Index Business. For each Trademark application and registration within MH Registered IP, Section 3.12(f) of the MH Disclosure Letter sets forth the country of such application or registration, the application or registration number, the registration or filing date. All MH Registered IP remains in full force and effect and, to the Knowledge of MH, the registrations included in the MH Registered IP are valid and enforceable. (g) MH and its Affiliates have taken security measures reasonable under the circumstances to protect the secrecy and confidentiality of all material Trade Secrets included in the MH Intellectual Property and/or the MH Technology. MH and its Affiliates have a policy requiring their respective employees and independent contractors having access to material Trade Secrets to enter into valid and appropriate confidentiality agreements or otherwise be bound by obligations of confidentiality protecting the material Trade Secrets included in the MH Intellectual Property and/or the MH Technology, and, to the Knowledge of MH, there has been no non-compliance with this policy or breach of such agreements with respect to independent contractors, except, in each case, as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business. To the Knowledge of MH, no employee and no independent contractor or consultant or other Third Party to any such confidentiality agreement is in breach thereof, except as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business. (h) With respect to the Software set forth in Section 3.12(f) of the MH Disclosure Letter, all Intellectual Property rights in such proprietary Software created or developed by MH employees or employees of one or more Affiliates of MH or independent contractors within the scope of their employment or engagement and related to the S&P Index Business are either works made for hire owned by MH or its Affiliates or otherwise owned by MH or its Affiliates by operation of law or are the subject of a valid and enforceable written intellectual property agreement assigning to MH or its Affiliates all rights in such Intellectual Property, except, in each case, any failure of MH or its Affiliates to so own as would not be material to the S&P Index Business. 29 (i) With respect to the S&P Index Business, neither MH nor any of its Affiliates has, to the Knowledge of MH, experienced any incident since January 1, 2008 and through the date of this Agreement in which personally identifiable information or other protected information relating to individuals was stolen or improperly accessed. (j) To the Knowledge of MH, the operation of the S&P Index Business does not include the use of any Open Source Software whose use requires or imposes on MH or any of its Affiliates (or will require or impose on the Company) any obligation with respect to any MH Owned Intellectual Property, except as would not be material to the S&P Index Business. (k) In the twelve (12) months preceding the date hereof, there have been no failures, breakdowns, continued substandard performance or other adverse events affecting any computer software, computer firmware, computer hardware, electronic data processing, record keeping, communications, telecommunications, networks, interfaces, platforms, peripherals and computer systems that are owned or used by MH or any of its Affiliates and are included in the MH Contributed Assets that have caused any disruption of or interruption to the conduct of the S&P Index Business, except as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business. In connection with the S&P Index Business, MH and its Affiliates maintain commercially reasonable security, disaster recovery and business continuity plans and procedures, act in material compliance therewith and have taken commercially reasonable steps to test such plans and procedures on a periodic basis and such plans and procedures have been proven effective upon such testing in all material respects. (l) Neither MH nor any of its Affiliates has disclosed, delivered, licensed or otherwise made available and, to the Knowledge of MH, neither MH nor any of its Affiliates has a duty or obligation (whether present, contingent, or otherwise) to disclose, deliver, license, or make available the material source code owned by MH or any of its Affiliates for any of the S&P Index Business’s proprietary Software to any Person, other than a Person who is or was an employee or contractor of MH or its Affiliates. (m) Assuming receipt of the relevant consents, approvals and authorizations relating to the matters set forth in Section 3.03 and Section 3.04 of the MH Disclosure Letter, the consummation of the transactions contemplated by this Agreement will not: (i) materially restrict, limit, invalidate, impair, alter, extinguish, result in the loss of or otherwise materially adversely affect any right, title or interest of the Company in any material MH Owned Intellectual Property, MH Technology or their rights to use any material MH Licensed Intellectual Property, except as such rights are modified by the Ancillary Agreements; (ii) grant or require the Company to grant to any Third Party any material right with respect to any material MH Owned Intellectual Property or MH Technology; (iii) subject the Company to any material increase in royalties or other payments under any MH Assumed IP License; (iv) materially diminish royalties or other payments to which MH or its Affiliates would otherwise be entitled under any material MH Assumed IP License; or (v) result in the breach or, by its terms, termination of any MH Assumed IP License, except as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business; provided , however , that this Section 3.12(m) shall not be deemed to be breached as a result of any action by MH or any of its Affiliates with respect to which CME Group has provided its prior written consent (including pursuant to Section 5.01 ). For the avoidance of doubt, the representation set forth in this Section 3.12(m) does not contemplate the manner in which the business of the Company is to be operated after the Closing. 30 (n) For avoidance of doubt, Section 3.09 shall not be construed so as to contain any representation or warranty as to infringement, misappropriation, dilution, or other violation of Intellectual Property. Section 3.13 Environmental and Health and Safety Matters . Except as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business: (a) none of MH or any of its Affiliates (with respect to the MH Contributed Assets or the S&P Index Business), or the MH Contributed Assets is subject to a written notice, notification, demand, citation, summons, request for information, investigation or order from, or agreement with, any Governmental Authority, or has been assessed any penalty or fine in the last three (3) years, in each case, relating to any Environmental Law, Environmental Permit or Hazardous Material; (b) there has been no release, discharge, migration or disposal of Hazardous Materials by MH or its Affiliates or, to the Knowledge of MH, by any Third Party, on or under the MH Real Property that is reasonably likely to result in a liability or remedial obligation on the part of MH or any of its Affiliates or the Company; (c) there are no Actions pending or, to the Knowledge of MH, threatened against MH or any of its Affiliates (with respect to the MH Contributed Assets or the S&P Index Business) or the MH Contributed Assets, in each case, relating to any Environmental Law, Environmental Permit or Hazardous Material; and (d) MH and its Affiliates (with respect to the MH Contributed Assets or the S&P Index Business), the MH Contributed Assets and the S&P Index Business have operated for the last three (3) years, and are presently operating in compliance with applicable Environmental Laws, including obtaining and maintaining all Environmental Permits; and (e) to the Knowledge of MH, there are no financial assurance requirements pertaining to the S&P Index Business or the MH Contributed Assets (including the MH Real Property) under any Environmental Law or Environmental Permit. Notwithstanding anything to the contrary in this Agreement, the representations and warranties set forth in this Section 3.13 are MH’s sole and exclusive representations and warranties with respect to matters relating to environmental health and safety. Section 3.14 MH Significant Contracts . (a) Section 3.14(a) of the MH Disclosure Letter sets forth a true and complete list as of the date hereof of all of the following Contracts to which MH or any of its Affiliates is a party or by which they or any of their respective properties or assets may be bound as of the date of this Agreement (in each case to the extent relating to or affecting the S&P Index Business or the MH Contributed Assets) (as amended, supplemented, waived or otherwise modified, collectively, whether or not so listed, the “ MH Significant Contracts ”): 31 (i) any stock purchase agreement or asset purchase agreement that (A) would reasonably be expected to involve consideration for the prospective acquisition or disposition of any MH Contributed Subsidiary or the S&P Index Business to be paid by MH and its Affiliates (including any Debt for borrowed money acquired or assumed thereunder) in excess of $250,000, (B) has not expired by, or have not been terminated in accordance with, its terms, and (C) relates to the prospective acquisition or disposition of any MH Contributed Assets or the S&P Index Business; (ii) any Contract under which MH or any of its Affiliates has borrowed any money or issued any note, indenture or other evidence of indebtedness or guaranteed indebtedness or liabilities, except for any Contract which, in the aggregate, does not require payments greater than $250,000 per year for such contract following the date hereof; (iii) any Contract pursuant to which MH or any of its Affiliates currently leases any MH Contributed Assets and in respect of which MH or any of its Affiliates would reasonably be expected to make, in the 12 months after the date hereof, aggregate payments in excess of $250,000 for such contract; (iv) any joint venture, partnership and limited liability company operating agreements pursuant to which MH or any of its Affiliates is a party or by which the MH Contributed Assets are bound and any other Contracts containing rights, agreements, arrangements or commitments obligating any party thereto to issue, sell, purchase, return, convert or redeem any of the shares or other equity interests of such joint venture, partnership or limited liability company or securities convertible into or exchangeable for such shares or other equity securities; (v) any Contract prohibiting or materially restricting the ability of MH or any of its Affiliates (in each case with respect to the S&P Index Business) or the S&P Index Business or, following the Closing, the Company or its Affiliates, to (A) engage in any business, (B) sell any products or services to any other Person, (C) operate in any geographical area or (D) compete with or obtain products or services from any Person or prohibit or restrict the ability of any Person to provide products or services to MH or any of its Affiliates (in each case with respect to the S&P Index Business) or the S&P Index Business or, following the Closing, the Company or its Affiliates, in each case, other than any Contract entered into in the ordinary course of business providing for an exclusive license of Intellectual Property related to indexes for a term not exceeding one (1) year; (vi) any Contract relating to mortgaging, or pledging or otherwise placing a Lien (other than a Permitted Lien) on any MH Contributed Assets; (vii) any Contract with respect to the lending or investing of funds by MH or its Affiliates to or in other Persons in each case in excess of $250,000 with respect to the S&P Index Business; 32 (viii) any MH Assumed IP License, other than any (A) “shrinkwrap” or “clickwrap” license or agreement for commercially available off-the-shelf Software, (B) confidentiality agreement made in the ordinary course of business or (C) Contract which is not material to the S&P Index Business or in which Intellectual Property is incidental and not material to such Contract; and (ix) any Contract not of a type (disregarding any dollar threshold amounts, materiality or other qualifiers, restrictions or other limitations applied to such Contract type) described in Section 3.14(a)(i) through Section 3.14(a)(viii) (inclusive) that would reasonably be expected to involve payments or Liabilities in excess of $250,000 per year for any single Contract. (b) Each MH Significant Contract is a legal, valid and binding obligation of MH or its Affiliates and, to the Knowledge of MH, each other party to such MH Significant Contract, and is enforceable against MH or its Affiliates and, to the Knowledge of MH, each such other party, in accordance with its terms and subject, in each case, to the effect of any applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors’ rights generally and subject, as to enforceability, to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). Neither MH or its Affiliates nor, to the Knowledge of MH, any other party to an MH Significant Contract is in material default or material breach of an MH Significant Contract, and there does not exist any event, condition or omission that would constitute such a material default or material breach (whether by lapse of time or notice or both) under any MH Significant Contract on the part of MH or its Affiliates or, to the Knowledge of MH, any other party thereto. MH has made available to CME Group complete copies of all written MH Significant Contracts. Section 3.15 Employment and Employee Benefits Matters . (a) United States Employment and Employee Benefits Matters. (i) Section 3.15(a)(i) of the MH Disclosure Letter sets forth a complete and correct list of all material MH Employee Plans covering S&P Index Business U.S. Employees and separately identifies (A) the MH Parent Plans and (B) the MH Subsidiary Plans. MH has previously made available to CME Group a true and complete copy of the most recent summary plan description for each material MH Employee Plan covering S&P Index Business U.S. Employees and the most recent IRS determination letter (if any) applicable to any such MH Employee Plan. (ii) Neither MH nor any of its Affiliates maintains, sponsors, contributes to, or has any Liability under or with respect to any Multiemployer Plan in which S&P Index Business U.S. Employees are entitled to participate, and neither MH nor any of its Affiliates has incurred during the six years preceding the date of this Agreement or could incur any Liability on account of a “partial withdrawal” or a “complete withdrawal” (within the meaning of ERISA Sections 4205 and 4203, respectively) from a Multiemployer Plan or any other Liability with respect to a Multiemployer Plan that could become a Liability of the Company, CME Group or any of their Affiliates by reason of the transactions contemplated by this Agreement or the other Transaction Agreements. 33 (iii) Neither the Transaction Agreements nor the transactions contemplated therein will result in the imposition of any Liability on the Company, CME Group or any of their Affiliates, in each case pursuant to Section 4069 of ERISA or otherwise relating to or in connection with any MH Employee Plan that is an “employee pension benefit plan” (as defined in Section 3(2) of ERISA) that is subject to Section 412 or 430 of the Code or Title IV of ERISA. None of the MH Contributed Assets is the subject of any Lien arising under ERISA or Section 430 of the Code. (iv) Each MH Employee Plan that is intended to be qualified under Section 401(a) of the Code has received a favorable determination letter from the IRS that it is so qualified, and each related trust that is intended to be exempt from federal income Tax pursuant to Section 501(a) of the Code has received a determination letter from the IRS that it is so exempt, and no event has occurred that would reasonably be expected to adversely affect such qualification or exemption, as the case may be. (v) MH and its Affiliates have complied and are in compliance in all material respects with the requirements of Section 4980B of the Code. Neither MH nor any of its Affiliates maintains, sponsors, contributes to, has any obligation to contribute to, or has any Liability under or with respect to: (A) any “multiple employer plan” (within the meaning of Section 210 of ERISA or Section 413(c) of the Code); (B) any “multiple employer welfare arrangement” (as defined in Section 3(40) of ERISA); or (C) any plan, program, agreement or arrangement which provides for post-employment or post-termination health or life insurance or other welfare or welfare-type benefits to any Person, in each case, with respect to the S&P Index Business. (vi) With respect to the S&P Index Business U.S. Employees, neither MH nor any of its Affiliates is party to any Collective Bargaining Agreement, works council agreement, or other material relationship with any labor union, works council, or other employee representative. With respect to the S&P Index Business U.S. Employees, MH and its Affiliates have not breached or otherwise failed to comply in any material respect with the provisions of any Collective Bargaining Agreement, works council agreement or other material agreement with any similar employee representative, and as of the date hereof there are no material grievances, arbitrations or other Actions outstanding thereunder. With respect to the S&P Index Business U.S. Employees, there are no formal organizational campaigns, corporate campaigns, petitions, demands for recognition via card-check or, to the Knowledge of MH, other material unionization activities seeking recognition of a bargaining unit in the S&P Index Business. As of the date hereof, there are no material unfair labor practice charges, grievances, pending arbitrations, other complaints, Actions or union representation questions before the National Labor Relations Board or other labor board or Governmental Authority that could materially affect the S&P Index Business U.S. Employees or would reasonably be expected to result in a material Liability to the Company, MH or any of their Affiliates. 34 (vii) With respect to the S&P Index Business U.S. Employees, as of the date hereof, there are no current or, to the Knowledge of MH, threatened strikes, slowdowns, work stoppages, or other material labor disputes, and no such dispute has occurred within the three years preceding the date hereof. With respect to the transactions contemplated by this Agreement and the other Transaction Agreements, except as would not reasonably be expected to result in a material Liability to the S&P Index Business or the Company or its Affiliates, any notice required under any Law or contract has been, or prior to the Closing will be, given, and all bargaining obligations with any employee representative have been, or prior to the Closing will be, satisfied. (viii) MH and its Affiliates are in compliance in all material respects with all applicable Laws relating to the employment of S&P Index Business U.S. Employees (including employment or labor standards, labor relations, human rights, immigration, workers’ compensation, severance payment, payment of wages, the WARN Act and any similar state or local Law, classification of independent contractor or other non-employee status and of exempt and non-exempt employees and pay equity) and, except for amounts reflected in the MH Financial Statements, have timely paid in full all wages, salaries, benefits, commissions and other compensation, and all levies, assessments, contributions and payments to third parties (including social security or social insurance, housing fund, employment insurance, income tax, employer health tax, workers’ compensation, Multiemployer Plan contributions, or payments of its contributions with respect to social security agencies, family benefits agencies and any retirement and unemployment related agencies or other payments of tax and social security payments to Governmental Authorities) due to or on behalf of the S&P Index Business U.S. Employees. Except for accrued amounts that are not past due, each of MH and its Affiliates has withheld, and paid to the relevant Governmental Authority, proper and accurate amounts from salaries and wages due to the S&P Index Business U.S. Employees in due compliance in all material respects with relevant tax withholding provisions. No material claim with respect to payment of wages, salary or overtime pay has been asserted, or is now pending or, to the Knowledge of MH, threatened before any Governmental Authority, with respect to S&P Index Business U.S. Employees, and there is no charge or proceeding with respect to a material violation of any occupational safety or health standards that has been asserted or is now pending or, to the Knowledge of MH, threatened with respect to the S&P Index Business. No material charge of discrimination in employment or employment practices for any reason, including age, gender, race, religion or other legally protected category, has been asserted or is now pending or, to the Knowledge of MH, threatened before the United States Equal Employment Opportunity Commission or other Governmental Authority by or on behalf of S&P Index Business U.S. Employees. To the Knowledge of MH, as of the date hereof, neither MH nor any of its Affiliates is subject to any pending investigation in any way relating to the S&P Index Business U.S. Employees or consultants or independent contractors of the S&P Index Business from any labor inspection or similar Governmental Authority which could reasonably be expected to result in any material payment. There is no other material Action existing, pending or, to the Knowledge of MH, threatened by or on behalf of S&P Index Business U.S. Employees against MH or any of its Affiliates, and, to the Knowledge of MH, there are no matters that would reasonably be expected to give rise to any such material Actions. 35 (ix) To the Knowledge of MH, no S&P Index Business U.S. Employee has been, is or will be, by performing services for the Company, in violation of any term of any employment, invention disclosure or assignment, confidentiality, nondisclosure agreement, noncompetition agreement or other restrictive covenant or any order, other than any violation that would not have a material Liability. (x) Section 3.15(a)(x) of the MH Disclosure Letter sets forth a list of all MH Employee Plans covering S&P Index Business U.S. Employees pursuant to which any amounts or benefits may become vested or payable, funded, increased or accelerated, as a result of the consummation of the transactions contemplated by this Agreement (either alone or in combination with any other event or events). There are no MH Employee Plans, or any other plans, contracts or arrangements covering S&P Index Business U.S. Employees that will be assumed by the Company or its Subsidiaries, which provide for the payment of any amount (whether in cash or property or the vesting of property) as a result of any of the transactions contemplated by this Agreement (either alone or in combination with any other event or events) that would give rise to a material payment that is nondeductible by reason of Section 280G or any similar provision of state or local Law. Each contract, plan or arrangement being assumed by the Company that is a “nonqualified deferred compensation plan” (as defined under Section 409A(d)(1) of the Code) has been operated and administered in compliance with, and is in documentary compliance with, Section 409A of the Code and the treasury regulations and other official guidance promulgated thereunder. (b) Non-United States Employment and Employee Benefits Matters . (i) Section 3.15(b)(i) of the MH Disclosure Letter sets forth a complete and correct list of all material MH Employee Plans covering S&P Index Business Non-U.S. Employees and separately identifies (A) the MH Parent Plans, (B) the MH Subsidiary Plans and (C) each Collective Bargaining Agreement or similar material Contract reflecting the current agreements with each union or labor organization, collective bargaining unit, works council or other Employee Representative that applies to S&P Index Business Non-U.S. Employees prior to the Closing. MH has previously made available to CME Group a summary of each material MH Employee Plan applicable to S&P Index Business Non-U.S. Employees. 36 (ii) There is no current or, to the Knowledge of MH, threatened material labor dispute, strike or other material industrial action of any type against MH or its any of Affiliates by any S&P Index Business Non-U.S. Employees, or by any Representatives or trade union representing any S&P Index Business Non-U.S. Employees. (iii) MH (and all relevant Affiliates) have complied in all material respects with all applicable Employment Laws, collective agreements, recognition agreements and all contractual obligations owed to or in respect of the S&P Index Business Non-U.S. Employees. (iv) Section 3.15(b)(iv) of the MH Disclosure Letter sets forth a complete and correct list of all pending or, to the Knowledge of MH, threatened material claims or investigations of any type against MH (or any Affiliate) by or in relation to any S&P Index Business Non-U.S. Employees or by or in relation to any existing or former consultants engaged or formerly engaged outside of the United States to provide services to the S&P Index Business, or by any Representative of any such individual. (v) The consummation of the transactions contemplated by this Agreement (either alone or in combination with any other event or events) will not: (A) give a contractual right to the payment of any remuneration, payments or benefits or any enhancements or accelerations thereof to any S&P Index Business Non-U.S. Employee; or (B) give rise to any liability to a statutory debt pursuant to s.75 of the Pensions Act 1995 or any other obligation or direction to contribute funds to any MH Employee Plans covering S&P Index Business Non-U.S. Employees. (vi) All MH Employee Plans covering S&P Index Business Non-U.S. Employees (A) have been maintained in accordance with all applicable requirements; (B) that are intended to qualify for special tax treatment meet all requirements for such treatment; and (C) that are intended to be funded and/or book-reserved are fully funded and/or book-reserved, as appropriate, based upon reasonable actuarial assumptions. (vii) To the Knowledge of MH, no S&P Index Business Non-U.S. Employee has made during the last twelve (12) months a claim under a long term disability or permanent health insurance scheme or policy. (viii) To the Knowledge of MH, no S&P Index Business Non-U.S. Employee has instituted any material internal grievance procedure, corporate information disclosure procedure or malpractice notification procedure, nor has any S&P Index Business Non-U.S. Employee been the subject of any material formal disciplinary proceedings during the last twelve (12) months by reason of misconduct or suspected misconduct. Section 3.16 MH Real Property . 37 (a) Section 3.16(a)(i) of the MH Disclosure Letter sets forth a list of all real property owned in fee by MH or any of its Affiliates necessary for the conduct of, or otherwise material to, the S&P Index Business as it is currently conducted (the “ MH Owned Real Property ”) and the current title holder of such real property. Section 3.16(a)(ii) of the MH Disclosure Letter sets forth a list of all of the real property leased or subleased by MH or any of its Affiliates necessary for the conduct of, or otherwise material to, the S&P Index Business as it is currently conducted (the “ MH Leased Real Property ” and, together with the MH Owned Real Property, collectively, the “ MH Real Property ”) and the agreement pursuant to which the MH Leased Real Property is leased or subleased, as applicable, (each, a “ MH Real Property Lease ”). (b) MH (or one of its Affiliates) owns fee simple title to all MH Owned Real Property, in each case free and clear of all Liens except for Permitted Liens, except as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business. (c) MH (or one of its Affiliates) holds a valid leasehold interest or subleasehold interest (as applicable) in and to the leasehold estate (as lessee or sublessee) in all MH Leased Real Property, in each case free and clear of all Liens except for Permitted Liens and except as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index business. (d) Except as would not, individually or in the aggregate, reasonably be expected to be material to the S&P Index Business: (i) each MH Real Property Lease is in full force and effect and enforceable, in accordance with its terms, subject to the effect of any applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors’ rights generally and subject, as to enforceability, to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law), and (ii) neither of MH nor any of its Affiliates is in default, in any material respect, under any MH Real Property Lease and, to the Knowledge of MH, no other party to any MH Real Property Lease is in default in any material respect thereunder. (e) To the Knowledge of MH, neither MH nor any of its Affiliates has received any written notice from any Governmental Authority asserting, nor does there exist, any material violation or alleged material violation of applicable Laws with respect to any MH Real Property that remains uncured. Section 3.17 Insurance . Section 3.17 of the MH Disclosure Letter sets forth a true and complete list of MH Insurance Policies and the following information for each: (a) the name of the insurer and (b) the name of the policyholder and the policy number. Each MH Insurance Policy is in full force and effect and all premiums due thereunder have been paid. Section 3.17 of the MH Disclosure Letter sets forth all claims pending under any such MH Insurance Policy which relate to and are material to the S&P Index Business as to which coverage has been denied or disputed by the underwriter of such MH Insurance Policy. Section 3.18 Related Party Transactions . Except as disclosed on Section 3.18 of the MH Disclosure Letter and except for the Ancillary Agreements, no officer, director or Affiliate of MH or any member of any such individual’s immediate family or any entity in which any such Person owns any material beneficial interest, is a party to any material agreement, contract, commitment or transaction with MH or any of its Affiliates pertaining to the S&P Index Business (other than any Transaction Agreement or any transaction pursuant thereto) (each, a “ MH Related Party Contract ”) that will survive the Closing or has any interest that will survive the Closing in any material property, real or personal or mixed, tangible or intangible, used in or pertaining to the S&P Index Business. 38 Section 3.19 Brokers . Except for fees and expenses of Merrill Lynch, Pierce, Fenner & Smith Inc. in connection with its rendering financial advisory services to MH and its Affiliates, which constitute an MH Excluded Liability, no broker, finder or investment banker is entitled to any brokerage, finder’s or other fee or commission from MH or any of its Affiliates in connection with transactions contemplated hereby based upon arrangements made by or on behalf of MH or any of its Affiliates. Section 3.20 No Other Representations and Warranties; Disclaimer . (a) Except for the representations and warranties made by MH in this Article III , and in the certificate to be delivered pursuant to Section 8.03(d) herein, neither MH nor any other Person makes any express or implied representation or warranty with respect to MH, any of its Affiliates or the S&P Index Business, or their respective operations, assets, liabilities, condition (financial or otherwise) or prospects (including, in particular, any financial projection, forecast, estimate, budget or prospect information), and MH hereby disclaims any such other representations or warranties. (b) Notwithstanding anything contained in this Agreement to the contrary, MH acknowledges and agrees that with respect to CME Group, its Subsidiaries and the CME Group Businesses, neither CME Group nor any other Person has made or is making any representations or warranties whatsoever, express or implied, beyond those expressly given by CME Group in Article IV , including any implied representation or warranty as to the accuracy or completeness of any information regarding CME Group or the CME Group Businesses furnished or made available to MH or any of its Affiliates or Representatives. Without limiting the generality of the foregoing, MH acknowledges and agrees that no representations or warranties are made with respect to any projections, forecasts, estimates, budgets or prospect information that may have been made available to MH or any of its Affiliates or Representatives. Article IV REPRESENTATIONS AND WARRANTIES OF CUBS and CGIS Except as set forth in the CME Group Disclosure Letter (but subject to Section 11.08 ), (i) CME Group hereby represents and warrants to MH and the Company solely with respect to itself and its Affiliates (other than CGIS and its Controlled Affiliates) as set forth in clauses (a) and (b) of Section 4.01 , Section 4.02 , Section 4.03 and Section 4.04 (substituting solely for purposes of making such representations and warranties pursuant to this clause (i) all references to “CGIS” in such sections with “CME Group”) and with respect to all other representations and warranties solely to the extent any such representation or warranty pertains to any matter (including any matter relating to CMA, its Subsidiaries or their respective businesses or operations) other than matters pertaining to CGIS, its Controlled Affiliates or the CME Group Index Business, and (ii) CGIS hereby represents and warrants to MH and the Company (except to the extent any such representation or warranty pertains to any matter other than matters pertaining to CGIS, its Controlled Affiliates or the CME Group Index Business, including CMA, its Subsidiaries or their respective businesses or operations) as follows: 39 Section 4.01 Incorporation, Qualification and Authority . (a) Each of CGIS, any of its Affiliates that is or will be a party to any Transaction Agreement, the CME Group Contributed Subsidiaries and CMA is duly formed, validly existing and in good standing under the Laws of the jurisdiction of its organization, and has all necessary entity power to enter into, consummate the transactions contemplated by, and carry out its obligations under, the Transaction Agreements to which it is or will be a party. Each of CGIS, any of its Affiliates that is or will be a party to any Transaction Agreement, the CME Group Contributed Subsidiaries and CMA is duly qualified as a foreign entity to do business, and is in good standing, in each jurisdiction where the character of its owned, operated or leased properties or the nature of its activities makes such qualification necessary, except for jurisdictions where the failure to be so qualified or in good standing would not reasonably be expected to, individually or in the aggregate, have a CME Group Material Adverse Effect. (b) The execution, delivery and performance by each of CGIS and any of its Affiliates of the Transaction Agreements to which it is or will be a party and the consummation by CGIS and any of its Affiliates of the transactions contemplated by, and the performance by CGIS and any of its Affiliates under, the Transaction Agreements to which it is or will be a party have been duly authorized by all requisite corporate or limited liability company action on the part of CGIS or its Affiliates, as applicable. Each of CGIS and its Affiliates has duly approved the Transaction Agreements to which it is a party or will be a party and has duly authorized the execution and delivery of the Transaction Agreements and the consummation of the transactions contemplated thereby. No other company proceedings on the part of CGIS or any of its Affiliates are necessary to approve and authorize the execution, delivery and performance of the Transaction Agreements to which CGIS or any of its Affiliates is or will be a party and the consummation of the transactions contemplated thereby. This Agreement has been and, upon execution and delivery, the other Transaction Agreements to which CGIS or any of its Affiliates is a party will be, duly executed and delivered by CGIS or its Affiliates, as applicable, and (assuming due authorization, execution and delivery by the other parties hereto and thereto) this Agreement constitutes and, upon execution and delivery, the other Transaction Agreements will constitute, legal, valid and binding obligations of CGIS or its Affiliates, as applicable, enforceable against CGIS or its Affiliates, as applicable, in accordance with their terms, subject to the effect of any applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors’ rights generally and subject, as to enforceability, to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). (c) The CME Group Contributed Subsidiaries and the Subsidiaries of CMA and their respective jurisdictions of organization and tax residence are set forth in Section 4.01(c) of the CME Group Disclosure Letter. The authorized capital stock or other equity interests of the CME Group Contributed Subsidiaries and CMA is as set forth in Section 4.01(c) of the CME Group Disclosure Letter. All of such capital stock or other equity interests have been duly authorized and validly issued and are fully paid and non-assessable, and were not issued in violation of, and are not subject to, any preemptive rights. There are no outstanding or authorized options, warrants, rights, subscriptions, claims of any character, agreements, obligations, convertible or exchangeable securities, or other commitments contingent or otherwise, relating to the capital stock of, or other equity or voting interest in, the CME Group Contributed Subsidiaries or CMA, pursuant to which CGIS or any of its Affiliates is or may become obligated to issue, deliver or sell or cause to be issued, delivered or sold, shares of capital stock of or other equity or voting interests in, or any securities convertible into, exchangeable for, or evidencing the right to subscribe for or acquire, any shares of the capital stock of or other equity or voting interests in any CME Group Contributed Subsidiary or CMA. There are no proxies and no voting agreements or voting trusts or other voting arrangements with respect to any capital stock of, or other equity or voting interests in any CME Group Contributed Subsidiaries or CMA or any of its Subsidiaries. 40 Section 4.02 Securities Matters . The Membership Interests being issued to CME Group and CGIS pursuant to Section 2.06(b) , subject to the conditions specified therein, are being acquired by CGIS and CME Group for their own account, and not with a view to, or for the offer or sale in connection with, any distribution or sale of the Membership Interests or any interest in them in violation of the Securities Act (or analogous applicable Laws in any non-U.S. jurisdiction). CME Group and CGIS acknowledge that the issuance of the Membership Interests has not been registered under the Securities Act or any state securities Laws, and understands and agrees that CME Group and CGIS may not sell or dispose of any of the Membership Interests except as pursuant to a registered offering in compliance with, or in a transaction exempt from, the registration requirements of the Securities Act and any other applicable state, foreign or federal securities Laws. Section 4.03 No Conflict . Provided that all consents, approvals, authorizations and other actions described in Section 4.04 have been obtained or taken, the execution, delivery and performance by CGIS or any of its Affiliates of this Agreement or any other Transaction Agreement to which it is a party, and the consummation of the transactions contemplated hereby and thereby, do not and will not (a) violate or conflict with any of the articles of incorporation or bylaws or similar organizational documents of CGIS, any of its Affiliates that is or will be a party to any Transaction Agreement, the CME Group Contributed Subsidiaries, CMA or the Subsidiaries of CMA, (b) conflict with or violate any Law or Governmental Order applicable to CGIS, any of its Affiliates that is or will be a party to any Transaction Agreement, the CME Group Contributed Subsidiaries, CMA or the Subsidiaries of CMA, or any of its assets or properties (including the CME Group Assets), or (c) result in any breach of, or constitute a default (or an event which, with the giving of notice or lapse of time, or both, would become a default) under, or give to any Person any rights of termination, amendment, acceleration or cancellation of, or result in the creation of any Lien (other than a Permitted Lien) on, or any Person the right to acquire any of, the CME Group Assets, in each case pursuant to, or require a consent or approval under any note, bond, mortgage or indenture, contract, agreement, lease, license, permit, franchise or other material instrument to which CGIS, any of its Affiliates that is or will be a party to any Transaction Agreement is a party, the CME Group Contributed Subsidiaries, CMA or the Subsidiaries of CMA or by which any of their respective assets or properties (including the CME Group Assets) are bound or affected, except, in the case of clauses (b) and (c) above, for such conflicts, violations, breaches or defaults that would not reasonably be expected to be material, individually or in the aggregate, to the CME Group Businesses, taken as a whole, or would not materially impair or delay the ability of CGIS or any of its Affiliates to consummate the transactions contemplated by, or perform its obligations under, the Transaction Agreements to which it is a party. 41 Section 4.04 Consents and Approvals . The execution, delivery and performance by CGIS or any of its Affiliates of the Transaction Agreements to which CGIS or any of its Affiliates is or will be a party do not (or will not upon execution), and the performance by CGIS or any of its Affiliates of, and the consummation by CGIS or any of its Affiliates of the transactions contemplated by, the Transaction Agreements will not, require any consent, approval, authorization or other action by, or any filing with or notification to, any Governmental Authority, except (a) in connection, or in compliance, with the notification and waiting period requirements of the HSR Act and applicable filings or approvals under the non-U.S. antitrust and competition Laws set forth in Section 4.04 of the CME Group Disclosure Letter, (b) in connection, or in compliance, with the notification and approval of FINRA and notification to the relevant state Governmental Authorities set forth in Section 4.04 of the CME Group Disclosure Letter and (c) where the failure to obtain such consent, approval, authorization or action or to make such filing or notification would not reasonably be expected to be material, individually or in the aggregate, to the CME Group Businesses, taken as a whole, or would not materially impair or delay the ability of CGIS or any of its Affiliates that is or will be a party to any Transaction Agreement to consummate the transactions contemplated by, or perform its obligations under, the Transaction Agreements to which it is a party. Section 4.05 Financial Information; Absence of Undisclosed Liabilities . (a) Section 4.05(a) of the CME Group Disclosure Letter contains (i) (A) the unaudited combined balance sheets of the CME Group Index Business as of December 31, 2010 (the “ CME Group Reference Balance Sheet ”), the audited combined balance sheets of the CME Group Index Business as of December 31, 2009, and the related unaudited combined statement of earnings of the CME Group Index Business for the specified period ended December 31, 2010 and audited combined statement of earnings of the CME Group Index Business for the years ended December 31, 2009 and December 31, 2008 and (B) the unaudited combined balance sheet of the CME Group Index Business as of September 30, 2011 and the related unaudited combined statement of earnings of the CME Group Index Business for the nine (9) month period ended September 30, 2011 (balance sheets and statements referred to in clauses (A) and (B) being herein collectively referred to as the “ CME Group Index Business Financial Statements ”) and (ii) (A) the unaudited consolidated balance sheets of CMA as of December 31, 2010 (the “ CMA Reference Balance Sheet ”) and December 31, 2009, and the related unaudited consolidated statement of earnings of CMA for the specified period ended December 31, 2010 and unaudited consolidated statement of earnings of CMA for the years ended December 31, 2009 and December 31, 2008 and (B) the unaudited consolidated balance sheet of CMA as of September 30, 2011 and the related unaudited consolidated statement of earnings of CMA for the nine (9) month period ended September 30, 2011 (balance sheets and statements referred to in clauses (A) and (B) , together with the CME Group Index Business Financial Statements, the “ CME Group Financial Statements ”; provided , however , that the balance sheets contained in the CME Group Index Business Financial Statements reflect provisions for income taxes only to the extent relating to any CME Group Contributed Subsidiary. The CME Group Financial Statements have been prepared based on CME Group’s books and records in accordance with U.S. GAAP, consistently applied, and present fairly, in all material respects, the financial position and the results of operations and cash flows of the CME Group Index Business or CMA, as applicable, at their respective dates and for the periods covered by such statements. 42 (b) To the extent necessary for the preparation of CME Group’s consolidated financial statements, each of CGIS and CMA has maintained systems of internal accounting controls with respect to the CME Group Index Business and CMA, as applicable, sufficient to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements. Each of CGIS and CMA has implemented disclosure controls and procedures designed to ensure that information relating to the CME Group Index Business and CMA, as applicable, that is material for the purposes of preparation of the consolidated financial statements of CME Group is made known to the management of CME Group by others within the CME Group Index Business or CMA, as applicable. (c) Except for (i) Liabilities recorded or reflected as liabilities on the CME Group Reference Balance Sheet, (ii) Liabilities incurred in the ordinary course of business consistent with past practice since the date of the CME Group Reference Balance Sheet, (iii) CME Group Excluded Liabilities, (iv) Liabilities arising or incurred in connection with the transactions contemplated by this Agreement and the other Transaction Agreements and (v) Liabilities that would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Index Business, there are no Liabilities of the CME Group Index Business of a type required by U.S. GAAP to be reflected or reserved against on the combined balance sheet of the CME Group Index Business (including in the footnote disclosures thereto). (d) Except for (i) Liabilities recorded or reflected as liabilities on the CMA Reference Balance Sheet, (ii) Liabilities incurred in the ordinary course of business consistent with past practice since the date of the CMA Reference Balance Sheet, (iii) Liabilities arising or incurred in connection with the transactions contemplated by this Agreement (iv) Liabilities that would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Businesses, taken as a whole, there are no Liabilities of CMA or its Subsidiaries of a type required by U.S. GAAP to be reflected or reserved against on the consolidated balance sheet of CMA (including in the footnote disclosures thereto). Section 4.06 Tax Matters . (a) All Tax Returns with respect to material Taxes required to be filed by or with respect to any CME Group Contributed Subsidiary, the CME Group Contributed Assets, the CME Group Index Business or CMA have been timely filed and all such returns were accurate and complete in all material respects. All material Taxes due and owing by any CME Group Contributed Subsidiary or CMA (whether or not shown on any Tax Return) have been paid. All material Taxes due and owing with respect to the CME Group Contributed Assets and the CME Group Index Business (whether or not shown on any Tax Return) have been paid. Neither CMA nor any CME Group Contributed Subsidiary is the beneficiary of any extension of time within which to file a Tax Return. No claim has ever been made by an authority in a jurisdiction where Tax Returns are not filed by CMA or any CME Group Contributed Subsidiary that CMA or any such CME Group Contributed Subsidiary is subject to taxation by that jurisdiction. There are no liens for Taxes (other than Taxes not yet due and payable), nor to the Knowledge of CME Group are any liens for Taxes pending or threatened, upon any of the CME Group Contributed Assets, including upon any of the assets of CMA or any CME Group Contributed Subsidiary. 43 (b) All material Taxes required to have been withheld and paid in connection with any amounts paid or owing to any employee, independent contractor, creditor, stockholder, or other Third Party by CMA or any CME Group Contributed Subsidiary have been withheld and paid over to the applicable Governmental Authority, all related forms (including Form W-2 and equivalent state forms) have been timely filed and accurately completed, and all required records with respect thereto have been maintained. (c) To the Knowledge of CME Group, no Governmental Authority has proposed in writing any assessment of additional Taxes of or with respect to CMA or any CME Group Contributed Subsidiary. No foreign, federal, state or local Tax audits or administrative or judicial Tax proceedings are pending or being conducted with respect to CMA or any CME Group Contributed Subsidiary. (d) Neither CGIS nor CME Group (or any of its Affiliates or Subsidiaries) has waived any statute of limitations in respect of Taxes of CMA or any CME Group Contributed Subsidiary or agreed to any extension of time with respect to a Tax assessment or deficiency relating to CMA or any CME Group Contributed Subsidiary. (e) Neither CMA nor any CME Group Contributed Subsidiary has engaged in any listed transactions within the meaning of Treasury Regulations Section 1.6011-4(b)(2). (f) Neither CMA nor any CME Group Contributed Subsidiary is a party to or bound by any Tax allocation, Tax sharing or Tax indemnification agreement pursuant to which it will have any obligation to make any payments after the Closing. Neither CMA nor any CME Group Contributed Subsidiary (A) has been a member of an affiliated group filing a consolidated federal income Tax Return (other than a group the common parent of which was CME Group or any of its Subsidiaries) or (B) has any liability for the Taxes of any Person (other than a member of a consolidated group of which CME Group was the parent) under Treasury Regulations Section 1.1502-6 (or any similar provision of state, local or foreign law), as a transferee or successor, by contract or otherwise. (g) Neither CMA nor any CME Group Contributed Subsidiary is required to include any item of income in, or exclude any item of deduction from, taxable income for any taxable period ending after the Closing as a result of any (i) change in method of accounting either imposed by the Internal Revenue Service (or any state, local or foreign Governmental Authority) or voluntarily made by CMA or any CME Group Contributed Subsidiary on or prior to the Closing, (ii) intercompany transaction (including any intercompany transaction subject to Section 367 or 482 of the Code or any similar provision of state, local or foreign law) or excess loss account described in Treasury Regulations under Section 1502 of the Code (or any similar provision of state, local, or foreign law), (iii) installment sale or open transaction arising in a taxable period (or portion thereof) ending on or prior to the Closing, (iv) a prepaid amount received or paid prior to the Closing, (v) deferred gains arising prior to the Closing, (vi) deferred cancellation of indebtedness income, or (vii) election or transaction which reduced any Tax attribute (including basis in assets). Neither CMA nor any CME Group Contributed Subsidiary has any application pending with any Governmental Authority requesting permission for any changes in accounting methods that relate to its business or assets. 44 (h) Within the last two years, neither CMA nor any CME Group Contributed Subsidiary has distributed stock of another person, or has had its stock distributed by another person, in a transaction that was purported or intended to be governed in whole or in part by Code Section 355. (i) Each of the CME Group Contributed Subsidiaries is classified as a “disregarded entity” within the meaning of Treasury Regulations Section 301.7701-3(b)(1)(ii) for U.S. federal income Tax purposes. Other than the equity interests in the CME Group Contributed Subsidiaries, none of the CME Group Contributed Assets are stock or equity interests in any Person for income Tax purposes. Section 4.07 Absence of Certain Changes or Events . (a) Since the date of the CME Group Reference Balance Sheet, there has not occurred any event, change, occurrence or circumstance that, individually or in the aggregate, has had or would reasonably be expected to have, a CME Group Material Adverse Effect. (b) Since the date of the CME Group Reference Balance Sheet to the date of this Agreement, the CME Group Businesses have been conducted in the ordinary course of business consistent with past practice, and neither CGIS nor any of its Affiliates has taken any action that, if taken after the date of this Agreement, would have constituted a material breach of any of the covenants set forth in clauses (i) , (ii) , (iii) , (iv) , (ix) , (xiv) , (xv) , (xix) , (xx) , (xxi) and (xxiv) of Section 5.02(b) . Section 4.08 Absence of Litigation . As of the date of this Agreement, no Actions are pending or, to the Knowledge of CME Group, threatened against CGIS, or any of its Affiliates relating to the CME Group Businesses or affecting the CME Group Assets except, in each case, as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Businesses, taken as a whole. Since January 1, 2009, neither CGIS nor any of its Affiliates has received any subpoena or notice of any claim or investigation from any Governmental Authority with respect to the CME Group Businesses except for any such subpoena or notice that has been delivered to CGIS or any of its Affiliates prior to the date of this Agreement and that is listed on Section 4.08 of the CME Group Disclosure Letter or, in the case of any such subpoena or notice received by CGIS or any of its Affiliates after the date of this Agreement, was delivered to MH reasonably promptly after its receipt by CGIS or its Affiliates. There is no material Governmental Order outstanding against CGIS or its Affiliates with respect to the CME Group Businesses or the CME Group Assets. Section 4.09 Compliance with Laws . CGIS and its Affiliates are in compliance with, and have at all times since January 1, 2009 complied with, all Laws or Governmental Orders applicable to the conduct of the CME Group Businesses, or by which any CME Group Asset is bound or affected except as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Businesses, taken as a whole. Since January 1, 2009, neither CGIS nor any of its Affiliates has received any written notice from any Governmental Authority alleging any material conflict with, or material violation or breach of, any such Law or Governmental Order with respect to the CME Group Businesses or involving the CME Group Assets. 45 Section 4.10 Governmental Licenses and Permits . CGIS or one of its Affiliates owns or possesses all right, title and interest in and to all of the material permits, licenses, permissions, franchises and amendments thereto, from any Governmental Authority necessary for the ownership of the CME Group Contributed Assets or the operation of the CME Group Businesses as currently conducted (the “ CME Group Licenses ”) and each of the CME Group Licenses is valid and in full force except in each case, as would not, individually or in the aggregate, be material to the CME Group Businesses, taken as a whole. CGIS and its Affiliates are in compliance in all material respects with the terms of the CME Group Licenses, and have not received any notice from any Governmental Authority alleging any material conflict with or violation or breach of any material CME Group License or notifying CGIS or any of its Affiliates that such Governmental Authority intends to revoke or suspend any material CME Group License, except for any such notice that has been delivered to MH prior to the date of this Agreement and that is listed on Section 4.10 of the CME Group Disclosure Letter or, in the case of any such notice received by CME Group or any of its Affiliates after the date of this Agreement, was delivered to MH reasonably promptly after its receipt by CGIS or its Affiliates. None of the CME Group Licenses will be terminated or become terminable as a result of the transactions contemplated by the Transaction Agreements, except, in each case, as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Businesses, taken as a whole. Section 4.11 Sufficiency of the CME Group Contributed Assets; Liens . (a) The CME Group Contributed Assets and the Third-Party Rights relating thereto, together with the assets, services and rights under the CME Group Employee Matters Agreement and the CME Group Corporate Services SLA, constitute all of the assets and rights used in or necessary for the conduct of the CME Group Index Business, in all material respects, as it is currently conducted; provided , however , that this Section 4.11(a) (i) shall not be construed so as to contain any representation or warranty as to Intellectual Property matters of the CME Group Index Business which are solely the subject of Section 4.12 , and (ii) shall not be deemed to be breached as a result of any action by CGIS or its Affiliates with respect to which MH has provided its prior written consent (including pursuant to Section 5.02 ). (b) Except for Permitted Liens, the CME Group Assets (other than the CME Group Owned Intellectual Property, which is the subject of Section 4.12 ) are owned by or leased to or otherwise made available to CME Group, CGIS or their respective Affiliates, as the case may be, free and clear of all Liens. 46 Section 4.12 Intellectual Property . (a) (i) To the Knowledge of CME Group, except as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Index Business, CGIS or one of its Affiliates owns sole and exclusive title to, or has a sufficient right to use, all Intellectual Property used in or necessary for the operation of the CME Group Index Business as presently conducted. (ii) Except as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Index Business the CME Group Owned Intellectual Property is owned by CGIS or one of its Affiliates, free and clear of all Liens, other than Permitted Liens. (iii) All of the CME Group Contributed Assets and the Third-Party Rights between CGIS (or one of its Affiliates) and the Company (if any), in each case that constitutes Intellectual Property, together with the rights to be granted pursuant to the CME Group Corporate Services SLA, constitute all Intellectual Property that is used in or, to the Knowledge of CME Group, used in or necessary for the conduct of the CME Group Index Business, in all material respects, as it is currently conducted, assuming receipt of the relevant consents, approvals and authorizations relating to the matters set forth in Section 4.03 and Section 4.04 of the CME Group Disclosure Letter. (b) To the Knowledge of CME Group, since January 1, 2008, the operation and conduct of the CME Group Index Business has not infringed upon, misappropriated, diluted, or otherwise violated, and the operation and conduct of the CME Group Index Business as currently conducted does not infringe upon, misappropriate, dilute or otherwise violate, the Intellectual Property rights of any Person, except, in each case, as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Index Business. (c) No Actions brought by CGIS or any of its Affiliates are pending against any Person, and, since January 1, 2008 and through the date of this Agreement, no Person has received any subpoena or written notice of any claim or investigation from CGIS or any of its Affiliates, alleging that such Person is, and to the Knowledge of CME Group, no such Person is, infringing upon, misappropriating, diluting or otherwise violating the CME Group Owned Intellectual Property or the CME Group Technology except, in each case, as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Index Business. (d) No Actions are pending or, to the Knowledge of CME Group, threatened against CGIS or any of its Affiliates or any of their respective properties or assets, and, since January 1, 2008 and through the date of this Agreement, neither CGIS nor any of its Affiliates has received any subpoena or written notice of any claim or investigation (except for any such subpoena or notice that has been delivered to MH prior to the date of this Agreement and that is listed on Section 4.12(d) of the CME Group Disclosure Letter or, in the case of any such subpoena or notice received by CGIS or any of its Affiliates after the date of this Agreement, was delivered to MH reasonably promptly after its receipt by CGIS or its Affiliates), (i) alleging that the operation or conduct of the CME Group Index Business by CGIS or any of its Affiliates has infringed upon, misappropriated, diluted or otherwise violated or infringes upon, misappropriates, dilutes or otherwise violates any Intellectual Property of any Person, or (ii) challenging the validity, enforceability, registrability, title or ownership of any material CME Group Owned Intellectual Property, other than routine examiner’s office actions in the course of prosecution except, in the case of each of clause (i) and (ii) , as would not be material to the CME Group Index Business. 47 (e) To the Knowledge of CME Group as of the date of this Agreement, except as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Index Business the use of the DJ Trademarks by the Company as permitted, following the assignment thereof from CGIS to the Company as contemplated by this Agreement, by the DJ Brand License Agreement, to the extent consistent with the use of such Trademarks by CGIS prior to the Closing, will not result in any infringement, violation, misappropriation or conflict with the Trademark rights of any Person except, in each case, as would not, individually or in the aggregate, reasonably be expected to be material to the Company or the CME Group Index Business. (f) Section 4.12(f) of the CME Group Disclosure Letter sets forth a true and complete list of all CME Group Registered IP and, to the extent it constitutes CME Group Owned Intellectual Property, the material proprietary Software related to the CME Group Index Business. For each Trademark application and registration within CME Group Registered IP, Section 4.12(e) of the CME Group Disclosure Letter sets forth the country of such application or registration, the application or registration number, the registration or filing date. All CME Group Registered IP remains in full force and effect and, to the Knowledge of CME Group, the registrations included in the CME Group Registered IP are valid and enforceable. (g) CGIS and its Affiliates have taken security measures reasonable under the circumstances to protect the secrecy and confidentiality of all material Trade Secrets included in the CME Group Intellectual Property and/or the CME Group Technology. CGIS and its Affiliates have a policy requiring their respective employees and independent contractors having access to material Trade Secrets to enter into valid and appropriate confidentiality agreements or otherwise be bound by obligations of confidentiality protecting the material Trade Secrets included in the CME Group Intellectual Property and/or the CME Group Technology, and, to the Knowledge of CME Group, there has been no non-compliance with this policy or breach of such agreements with respect to independent contractors, except, in each case, as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Index Business. To the Knowledge of CME Group, no employee and no independent contractor or consultant or other Third Party to any such confidentiality agreement is in breach thereof, except as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Index Business. (h) With respect to the Software set forth in Section 4.12(e) of the CME Group Disclosure Letter, all Intellectual Property rights in such proprietary Software created or developed by CGIS employees or employees of one or more Affiliates of CGIS or independent contractors within the scope of their employment or engagement and related to the CME Group Index Business are either works made for hire owned by CGIS or its Affiliates or otherwise owned by CGIS or its Affiliates by operation of law or are the subject of a valid and enforceable written intellectual property agreement assigning to CGIS or its Affiliates all rights in such Intellectual Property, except, in each case, any failure of CGIS or its Affiliates to so own as would not be material to the CME Group Index Business. 48 (i) With respect to the CME Group Index Business, neither CGIS nor any of its Affiliates has, to the Knowledge of CME Group, experienced any incident since January 1, 2008 and through the date of this Agreement in which personally identifiable information or other protected information relating to individuals was stolen or improperly accessed. (j) To the Knowledge of CME Group, the operation of the CME Group Index Business does not include use of any Open Source Software whose use requires or imposes on MH or any of its Affiliates (or will require or impose on the Company) any obligation with respect to any CME Group Owned Intellectual Property, except as would not be material to the CME Group Index Business. (k) In the last twelve (12) months preceding the date hereof, there have been no failures, breakdowns, continued substandard performance or other adverse events affecting any computer software, computer firmware, computer hardware, electronic data processing, record keeping, communications, telecommunications, networks, interfaces, platforms, peripherals and computer systems that are owned or used by CGIS or any of its Affiliates and are included in the CME Group Contributed Assets that have caused any disruption of or interruption to the conduct of the CME Group Index Business, except as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Index Business. In connection with the CME Group Index Business, CGIS and its Affiliates maintain commercially reasonable security, disaster recovery and business continuity plans and procedures, act in material compliance therewith and have taken commercially reasonable steps to test such plans and procedures on a periodic basis and such plans and procedures have been proven effective upon such testing in all material respects. (l) Neither CGIS nor any of its Affiliates has disclosed, delivered, licensed or otherwise made available and, to the Knowledge of CME Group, neither CME Group nor any of its Affiliates has a duty or obligation (whether present, contingent, or otherwise) to disclose, deliver, license, or make available the material source code owned by CGIS or any of its Affiliates for any of the CME Group Index Business’s proprietary Software to any Person, other than a Person who is or was an employee or contractor of CGIS or its Affiliates. (m) Assuming receipt of the relevant consents, approvals and authorizations relating to the matters set forth in Section 4.03 and Section 4.04 of the CME Group Disclosure Letter, the consummation of the transactions contemplated by this Agreement will not: (i) materially restrict, limit, invalidate, impair, alter, extinguish, result in the loss of or otherwise materially adversely affect any right, title or interest of the Company in any material CME Group Owned Intellectual Property, CME Group Technology or their rights to use any material CME Group Licensed Intellectual Property, except as such rights are modified by the Ancillary Agreements; (ii) grant or require the Company to grant to any Third Party any material right with respect to any material CME Group Owned Intellectual Property or CME Group Technology; (iii) subject the Company to any material increase in royalties or other payments under any CME Group Assumed IP License; (iv) materially diminish royalties or other payments to which CGIS or its Affiliates would otherwise be entitled under any material CME Group Assumed IP License; or (v) result in the breach or, by its terms, termination of any CME Group Assumed IP License, except as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Index Business; provided , however , that this Section 4.12(m) shall not be deemed to be breached as a result of any action by CGIS or any of its Affiliates with respect to which MH has provided its prior written consent (including pursuant to Section 5.02 ). For the avoidance of doubt, the representation set forth in this Section 4.12(m) does not contemplate the manner in which the business of the Company is to be operated after the Closing. 49 (n) For avoidance of doubt, Section 4.09 shall not be construed so as to contain any representation or warranty as to infringement, misappropriation, dilution, or other violation of Intellectual Property. Section 4.13 Environmental and Health and Safety Matters . Except as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Businesses, taken as a whole: (a) none of CGIS or any of its Affiliates (with respect to the CME Group Assets or the CME Group Businesses), or the CME Group Assets is subject to a written notice, notification, demand, citation, summons, request for information, investigation or order from, or agreement with, any Governmental Authority, or has been assessed any penalty or fine in the last three (3) years, in each case, relating to any Environmental Law, Environmental Permit or Hazardous Material; (b) there has been no release, discharge, migration or disposal of Hazardous Materials by CGIS or its Affiliates or, to the Knowledge of CME Group, by any Third Party, on or under the CME Group Real Property that is reasonably likely to result in a liability or remedial obligation on the part of CGIS or any of its Affiliates or the Company; (c) there are no Actions pending or, to the Knowledge of CME Group, threatened against CGIS or any of its Affiliates (with respect to the CME Group Assets or the CME Group Businesses) or the CME Group Assets, in each case, relating to any Environmental Law, Environmental Permit or Hazardous Material; and (d) CGIS and its Affiliates (with respect to the CME Group Assets or the CME Group Businesses), the CME Group Assets and the CME Group Businesses have operated for the last three (3) years, and are presently operating in compliance with applicable Environmental Laws, including obtaining and maintaining all Environmental Permits; and (e) to the Knowledge of CME Group, there are no financial assurance requirements pertaining to the CME Group Index Business or the CME Group Contributed Assets (including the CME Group Real Property) under any Environmental Law or Environmental Permit. Notwithstanding anything to the contrary in this Agreement, the representations and warranties set forth in this Section 4.13 are CME Group’s and CGIS’ sole and exclusive representations and warranties with respect to matters relating to environmental health and safety. Section 4.14 CME Group Significant Contracts . (a) Section 4.14(a) of the CME Group Disclosure Letter sets forth a true and complete list as of the date hereof of all of the following Contracts to which CGIS or any of its Affiliates is a party or by which they or any of their respective properties or assets may be bound as of the date of this Agreement (in each case to the extent relating to or affecting the CME Group Index Business or the CME Group Contributed Assets) (as amended, supplemented, waived or otherwise modified, collectively, whether or not so listed, the “ CME Group Significant Contracts ”): 50 (i) any stock purchase agreement or asset purchase agreement that (A) would reasonably be expected to involve consideration for the prospective acquisition or disposition of any CME Group Contributed Subsidiary or the CME Group Index Business to be paid by CGIS and its Affiliates (including any Debt for borrowed money acquired or assumed thereunder) in excess of $250,000, (B) has not expired by or has not been terminated in accordance with, its terms, and (C) relates to the prospective acquisition or disposition of any CME Group Contributed Assets or the CME Group Businesses; (ii) any Contract under which CGIS or any of its Affiliates has borrowed any money or issued any note, indenture or other evidence of indebtedness or guaranteed indebtedness or liabilities, except for any Contract which, in the aggregate, does not require payments greater than $250,000 per year for such contract following the date hereof; (iii) any Contract pursuant to which CGIS or any of its Affiliates currently leases any CME Group Assets and in respect of which CGIS or any of its Affiliates would reasonably be expected to make, in the 12 months after the date hereof, aggregate payments in excess of $250,000 for such contract; (iv) any joint venture, partnership and limited liability company operating agreements pursuant to which CGIS or any of its Affiliates is a party or by which the CME Group Assets are bound and any other Contracts containing rights, agreements, arrangements or commitments obligating any party thereto to issue, sell, purchase, return, convert or redeem any of the shares or other equity interests of such joint venture, partnership or limited liability company or securities convertible into or exchangeable for such shares or other equity securities; (v) any Contract prohibiting or materially restricting the ability of CGIS or any of its Affiliates (in each case with respect to the CME Group Businesses) or the CME Group Businesses to, or, following the Closing, the Company or its Affiliates, to (A) engage in any business, (B) sell any products or services to any other Person, (C) operate in any geographical area or (D) compete with or obtain products or services from any Person or prohibit or restrict the ability of any Person to provide products or services to CGIS or any of its Affiliates (in each case with respect to the CME Group Businesses) or the CME Group Businesses or, following the Closing, the Company or its Affiliates, in each case, other than any Contract entered into in the ordinary course of business providing for an exclusive license of Intellectual Property related to indexes for a term not exceeding one (1) year; (vi) any Contract relating to mortgaging, pledging or otherwise placing a Lien (other than a Permitted Lien) on any CME Group Assets; 51 (vii) any Contract with respect to the lending or investing of funds by CGIS or its Affiliates to or in other Persons in each case in excess of $250,000 with respect to the CME Group Businesses; (viii) any CME Group Assumed IP Licenses, other than any (A) “shrinkwrap” or “clickwrap” licenses or agreements for commercially available off-the-shelf Software, (B) confidentiality agreements made in the ordinary course of business or (C) Contracts which are not material to the CME Group Index Business or in which Intellectual Property is incidental and not material to such Contract; (ix) any News-CME Group Agreements; and (x) any contracts not of a type (disregarding any dollar threshold amounts, materiality or other qualifiers, restrictions or other limitations applied to such Contract type) described in Section 4.14(a)(i) through Section 4.14(a)(ix) (inclusive) that would reasonably be expected to involve payments or Liabilities in excess of $250,000 per year for any single Contract. (b) Each CME Group Significant Contract is a legal, valid and binding obligation of CGIS or its Affiliates and, to the Knowledge of CME Group, each other party to such CME Group Significant Contract, and is enforceable against CGIS or its Affiliates and, to the Knowledge of CME Group, each such other party, in accordance with its terms subject, in each case, to the effect of any applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors’ rights generally and subject, as to enforceability, to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). Neither CGIS or its Affiliates nor, to the Knowledge of CME Group, any other party to a CME Group Significant Contract is in material default or material breach of a CME Group Significant Contract, and there does not exist any event, condition or omission that would constitute such a material default or material breach (whether by lapse of time or notice or both) under any CME Group Significant Contract on the part of CGIS or its Affiliates or, to the Knowledge of CME Group, any other party thereto. CGIS has made available to MH complete copies of all written CME Group Significant Contracts. Section 4.15 Employment and Employee Benefits Matters . (a) United States Employment and Employee Benefits Matters. (i) Section 4.15(a)(i) of the CME Group Disclosure Letter sets forth a complete and correct list of all material CME Group Employee Plans covering CME Group Index Business U.S. Employees or CMA U.S. Employees and separately identifies (A) the CME Group Parent Plans, (B) the CME Group Subsidiary Plans and (C) the CMA Employee Plans. CME Group has previously made available to MH a true and complete copy of the most recent summary plan description for each material CME Group Employee Plan covering CME Group Index Business U.S. Employees or CMA U.S. Employees and the most recent IRS determination letter (if any) applicable to any such CME Group Employee Plan. 52 (ii) Neither CGIS or any of its Affiliates nor CMA or any of its Affiliates maintains, sponsors, contributes to, or has any Liability under or with respect to any Multiemployer Plan in which CME Group Index Business U.S. Employees or CMA U.S. Employees are entitled to participate, and neither CGIS or any of its Affiliates nor CMA or any of its Affiliates has incurred during the six years preceding the date of this Agreement or could incur any Liability on account of a “partial withdrawal” or a “complete withdrawal” (within the meaning of ERISA Sections 4205 and 4203, respectively) from a Multiemployer Plan or any other Liability with respect to a Multiemployer Plan that could become a Liability of the Company, CMA, MH or any of their Affiliates by reason of the transactions contemplated by this Agreement or the other Transaction Agreements. (iii) Neither the Transaction Agreements nor the transactions contemplated therein will result in the imposition of any Liability on the Company, CMA, CGIS, MH or any of their Affiliates, in each case pursuant to Section 4069 of ERISA or otherwise relating to or in connection with any CME Group Employee Plan that is an “employee pension benefit plan” (as defined in Section 3(2) of ERISA) that is subject to Section 412 or 430 of the Code or Title IV of ERISA. None of the CME Group Contributed Assets or any assets of the CMA business is the subject of any Lien arising under ERISA or Section 430 of the Code. (iv) Each CME Group Employee Plan that is intended to be qualified under Section 401(a) of the Code has received a favorable determination letter from the IRS that it is so qualified, and each related trust that is intended to be exempt from federal income Tax pursuant to Section 501(a) of the Code has received a determination letter from the IRS that it is so exempt, and no event has occurred that would reasonably be expected to adversely affect such qualification or exemption, as the case may be. (v) CGIS and its Affiliates and CMA and its Affiliates have complied and are in compliance in all material respects with the requirements of Section 4980B of the Code. Neither CGIS or any of its Affiliates nor CMA or any of its Affiliates maintains, sponsors, contributes to, has any obligation to contribute to, or has any Liability under or with respect to: (A) any “multiple employer plan” (within the meaning of Section 210 of ERISA or Section 413(c) of the Code); (B) any “multiple employer welfare arrangement” (as defined in Section 3(40) of ERISA); or (C) any plan, program, agreement or arrangement which provides for post-employment or post-termination health or life insurance or other welfare or welfare-type benefits to any Person, in each case, with respect to the CME Group Index Business or the business conducted by CMA and its Subsidiaries. (vi) With respect to the CME Group Index Business U.S. Employees and CMA U.S. Employees, neither CGIS or any of its Affiliates nor CMA or any of its Affiliates is party to any Collective Bargaining Agreement, works council agreement, or other material relationship with any labor union, works council, or other employee representative. With respect to the CME Group Index Business U.S. Employees and CMA U.S. Employees, CGIS and its Affiliates and CMA and its Affiliates have not breached or otherwise failed to comply in any material respect with the provisions of any Collective Bargaining Agreement, works council agreement or other material agreement with any similar employee representative, and as of the date hereof there are no material grievances, arbitrations or other Actions outstanding thereunder. With respect to the CME Group Index Business U.S. Employees and CMA U.S. Employees, there are no formal organizational campaigns, corporate campaigns, petitions, demands for recognition via card-check or, to the Knowledge of CME Group, other material unionization activities seeking recognition of a bargaining unit in the CME Group Index Business or the business conducted by CMA and its Subsidiaries. As of the date hereof, there are no material unfair labor practice charges, grievances, pending arbitrations, other complaints, Actions or union representation questions before the National Labor Relations Board or other labor board or Governmental Authority that could materially affect the CME Group Index Business U.S. Employees or CMA U.S. Employees or would reasonably be expected to result in a material Liability to CMA, the Company, MH or any of their Affiliates. 53 (vii) With respect to the CME Group Index Business U.S. Employees and CMA U.S. Employees, as of the date hereof, there are no current or, to the Knowledge of CME Group, threatened strikes, slowdowns, work stoppages, or other material labor disputes, and no such dispute has occurred within the three years preceding the date hereof. With respect to the transactions contemplated by this Agreement and the other Transaction Agreements, except as would not reasonably be expected to result in a material Liability to the CME Group Index Business, CMA or its Subsidiaries, MH or its Affiliates, or the Company or its Affiliates, any notice required under any Law or contract has been, or prior to the Closing will be, given, and all bargaining obligations with any employee representative have been, or prior to Closing will be, satisfied. (viii) CGIS and its Affiliates and CMA and its Affiliates are in compliance in all material respects with all applicable Laws relating to the employment of CME Group Index Business U.S. Employees and CMA U.S. Employees (including employment or labor standards, labor relations, human rights, immigration, workers’ compensation, severance payment, payment of wages, the WARN Act and any similar state or local Law, classification of independent contractor or other non-employee status and of exempt and non-exempt employees and pay equity) and, except for amounts reflected in the CME Group Financial Statements, have timely paid in full all wages, salaries, benefits, commissions and other compensation, and all levies, assessments, contributions and payments to third parties (including social security or social insurance, housing fund, employment insurance, income tax, employer health tax, workers’ compensation, Multiemployer Plan contributions, or payments of its contributions with respect to social security agencies, family benefits agencies and any retirement and unemployment related agencies or other payments of tax and social security payments to Governmental Authorities) due to or on behalf of the CME Group Index Business U.S. Employees and CMA U.S. Employees. Except for accrued amounts that are not past due, each of CGIS and its Affiliates and CMA and its Affiliates has withheld, and paid to the relevant Governmental Authority, proper and accurate amounts from salaries and wages due to the CME Group Index Business U.S. Employees and CMA U.S. Employees in due compliance in all material respects with relevant tax withholding provisions. No material claim with respect to payment of wages, salary or overtime pay has been asserted, or is now pending or, to the Knowledge of CME Group, threatened before any Governmental Authority, with respect to CME Group Index Business U.S. Employees or CMA U.S. Employees, and there is no charge or proceeding with respect to a material violation of any occupational safety or health standards that has been asserted or is now pending or, to the Knowledge of CME Group, threatened with respect to the CME Group Index Business or the business conducted by CMA and its Subsidiaries. No material charge of discrimination in employment or employment practices for any reason, including age, gender, race, religion or other legally protected category, has been asserted or is now pending or, to the Knowledge of CME Group, threatened before the United States Equal Employment Opportunity Commission or other Governmental Authority by or on behalf of CME Group Index Business U.S. Employees or CMA U.S. Employees. To the Knowledge of CME Group, as of the date hereof, neither CGIS or any of its Affiliates nor CMA or any of its Affiliates is subject to any pending investigation in any way relating to the CME Group Index Business U.S. Employees or CMA U.S. Employees or consultants or independent contractors of CGIS or CMA from any labor inspection or similar Governmental Authority which could reasonably be expected to result in any material payment. There is no other material Action existing, pending or, to the Knowledge of CME Group, threatened by or on behalf of CME Group Index Business U.S. Employees or the CMA U.S. Employees against CGIS or any of its Affiliates or CMA or any of its Affiliates, and, to the Knowledge of CME Group, there are no matters that would reasonably be expected to give rise to any such material Actions. 54 (ix) To the Knowledge of CME Group, no CME Group Index Business U.S. Employee or CMA U.S. Employee has been, is or will be, by performing services for the Company or MH, as applicable, in violation of any term of any employment, invention disclosure or assignment, confidentiality, nondisclosure agreement, noncompetition agreement or other restrictive covenant or any order, other than any violation that would not have a material Liability. (x) Section 4.15(a)(x) of the CME Group Disclosure Letter sets forth a list of all CME Group Employee Plans covering CME Group Index Business U.S. Employees or CMA U.S. Employees pursuant to which any amounts or benefits may become vested or payable, funded, increased or accelerated, as a result of the consummation of the transactions contemplated by this Agreement (either alone or in combination with any other event or events). There are no CME Group Employee Plans, or any other plans, contracts or arrangements covering CME Group Index Business U.S. Employees that will be assumed by the Company, MH or any of their Affiliates, and there are no CMA Employee Plans which provide for the payment of any amount (whether in cash or property or the vesting of property) as a result of any of the transactions contemplated by this Agreement (either alone or in combination with any other event or events) that would give rise to a material payment that is nondeductible by reason of Section 280G or any similar provision of state or local Law. Each CMA Employee Plan and each contract, plan or arrangement being assumed by the Company or MH that is a “nonqualified deferred compensation plan” (as defined under Section 409A(d)(1) of the Code) has been operated and administered in compliance with, and is in documentary compliance with, Section 409A of the Code and the treasury regulations and other official guidance promulgated thereunder. 55 (b) Non-United States Employment and Employee Benefits Matters . (i) Section 4.15(b)(i) of the CME Group Disclosure Letter sets forth a complete and correct list of all material CME Group Employee Plans covering CME Group Index Business Non-U.S. Employees or CMA Non-U.S. Employees and separately identifies (A) the CME Group Parent Plans, (B) the CME Group Subsidiary Plans, (C) the CMA Employee Plans, and (D) each Collective Bargaining Agreement or similar material Contract reflecting the current agreements with each union or labor organization, collective bargaining unit, works council or other Employee Representative that applies to CME Group Index Business Non-U.S. Employees or CMA Non-U.S. Employees prior to the Closing. CME Group has previously made available to MH a summary of each material CME Group Employee Plan applicable to CME Group Index Business Non-U.S. Employees or CMA Non-U.S. Employees. (ii) There is no current or, to the Knowledge of CME Group, threatened material labor dispute, strike or other material industrial action of any type against CGIS or any of its Affiliates or CMA or any of its Affiliates by any CME Group Index Business Non-U.S. Employees or CMA Non-U.S. Employees, as applicable, or by any Representatives or trade union representing any CME Group Index Business Non-U.S. Employees or CMA Non-U.S. Employees. (iii) CGIS (and all relevant Affiliates) and CMA (and all relevant Affiliates) have complied in all material respects with all relevant Employment Laws, collective agreements, recognition agreements and all contractual obligations owed to or in respect of the CME Group Index Business Non-U.S. Employees and CMA Non-U.S. Employees. (iv) Section 4.15(b)(iv) of the CME Group Disclosure Letter sets forth a complete and correct list of all pending or, to the Knowledge of CME Group, threatened material claims or investigations of any type against CGIS (or any Affiliate) or CMA (or any Affiliate) by or in relation to any CME Group Index Business Non-U.S. Employees and CMA Non-U.S. Employees or by or in relation to any existing or former consultants engaged or formerly engaged outside of the United States to provide services to the CME Group Index Business or the business conducted by CMA and its Subsidiaries, or by any Representative of any such individual. 56 (v) The consummation of the transactions contemplated by this Agreement (either alone or in combination with any other event or events) will not: (A) give a contractual right to the payment of any remuneration, payments or benefits or any enhancements or accelerations thereof to any CME Group Index Business Non-U.S. Employee or CMA Non-U.S. Employees; or (B) give rise to any liability to a statutory debt pursuant to s.75 of the Pensions Act 1995 or any other obligation or direction to contribute funds to any CME Group Employee Plans covering CME Group Index Business Non-U.S. Employees. (vi) All CME Group Employee Plans covering CME Group Index Business Non-U.S. Employees or CMA Non-U.S. Employees (A) have been maintained in accordance with all applicable requirements; (B) that are intended to qualify for special tax treatment meet all requirements for such treatment; and (C) that are intended to be funded and/or book-reserved are fully funded and/or book-reserved, as appropriate, based upon reasonable actuarial assumptions. (vii) To the Knowledge of CME Group, no CME Group Index Business Non-U.S. Employee or CMA Non-U.S. Employee has made during the last twelve (12) months a claim under a long term disability or permanent health insurance scheme or policy. (viii) To the Knowledge of CME Group, no CME Group Index Business Non-U.S. Employee or CMA Non-U.S. Employee has instituted any material internal grievance procedure, corporate information disclosure procedure or malpractice notification procedure, nor has any CME Group Index Business Non-U.S. Employee or CMA Non-U.S. Employee been the subject of any material formal disciplinary proceedings during the last twelve (12) months by reason of misconduct or suspected misconduct. Section 4.16 CME Group Real Property . (a) Section 4.16(a)(i)(A) and Section 4.16(a)(i)(B) of the CME Group Disclosure Letter sets forth a list of all real property (i) owned in fee by CGIS or any of its Affiliates necessary for the conduct of, or otherwise material to, the CME Group Index Business as it is currently conducted and (ii) owned in fee by CMA and its subsidiaries necessary for the conduct of, or otherwise material to, the business conducted by CMA as it is currently conducted, respectively (the “ CME Group Owned Real Property ”) and the current title holder of such real property. Section 4.16(a)(ii)(A) and Section 4.16(a)(ii)(B) of the CME Group Disclosure Letter sets forth a list of all of the real property leased or subleased by (i) CGIS or any of its Affiliates necessary for the conduct of, or otherwise material to, the CME Group Index Business as it is currently conducted and (ii) CMA and its subsidiaries necessary for the conduct of, or otherwise material to, the business conducted by CMA as it is currently conducted, respectively (the “ CME Group Leased Real Property ” and, together with the CME Group Owned Real Property, collectively, the “ CME Group Real Property ”) and the agreement pursuant to which the CME Group Leased Real Property is leased or subleased, as applicable, (each, a “ CME Group Real Property Lease ”). 57 (b) CGIS (or one of its Affiliates) or CMA (or one of its subsidiaries) owns fee simple title to all CME Group Owned Real Property, in each case free and clear of all Liens except for Permitted Liens, except as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Businesses, taken as a whole. (c) CGIS (or one of its Affiliates) or CMA (or one of its subsidiaries) holds a valid leasehold interest or subleasehold interest (as applicable) in and to the leasehold estate (as lessee or sublessee) in all CME Group Leased Real Property, in each case free and clear of all Liens except for Permitted Liens and except as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Businesses, taken as a whole. (d) Except as would not, individually or in the aggregate, reasonably be expected to be material to the CME Group Businesses, taken as a whole: (i) Each CME Group Real Property Lease is in full force and effect and enforceable, in accordance with its terms, subject to the effect of any applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors’ rights generally and subject, as to enforceability, to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law), and (ii) neither of CGIS nor any of its Affiliates is in default, in any material respect, under any CME Group Real Property Lease and, to the Knowledge of CME Group, no other party to any CME Group Real Property Lease is in default in any material respect thereunder. (e) To the Knowledge of CME Group, neither CGIS, CMA nor any of their respective Affiliates has received any written notice from any Governmental Authority asserting, nor does there exist, any material violation or alleged material violation of applicable Laws with respect to any CME Group Real Property that remains uncured. Section 4.17 Insurance . Section 4.17 of the CME Group Disclosure Letter sets forth a true and complete list of CME Group Insurance Policies and the following information for each: (a) the name of the insurer and (b) the name of the policyholder and the policy number. Each CME Group Insurance Policy is in full force and effect and all premiums due thereunder have been paid. Section 4.17 of the CME Group Disclosure Letter sets forth all claims pending under any such CME Group Insurance Policy which relate to and are material to the CME Group Businesses, taken as a whole, as to which coverage has been denied or disputed by the underwriter of such CME Group Insurance Policy. Section 4.18 Related Party Transactions . Except as disclosed on Section 4.18 of the CME Group Disclosure Letter and except for the Ancillary Agreements, no officer, director or Affiliate of CGIS or any member of any such individual’s immediate family or any entity in which any such Person owns any material beneficial interest, is a party to any material agreement, contract, commitment or transaction with CGIS or any of its Affiliates pertaining to the CME Group Businesses (other than any Transaction Agreement or any transaction pursuant thereto) (each, a “ CME Group Related Party Contract ”) that will survive the Closing or has any interest that will survive the Closing in any material property, real or personal or mixed, tangible or intangible, used in or pertaining to the CME Group Businesses. 58 Section 4.19 Brokers . Except for fees and expenses of Barclays Capital Inc. in connection with its rendering financial advisory services to CGIS and its Affiliates, which constitute a CME Group Excluded Liability, no broker, finder or investment banker is entitled to any brokerage, finder’s or other fee or commission from CGIS or any of its Affiliates in connection with transactions contemplated hereby based upon arrangements made by or on behalf of CGIS or any of its Affiliates. Section 4.20 No Other Representations and Warranties; Disclaimer . (a) Except for the representations and warranties made by CGIS or CME Group in this Article IV , and in the certificate to be delivered pursuant to Section 8.02(d) herein, none of CME Group, CGIS or any other Person makes any express or implied representation or warranty with respect to CME Group, CGIS, any of their respective Affiliates or the CME Group Businesses or their respective operations, assets, liabilities, condition (financial or otherwise) or prospects (including, in particular, any financial projection, forecast, estimate, budget or prospect information), and CME Group and CGIS hereby disclaim any such other representations or warranties. (b) Notwithstanding anything contained in this Agreement to the contrary, CME Group and CGIS acknowledge and agree that with respect to MH, its Subsidiaries and the S&P Index Business, neither MH nor any other Person has made or is making any representations or warranties whatsoever, express or implied, beyond those expressly given by MH in Article III , including any implied representation or warranty as to the accuracy or completeness of any information regarding MH or the S&P Index Business furnished or made available to CME Group or any of its Affiliates or Representatives. Without limiting the generality of the foregoing, CME Group and CGIS acknowledge and agree that no representations or warranties are made with respect to any projections, forecasts, estimates, budgets or prospect information that may have been made available to CME Group or any of its Affiliates or Representatives. Article V ADDITIONAL AGREEMENTS Section 5.01 Conduct of the S&P Index Business Prior to the Closing . (a) From the date of this Agreement through the Closing, except (i) as prohibited or required by applicable Law or any Governmental Authority, (ii) for matters set forth in Section 5.01 of the MH Disclosure Letter, (iii) as otherwise required or permitted by this Agreement or an Ancillary Agreement or (iv) with the prior written consent of CME Group (such consent not to be unreasonably withheld, conditioned or delayed), MH shall, and shall cause its Affiliates to, (A) conduct the S&P Index Business and the operations thereof in all material respects in the ordinary course of business consistent with past practice (including with respect to labor and union matters), and (B) use commercially reasonable efforts to preserve intact in all material respects the business organization of the S&P Index Business, and preserve its current business relationships with the material customers, suppliers, data providers, licensors, licensees, business partners and other persons having business dealings with them with respect to the S&P Index Business. 59 (b) Without limiting the generality of the foregoing, from the date of this Agreement through the Closing, except (1) as prohibited or required by applicable Law or any Governmental Authority, (2) for matters set forth in Section 5.01 of the MH Disclosure Letter, (3) as otherwise required or permitted by this Agreement, or (4) with the prior written consent of CME Group (such consent not to be unreasonably withheld, conditioned or delayed), MH shall not, and shall not permit any of its Affiliates to: (i) except in the ordinary course of business consistent with past practice (but in no event on any MH Licensed Trademarks), grant, permit or create any Lien (other than a Permitted Lien) on any MH Owned Intellectual Property or any other MH Contributed Asset (whether tangible or intangible) that would continue on such MH Owned Intellectual Property or MH Contributed Asset following the Closing; (ii) acquire by merging or consolidating with, or by purchasing a substantial portion of the assets of, or by any other manner, any business or any corporation, limited liability company, partnership, joint venture, association or other business organization or division thereof or any assets in each case that would operate as part of the S&P Index Business with a purchase price in excess of $2,000,000; (iii) with respect to the S&P Index Business, create, incur, guarantee or assume any Debt (other than any Debt that would be an MH Excluded Liability) or assume, grant, guarantee or endorse, or otherwise as an accommodation become responsible for, the obligations of any Person, or make any loans or advances (in each case, other than (A) in the ordinary course of business in amounts and on terms consistent with past practice as permitted under the Contracts set forth in Section 5.01(b)(iii) of the MH Disclosure Letter or (B) pursuant to intercompany borrowing arrangements that will be repaid in full and terminated prior to Closing); (iv) other than in connection with sales or licensing of products or other goods and services in the ordinary course of business consistent with past practice, directly or indirectly license, sell, transfer, lease, sublease, or otherwise dispose of any MH Contributed Assets (including MH Owned Intellectual Property or MH Technology); (v) recognize any new union, works council or other similar employee representative to the extent such union, works council or other similar employee representative purports to represent employees of the S&P Index Business, except as required by applicable Law; 60 (vi) enter into any Collective Bargaining Agreement, or renew or enter into a mid-term modification (excluding resolutions of grievances relating to or interpretations of a Collective Bargaining Agreement) of any existing Collective Bargaining Agreement, other than any Collective Bargaining Agreement not targeted at the S&P Index Business Employees or the S&P Index Business; (vii) agree to any “successor clause” in any Collective Bargaining Agreement applicable to or otherwise affecting the S&P Index Business (it being understood that this clause does not limit or restrict Section 5.01(b)(vi) ); (viii) implement any layoffs or termination of employees who are (or would have been absent such layoffs or terminations) S&P Index Business Employees that would reasonably be expected to result in any liability under the WARN Act; (ix) except in the ordinary course of business consistent with past practice, with respect to any S&P Index Business Employee whose aggregate annual cash compensation exceeds $250,000, (A) enter into any employment agreement that has a term of more than one year (or materially amend any employment agreement) or (B) extend the term of any employment agreement by more than one year; (x) increase by more than 10 percent (10%) the annual compensation of any S&P Index Business Employee where aggregate annual cash compensation exceeds $250,000; (xi) hire more than 5 individuals who would constitute S&P Index Business Employees and who will be entitled to annual compensation in excess of $250,000 other than (A) the individuals set forth in Section 5.01(b)(xi) of the MH Disclosure Letter, or (B) individuals hired to replace employees of the S&P Index Business who have been terminated or have otherwise left the employment of the S&P Index Business, so long as such individuals are hired on substantially the same terms (including with respect to aggregate compensation) as, or less favorable terms than, the individuals they are replacing; (xii) other than as required by applicable Law or an existing MH Employee Plan, adopt or amend any bonus plan or other variable compensation plan that covers S&P Index Business Employees in any manner that materially changes the amount of liability that is or may be attributable to the Company or any of its Subsidiaries in respect of such MH Employee Plan, except in connection with an action that applies uniformly to all similarly situated employees of MH and the MH Subsidiaries and that is not exclusive to the S&P Index Business Employees; (xiii) other than as required by applicable Law or an existing MH Employee Plan, terminate, adopt, modify or amend any MH Employee Plan covering any S&P Index Business Employee in any manner that materially changes the amount of liability that is or may be attributable to the Company in respect of such MH Employee Plan, except in connection with an action that applies uniformly to all similarly situated employees of MH and the MH Subsidiaries and that is not exclusive to the S&P Index Business Employees; 61 (xiv) make any material change in any method of financial accounting or financial accounting policy covering the S&P Index Business in the preparation of MH’s financial statements, other than such changes as are required by U.S. GAAP or applicable Law or such required changes applying generally to MH and its consolidated Subsidiaries; (xv) enter into any settlement, release, waiver or compromise with respect to any Action against or affecting the S&P Index Business on terms reasonably expected to (A) result in a payment by MH in excess of the greater of (1) $750,000 and (2) the amount reserved on the MH Financial Statements with respect thereto, (B) affect the Company in any material respect after Closing, including by imposing material ongoing obligations or limitations on the S&P Index Business, or (C) involve an admission or wrongdoing with respect to a material matter by the Company or by MH with respect to the S&P Index Business; (xvi) with respect to the S&P Index Business, make any loans or advances to any S&P Index Business Employee, or make any loans, advancements or capital contributions to, or investments in any other Person in an amount exceeding $20,000; (xvii) subject to Section 5.09 , other than in the ordinary course of business consistent with past practice: (A) enter into any new MH Related Party Contract or renew any MH Related Party Contract or (B) amend, modify or terminate, or otherwise waive, release or assign any rights, claims or benefits of MH under any existing MH Related Party Contract, in each of clauses (A) and (B) above, to the extent such MH Related Party Contract relates to the S&P Index Business; (xviii) other than in the ordinary course of business consistent with past practice, enter into any Contract that would be an MH Significant Contract if entered into prior to the date hereof, modify or amend in any material respect or terminate (other than any termination at the scheduled expiration thereof) any existing MH Significant Contract or waive, release or assign any material rights or claims thereunder; (xix) become legally committed to any new capital expenditures with respect to the S&P Index Business requiring expenditures following the Closing Date in excess of $350,000 in the aggregate, except for any expenditures pursuant to projects for which work has already been commenced or committed; 62 (xx) fail to make all filings, pay all fees, and take all other similar actions necessary to maintain, perfect or renew any of the MH Owned Intellectual Property material to the S&P Index Business; (xxi) fail to make budgeted capital expenditures related to the S&P Index Business in any material amount, or make any capital expenditures related to the S&P Index Business outside the budget in excess of $350,000 in the aggregate; (xxii) transfer, abandon, allow to lapse, or allow to expire any Intellectual Property material to the S&P Index Business, including the MH Registered IP, other than as a result of expiration at the end of their non-renewable statutory terms, except in the ordinary course of business and consistent with past practice; (xxiii) (A) fail to pay any material Taxes that are due and payable with respect to any MH Contributed Subsidiary and (B) make or change any Tax election, change an annual Tax accounting period, adopt or change any Tax accounting method, file any amended Tax Return, enter into any closing agreement, settle any Tax claim or assessment, surrender any right to claim a refund of Taxes, consent to any extension or waiver of the limitation period applicable to any Tax claim or assessment, or take any other similar action relating to the filing of any Tax Return or the payment of any Tax, in each case to the extent such action could adversely impact, in any material way, the S&P Index Business, any MH Contributed Subsidiary or the Company following the Closing; (xxiv) modify or amend in any material respect or terminate (other than any termination at the scheduled expiration thereof) any MH Real Property Lease or waive, release or assign any material rights or claims thereunder, except, in each case, in the ordinary course of business consistent with past practice; (xxv) (A) amend the certificate of incorporation, by-laws or other applicable governing instruments of the MH Contributed Subsidiaries; (B) split, combine, subdivide or reclassify the outstanding equity interests of the MH Contributed Subsidiaries; (C) declare, set aside or pay any dividend or distribution payable in cash, equity interests or property in respect of any corporate capital of the MH Contributed Subsidiaries, except the declaration and payment of cash dividends from an MH Contributed Subsidiary to MH or another MH Subsidiary; or (D) repurchase, redeem or otherwise acquire any equity interests of its corporate capital or any securities convertible into or exchangeable or exercisable for any equity interest of the MH Contributed Subsidiaries; or (xxvi) enter into or agree to enter into any agreement with respect to any of the foregoing. Section 5.02 Conduct of the CME Group Businesses Prior to the Closing . (a) From the date of this Agreement through the Closing, except (i) as prohibited or required by applicable Law or any Governmental Authority, (ii) for matters set forth in Section 63 of the CME Group Disclosure Letter, (iii) as otherwise required or permitted by this Agreement or an Ancillary Agreement, or (iv) with the prior written consent of MH (such consent not to be unreasonably withheld, conditioned or delayed), each of CME Group and CGIS shall, and shall cause its Affiliates to, (A) conduct the CME Group Businesses and the operations thereof in all material respects in the ordinary course of business consistent with past practice (including with respect to labor and union matters), and (B) use commercially reasonable efforts to preserve intact in all material respects the business organization of the CME Group Businesses, and preserve its current business relationships with the material customers, suppliers, data providers, licensors, licensees, business partners and others persons having business dealings with them with respect to the CME Group Businesses (notwithstanding the foregoing, CGIS shall have no liability or obligation with respect to CMA, its Subsidiaries or their respective businesses or operations). (b) Without limiting the generality of the foregoing, from the date of this Agreement through the Closing, except (1) as prohibited or required by applicable Law or any Governmental Authority, (2) for matters set forth in Section 5.02 of the CME Group Disclosure Letter, (3) as otherwise required or permitted by this Agreement, or (4) with the prior written consent of MH (such consent not to be unreasonably withheld, conditioned or delayed), each of CME Group and CGIS shall not, and shall not permit any of its Affiliates to (notwithstanding the foregoing, CGIS shall have no liability or obligation with respect to CMA, its Subsidiaries or their respective businesses or operations): (i) except in the ordinary course of business consistent with past practice, grant, permit or create any Lien (other than a Permitted Lien) on any CME Group Owned Intellectual Property or any other CME Group Assets (whether tangible or intangible) that would continue on such CME Group Owned Property or CME Group Contributed Asset following the Closing; (ii) acquire by merging or consolidating with, or by purchasing a substantial portion of the assets of, or by any other manner, any business or any corporation, limited liability company, partnership, joint venture, association or other business organization or division thereof or any assets in each case that would operate as part of the CME Group Index Business with a purchase price in excess of $2,000,000; (iii) with respect to the CME Group Businesses, create, incur, guarantee or assume any Debt (other than any Debt that would be a CME Group Excluded Liability) or assume, grant, guarantee or endorse, or otherwise as an accommodation become responsible for, the obligations of any Person, or make any loans or advances (in each case, other than (A) in the ordinary course of business in amounts and on terms consistent with past practice as permitted under the Contracts set forth in Section 5.02(b)(iii) of the CME Group Disclosure Letter or (B) pursuant to intercompany borrowing arrangements that will be repaid in full and terminated prior to Closing); (iv) other than in connection with sales or licensing of products or other goods and services in the ordinary course of business consistent with past practice, directly or indirectly license, sell, transfer, lease, sublease, or otherwise dispose of any CME Group Assets (including CME Group Owned Intellectual Property or CME Group Technology); 64 (v) recognize any new union, works council or other similar employee representative to the extent such union, works council or other similar employee representative purports to represent employees of the CME Group Index Business or the business conducted by CMA and its Subsidiaries, except as required by applicable Law; (vi) enter into any Collective Bargaining Agreement, or renew or enter into a mid-term modification (excluding resolutions of grievances relating to or interpretations of a Collective Bargaining Agreement) of any existing Collective Bargaining Agreement, other than any Collective Bargaining Agreement not targeted at the CME Group Index Business Employees or the CME Group Index Business or the CMA Employees or the business conducted by CMA and its Subsidiaries; (vii) agree to any “successor clause” in any Collective Bargaining Agreement applicable to or otherwise affecting the CME Group Index Business or the business conducted by CMA and its Subsidiaries (it being understood that this clause does not limit or restrict Section 5.02(b)(vi) ); (viii) implement any layoffs or termination of employees who are (or would have been absent such layoffs or terminations) CME Group Index Business Employees or CMA Employees that would reasonably be expected to result in any liability under the WARN Act; provided , however , nothing herein shall bar CME Group or CGIS from providing WARN or any other notice to employees of CME Group or CGIS following the date of this Agreement that their employment with CME Group or CGIS, as applicable, will terminate upon the Closing; (ix) except in the ordinary course of business consistent with past practice, with respect to any CME Group Index Business Employee or CMA Employee whose aggregate annual cash compensation exceeds $250,000, (A) enter into any employment agreement that has a term of more than one year (or materially amend any employment agreement) or (B) extend the term of any employment agreement by more than one year; (x) increase by more than 10 percent (10 %) the annual compensation of any CME Group Index Business Employee or CMA Employee where aggregate annual cash compensation exceeds $250,000; (xi) hire more than 5 individuals who would constitute CME Group Index Business Employees or CMA Employees and who will be entitled to annual compensation in excess of $250,000, other than (A) the individuals set forth in Section 5.01(b)(xi) of the CME Group Disclosure Letter or (B) individuals hired to replace employees of the CME Group Index Business or the business conducted by CMA and its Subsidiaries who have been terminated or have otherwise left the employment of the CME Group Index Business or the business conducted by CMA and its Subsidiaries, so long as such individuals are hired on substantially the same terms (including with respect to aggregate compensation) as, or less favorable terms than, the individuals they are replacing; 65 (xii) other than as required by applicable Law or an existing CME Group Employee Plan or CMA Employee Plan, adopt or amend any bonus plan or other variable compensation plan that covers CME Group Index Business Employees or CMA Employees in any manner that materially changes the amount of liability that is or may be attributable to MH, the Company, CMA or any of their Subsidiaries in respect of such CME Group Employee Plan or CMA Employee Plan, except in connection with an action that applies uniformly to all similarly situated employees of CME Group and the CME Group Subsidiaries and that is not exclusive to the CME Group Index Business Employees or CMA Employees; (xiii) other than as required by applicable Law or an existing CME Group Employee Plan, terminate, adopt, modify or amend any CME Group Employee Plan covering any CME Group Index Business Employee or CMA Employee in any manner that materially changes the amount of liability that is or may be attributable to the Company in respect of such CME Group Employee Plan, except in connection with an action that applies uniformly to all similarly situated employees of CME Group and the CME Group Subsidiaries and that is not exclusive to the CME Group Index Business Employees or CMA Employees; (xiv) make any material change in any method of financial accounting or financial accounting policy covering the CME Group Index Business in the preparation of CME Group’s financial statements, other than such changes as are required by U.S. GAAP or applicable Law or such required changes applying generally to CME Group and its consolidated Subsidiaries; (xv) enter into any settlement, release, waiver or compromise with respect to any Action against or affecting the CME Group Businesses on terms reasonably expected to (A) result in a payment by CME Group in excess of the greater of (1) $750,000 and (2) the amount reserved on the CME Group Financial Statements with respect thereto, (B) affect the Company in any material respect after Closing, including by imposing material ongoing obligations or limitations on the CME Group Businesses or (C) involve an admission or wrongdoing with respect to a material matter by the Company or by CME Group with respect to the CME Group Businesses; (xvi) with respect to the CME Group Businesses, make any loans or advances to any CME Group Index Business Employee, or make any loans, advancements or capital contributions to, or investments in any other Person in an amount exceeding $20,000; 66 (xvii) subject to Section 5.09 , other than in the ordinary course of business consistent with past practice: (A) enter into any new CME Group Related Party Contract or renew any CME Group Related Party Contract or (B) amend, modify or terminate, or otherwise waive, release or assign any rights, claims or benefits of CME Group under any existing CME Group Related Party Contract, in each of clauses (A) and (B) above, to the extent such CME Group Related Party Contract relates to the CME Group Index Business; (xviii) other than in the ordinary course of business consistent with past practice, enter into any Contract that would be a CME Group Significant Contract if entered into prior to the date hereof, modify or amend in any material respect or terminate (other than any termination at the scheduled expiration thereof) any existing CME Group Significant Contract or waive, release or assign any material rights or claims thereunder; (xix) become legally committed to any new capital expenditures with respect to the CME Group Index Business requiring expenditures following the Closing Date in excess of $350,000 in the aggregate, except for any expenditures pursuant to projects for which work has already been commenced or committed; (xx) fail to make all filings, pay all fees, and take all other similar actions necessary to maintain, perfect or renew any of the CME Group Owned Intellectual Property material to the CME Group Index Business; (xxi) fail to make budgeted capital expenditures related to the CME Group Index Business in any material amount, or make any capital expenditures related to the CME Group Index Business outside the budget in excess of $350,000 in the aggregate; (xxii) transfer, abandon, allow to lapse, or allow to expire any Intellectual Property material to the CME Group Businesses, taken as a whole, including the CME Group Registered IP, other than as a result of expiration at the end of their non-renewable statutory terms, except in the ordinary course of business and consistent with past practice; (xxiii) (A) fail to pay any material Taxes that are due and payable with respect to CMA or any CME Group Contributed Subsidiary and (B) make or change any Tax election, change an annual Tax accounting period, adopt or change any Tax accounting method, file any amended Tax Return, enter into any closing agreement, settle any Tax claim or assessment, surrender any right to claim a refund of Taxes, consent to any extension or waiver of the limitation period applicable to any Tax claim or assessment, or take any other similar action relating to the filing of any Tax Return or the payment of any Tax, in each case to the extent such action could adversely impact, in any material way, the CME Group Index Business, any CME Group Contributed Subsidiary, the Company or CMA following the Closing; 67 (xxiv) modify or amend in any material respect or terminate (other than any termination at the scheduled expiration thereof) any CME Group Real Property Lease or waive, release or assign any material rights or claims thereunder, except, in each case, in the ordinary course of business consistent with past practice; (xxv) (A) amend the certificate of incorporation, by-laws or other applicable governing instruments of the CME Group Contributed Subsidiaries or CMA; (B) split, combine, subdivide or reclassify the outstanding equity interests of the MH Contributed Subsidiaries or CMA; (C) declare, set aside or pay any dividend or distribution payable in cash, equity interests or property in respect of any corporate capital of the CME Group Contributed Subsidiaries or CMA, except the declaration and payment of cash dividends from a CME Group Contributed Subsidiary to CME Group or to another CME Group Subsidiary or from CMA to CME Group or to a CME Group Subsidiary; or (D) repurchase, redeem or otherwise acquire any equity interests of its corporate capital or any securities convertible into or exchangeable or exercisable for any equity interest of the CME Group Contributed Subsidiaries or CMA; (xxvi) except in the ordinary course of business, accelerate or decelerate the payment, receipt or settlement of any receivables or payables of CMA, or otherwise alter the working capital policies of CMA; or (xxvii) enter into or agree to enter into any agreement with respect to any of the foregoing. Section 5.03 Access . From the date hereof until the Closing, upon reasonable notice, each of MH and CME Group (the “ Delivering Party ”) shall, and shall cause its respective Affiliates to, give the other party (the “ Requesting Party ”) and its Representatives reasonable access during normal business hours to the properties, books and records, customers, suppliers, officers and employees of the Delivering Party’s Contributed Business and, with respect to CME Group, CMA, furnish them with such information and documents in its possession relating to such Contributed Business or CMA as the Requesting Party may from time to time reasonably request and instruct its Representatives to cooperate with the Requesting Party in its investigation (including workpapers, books and records); provided that (a) the Requesting Party shall not unreasonably interfere with the conduct of business of the Delivering Party or any of its Affiliates; (b) the furnishing of such documents, information and access shall be subject to not violating confidentiality obligations to a client or other Third Party or jeopardizing the attorney-client privilege of the Delivering Party or any of its Affiliates (in which case the parties hereto will use their reasonable best efforts to institute appropriate substitute disclosure arrangements, to the extent practical in the circumstances); (c) a Delivering Party shall not be required to furnish any competitively sensitive information in any manner ( provided that the Delivering Party shall use reasonable effort to furnish such competitively sensitive information pursuant to a customary clean room agreement), (d) the auditors and accountants of the Delivering Party (and its Affiliates) shall not be obliged to make any work papers available to any Person except in accordance with such auditors’ and accountants’ normal disclosure procedures and then only after such Person has signed a customary agreement relating to such access to work papers in form and substance reasonably acceptable to such auditors or accountants; (e) a Delivering Party may restrict the foregoing access of the Requesting Party to the extent required by applicable Law, and (f) the Requesting Party shall only contact customers and suppliers of the Delivering Party with the prior written consent of the Delivering Party (such consent not to be unreasonably withheld, conditioned or delayed). All information and other documents obtained or provided pursuant to this Section 5.03 shall be subject to the Confidentiality Agreement. No information or knowledge obtained in any investigation pursuant to this Section 5.03 shall affect or be deemed to modify any representation or warranty made by any party hereunder or any condition to the obligations of the parties hereto. 68 Section 5.04 Retention of Books and Records . MH and CME Group, and their respective Affiliates, shall have the right to retain copies of all books and records of the S&P Index Business and the CME Group Businesses, respectively, relating to periods ending on or prior to the Closing Date, subject in each case to continued compliance with the terms of the Confidentiality Agreement. Each of MH and CME Group agrees to, and shall cause each of their Affiliates to, hold and preserve all of the corporate, accounting, legal, human resources, or other books and records (including documents related to any action or claim and correspondence with any Governmental Authority) that substantially relate to the operation of the S&P Index Business and the CME Group Businesses, respectively, and which are not transferred to the Company prior to or at the Closing, for a period of six (6) years from the Closing Date (except as otherwise required by Section 7.01 ). During such period, neither MH nor CME Group shall, and shall cause each of their Affiliates not to, destroy or dispose of or allow the destruction or disposition of any such books and records without first offering in writing to the Company the opportunity to transfer such books and records to them, or make copies thereof. Following the Closing Date, the Company shall continue to have access to all such books and records from and after the Closing for any purpose. Following the Closing Date, each party agrees to provide the other party, its accountants and legal counsel, during normal business hours, upon reasonable request, reasonable access to such books and records, to the extent that such access may be requested as required to respond to any inquiry or investigation by any Governmental Authority. Section 5.05 Confidentiality . The terms of the Confidentiality and Non-Disclosure Agreement between MH and CME Group, dated September 28, 2010 (the “ Confidentiality Agreement ”) are incorporated in, and made a part of, this Agreement as if set forth in full herein and shall continue in full force and effect (and the confidentiality obligations thereunder shall be binding upon MH, CME Group and their respective Affiliates and Representatives as if parties thereto) until terminated in accordance with its terms or the terms of Section 6.6(h) of the Operating Agreement; provided , however , that the Confidentiality Agreement is hereby amended as set forth on Schedule 5.05. If, for any reason, the Closing does not occur, the Confidentiality Agreement shall continue in full force and effect in accordance with its terms. Section 5.06 Reasonable Best Efforts; Authorizations; Consents . (a) Subject to the terms and conditions of this Agreement, each of the parties hereto shall use its reasonable best efforts to take, or cause to be taken, all actions and to do, or cause to be done, all things necessary, proper or advisable under applicable Law to consummate the transactions contemplated by this Agreement, including preparing and filing as promptly as practicable all documentation to effect all necessary filings, notices, petitions, statements, registrations, submissions of information, applications and other documents necessary to consummate the transactions contemplated by this Agreement. In furtherance and not in limitation of the foregoing, each of the parties hereto shall (i) make or cause to be made any filings required of such party under the HSR Act, any applicable material foreign competition laws (the “ Foreign Competition Laws ”), FINRA and the Commodity Exchange Act with respect to the transactions contemplated by this Agreement as promptly as practicable after the date of this Agreement, (ii) comply at the earliest practicable date with any request under the HSR Act for additional information, documents or other materials received by such party from the U.S. Federal Trade Commission, the Antitrust Division of the U.S. Department of Justice or by any other Governmental Authority or self regulatory organization (including under any Foreign Competition Laws) in respect of such filings or such transactions, and (iii) act in good faith and reasonably cooperate with the other parties in connection with any such filings (including, if requested by another party, to accept all reasonable additions, deletions or changes suggested by the other party in connection therewith, unless there is a reasonable objection thereto) and in connection with resolving any investigation or other inquiry of any such agency or other Governmental Authority or self regulatory organization under any of the HSR Act, the Foreign Competition Laws, the Sherman Act, the Clayton Act, the Commodity Exchange Act and any other Laws that are designed to prohibit, restrict or regulate actions having the purpose or effect of monopolization or restraint of trade (collectively, the “ Antitrust Laws ”) with respect to any such filing or any such transaction. Notwithstanding Section 5.03 , to the extent not prohibited by applicable Law, each party shall use its reasonable best efforts to furnish to the other parties all information required for any application or other filing to be made pursuant to any applicable Law in connection with the transactions contemplated by this Agreement. Each party shall give the other party reasonable prior notice of any communication with, and any proposed understanding, undertaking or agreement with, any Governmental Authority or self regulatory organization regarding any such filings or any such transaction. The parties hereto agree that both CME Group and MH shall be represented at all in-person meetings and in all substantive conversations with any Governmental Authority or self-regulatory organization regarding the matters set forth in this Section 5.06 , except if, and to the extent that, any Governmental Authority objects to any party being represented at any such meeting or in any such conversation and such objection has not been withdrawn after the parties have used their reasonable best efforts to contest such objection. The parties hereto will consult and cooperate with one another in connection with any analyses, appearances, presentations, memoranda, briefs, arguments, opinions and proposals made or submitted by or on behalf of any party hereto in connection with proceedings under or relating to the HSR Act, the Foreign Competition Laws and the other Antitrust Laws. MH will request early termination of the waiting period with respect to the transactions contemplated by this Agreement under the HSR Act. 69 (b) Subject to Section 5.06(a) and Section 5.06(c) , each of the parties shall use its reasonable best efforts to resolve such objections, if any, as may be asserted by any Governmental Authority or self regulatory organization with respect to the transactions contemplated by this Agreement under the Antitrust Laws. In connection therewith and subject to Section 5.06(a) , if any legal proceeding is instituted (or threatened to be instituted) challenging any transaction contemplated by this Agreement as inconsistent with or violative of any Antitrust Law, each of the parties shall (by negotiation, litigation or otherwise) cooperate and use its reasonable best efforts to vigorously contest and resist any such action or proceeding, including any administrative or judicial action, and to have vacated, lifted, reversed or overturned any order whether temporary, preliminary or permanent, that is in effect and that prohibits, prevents, delays or restricts consummation of the transaction contemplated by this Agreement. Notwithstanding the foregoing or any other provision of this Agreement, nothing in this Section 5.06(b) shall limit the right of a party to terminate this Agreement in accordance with Article IX , so long as such party has until that time complied in all material respects with its obligations under this Section 5.06(b) . 70 (c) Notwithstanding anything to the contrary in this Agreement, nothing in this Agreement (including, without limitation, the covenants set forth in Section 5.06(a) and Section 5.06(b) ) shall be deemed to require any party hereto or any of their respective Affiliates to agree to any modifications to any of the Transaction Agreements that would impair in any material respect the expected benefits to such party or any of its Exchange Affiliates, as applicable, from the transactions contemplated by such agreement or take any action that would result in any Burdensome Condition. For purposes of this Agreement, a “ Burdensome Condition ” shall mean with respect to any party hereto or any of its Affiliates making proposals, executing or carrying out agreements (including consent decrees) or submitting to Laws (i) providing for the license, sale or other disposition or holding separate (through the establishment of trust or otherwise) of any assets or categories of assets of such party or its Affiliates or the Company, its Subsidiaries or the Contributed Businesses, which are material to the business or results of operations of such party or the Company, as applicable, or would impair in any material respect the expected benefits to such party or any of its Exchange Affiliates, as applicable, from the transactions contemplated by this Agreement, (ii) with respect to CME Group or any of its Affiliates, requiring any modification to or termination of any index license held by CME Group or any of its Affiliates that would impair in any material respect the expected benefits to CME Group or any of its Exchange Affiliates from such license or (iii) imposing or seeking to impose any limitation on the ability of such party or any of its Exchange Affiliates, as applicable, to conduct its businesses (including, with respect to, market practices and structure) or own such assets or to acquire, hold or exercise full rights of ownership of its Affiliates or the Company, its Subsidiaries or the Contributed Businesses, which are material to the business or results of operations of such party or the Company, as applicable, or would impair in any material respect the expected benefits to such party or any of its Exchange Affiliates, as applicable, from the transactions contemplated by this Agreement. Section 5.07 Further Action . (a) Each of the parties hereto shall (i) subject to the terms and conditions of this Agreement and the other Transaction Agreements, execute and deliver, or shall cause to be executed and delivered, such documents and other papers and shall take, or shall cause to be taken, such further actions as may be reasonably required to carry out the provisions of this Agreement and the other Transaction Agreements and give effect to the transactions contemplated hereby and thereby, (ii) refrain from taking any action that would reasonably be expected to have the effect of materially delaying, impairing or impeding the Closing (other than as contemplated by this Agreement or consented to by the other parties), and (iii) subject to the foregoing and Section 5.06 , use its reasonable best efforts to cause all of the conditions to the obligations of the other party to consummate the transactions contemplated by this Agreement to be met on or prior to the Termination Date. 71 (b) Each of the parties hereto shall use its commercially reasonable efforts to keep the other parties reasonably apprised of the status of the matters relating to the completion of the transactions contemplated hereby. From time to time following the Closing, the parties hereto shall, and shall cause their respective Affiliates to, execute, acknowledge and deliver all reasonable further conveyances, notices, assumptions, releases, acquittances and instruments, and shall take such reasonable actions as may be necessary or appropriate to make effective the transactions contemplated hereby as may be reasonably requested by any other party (including transferring back to or assuming back from the applicable party or its designated Affiliate any asset or liability not contemplated by this Agreement to be an MH Contributed Asset, an MH Assumed Liability, a CME Group Contributed Asset or a CME Group Assumed Liability, as applicable, which asset or liability was transferred or delegated by such party or its Affiliate to the Company at the Closing). (c) Each of the parties hereto will cooperate to obtain any authorizations, consents, waivers, orders and approvals that may be required in connection with the transactions contemplated by the Transaction Agreements in accordance with Section 5.06 . Except as set forth in Section 5.06 , no party hereto shall be required to (and the Company shall not, without the mutual written consent of CME Group and MH) compensate any Third Party, commence or participate in litigation or offer or grant any accommodation (financial or otherwise) to any Third Party to obtain any consent or approval; provided that, following the Closing, the Company may, without the mutual written consent of CME Group and MH, provide compensation to any Third Parties to obtain their consents or approvals if such compensation is not material. Section 5.08 Accounts Receivable . Upon Closing, MH and CGIS shall, by letter prepared by the Company and in form and substance reasonably satisfactory to both parties, irrevocably authorize, instruct and direct that the obligors of all account receivables (such parties, the “ Transferor Account Parties ”) included in the MH Current Assets and the CME Group Current Assets, respectively, make and deliver all payments relating thereto after the Closing Date to such location, bank and account (the “ Company Account ”) as the Company shall specify. If, notwithstanding such letter, any of the Transferor Account Parties remits any such payments on or after the Closing Date directly or indirectly to either MH, CME Group or CGIS or any of their respective Affiliates instead of to the Company Account, MH, CGIS and CME Group, as applicable, shall promptly deliver all such payments that it receives to the Company. Section 5.09 Related Party Transactions . (a) Prior to the Closing, except (i) as otherwise provided in the MH Corporate Services SLA, (ii) for the Ancillary Agreements and (iii) as provided in Section 5.09 of the MH Disclosure Letter, MH shall, and shall, to the extent necessary, cause its respective Affiliates to, cause all MH Related Party Contracts to be terminated and all obligations under the MH Related Party Contracts to be repaid or cancelled in a manner that does not give rise to any Liability that would be an Assumed Liability or a Liability of the Company or MH, or its respective Affiliates after the Closing. (b) Prior to the Closing, except (i) as otherwise provided in the CME Group Corporate Services SLA, (ii) for the Ancillary Agreements and (iii) as provided in Section 5.09 of the CME Group Disclosure Letter, CME Group shall, and shall, to the extent necessary, cause its respective Affiliates to, cause (x) all CME Group Related Party Contracts to be terminated and all obligations under the CME Group Related Party Contracts to be repaid or cancelled in a manner that does not give rise to any Liability that would be an Assumed Liability or a Liability of the Company or CME Group, or its respective Affiliates after the Closing and (y) settle all intercompany accounts between CMA and its Subsidiaries on the one hand, and CME Group and its Affiliates (other than CMA and its Subsidiaries) on the other hand. 72 Section 5.10 Exclusivity . (a) (i) MH agrees that, commencing on the date of this Agreement and until the earlier of the Closing or the date on which this Agreement has been terminated by its terms (the “ Exclusivity Period ”), MH shall not (and MH shall not cause or permit any Affiliate, Representative or any other Person acting on its behalf to), directly or indirectly, through any Representative, shareholder, partner, Affiliate or otherwise, (A) solicit, initiate or knowingly encourage the submission of any MH Acquisition Proposal from any Person (including any of its partners, shareholders, Affiliates or Representatives), (B) provide any confidential information or data with respect to the S&P Index Business to any Person other than to the other parties to this Agreement and their Affiliates and Representatives in furtherance of an MH Acquisition Proposal, (C) participate in any discussions or negotiations regarding, or furnish to any other Person any information with respect to, or otherwise cooperate in any way with, or assist or participate in, facilitate or encourage any effort or attempt by any other Person to do or seek to do any of the foregoing with respect to an MH Acquisition Proposal; provided , that, subject to Section 5.05 , MH may inform its shareholders and their Representatives and explain to such Persons the terms of this Agreement and the other Transaction Agreements and the terms and conditions provided hereby and thereby, or (D) enter into any agreement, arrangement or understanding with respect to any MH Acquisition Proposal (including any letter of intent, agreement in principle, memorandum of understanding, confidentiality agreement, expense reimbursement agreement, acquisition agreement, contribution agreement, option agreement, joint venture agreement, partnership agreement or other agreement constituting or relating to, or intended to, or that would reasonably be expected to lead to, any MH Acquisition Proposal, or that is intended or that could reasonably be expected to result in the abandonment, termination or failure to consummate the transactions contemplated by this Agreement). (ii) CME Group agrees that, during the Exclusivity Period, CME Group shall not (and CME Group shall not cause or permit any Affiliate, Representative or any other Person acting on its behalf to), directly or indirectly, through any Representative, shareholder, partner, Affiliate or otherwise, (A) solicit, initiate or knowingly encourage the submission of any CME Group Acquisition Proposal from any Person (including any of its partners, shareholders, Affiliates or Representatives), (B) provide any confidential information or data with respect to the CME Group Businesses to any Person other than to the other parties to this Agreement and their Affiliates and Representatives in furtherance of a CME Group Acquisition Proposal, (C) participate in any discussions or negotiations regarding, or furnish to any other Person any information with respect to, or otherwise cooperate in any way with, or assist or participate in, facilitate or encourage any effort or attempt by any other Person to do or seek to do any of the foregoing with respect to a CME Group Acquisition Proposal; provided , that, subject to Section 5.05 , CME Group may inform its shareholders and their Representatives and explain to such Persons the terms of this Agreement and the other Transaction Agreements and the terms and conditions provided hereby and thereby or (D) enter into any agreement, arrangement or understanding with respect to any CME Group Acquisition Proposal (including any letter of intent, agreement in principle, memorandum of understanding, confidentiality agreement, expense reimbursement agreement, acquisition agreement, contribution agreement, option agreement, joint venture agreement, partnership agreement or other agreement constituting or relating to, or intended to, or that would reasonably be expected to lead to, any CME Group Acquisition Proposal, or that is intended or that could reasonably be expected to result in the abandonment, termination or failure to consummate the transactions contemplated by this Agreement). 73 (b) Each of MH and CME Group represents that it has suspended (and has caused its Affiliates and Representatives to suspend), and shall cease for the duration of the Exclusivity Period, all contacts, discussions and negotiations with third parties (other than the other parties to this Agreement and their respective Affiliates and Representatives) regarding any Acquisition Proposal. Each of MH and CME Group shall promptly, but in any event within two (2) days of its occurrence, notify the other party if any such Acquisition Proposal, or any inquiry or contact with any Person with respect thereto (including any Person with whom the party that receives the Acquisition Proposal has already had such discussions), is made and will provide to such party the identity of such Person, the nature of the offer, inquiry or proposal. Section 5.11 Insurance Matters . (a) Following the Closing, MH shall use its commercially reasonable efforts to obtain reimbursement (subject to applicable deductibles, retention amounts and other limitations) under any Third Party insurance policies which covered the S&P Index Business prior to the Closing with respect to Third Party claims (to the extent such claims relate to the MH Assumed Liabilities) and shall remit to the Company any net cash recoveries actually received by MH under such insurance policies to the extent they relate to the MH Assumed Liabilities. (b) Following the Closing, CME Group shall use its commercially reasonable efforts to obtain reimbursement (subject to applicable deductibles, retention amounts and other limitations) under any Third Party insurance policies which covered the CME Group Businesses prior to the Closing with respect to Third Party claims (to the extent such claims relate to the CME Group Assumed Liabilities or CMA) and shall remit to the Company any net cash recoveries actually received by CME Group under such insurance policies to the extent they relate to the CME Group Assumed Liabilities or CMA. Section 5.12 Certain Intellectual Property Matters . 74 (a) The Company shall, at its expense, record, file or otherwise perfect the security interest in the Collateral (as defined in the Trademark Security Agreement), existing as of the Closing Date, created under the Trademark Security Agreement with any Governmental Authority as to which the Company, in consultation with CME Group, determines to record, file or otherwise perfect such security interest, in the Company’s sole discretion. For Collateral acquired after the Closing Date, any such recordation, filing and perfection shall be at the Company’s expense. The allocation of costs with respect to an Event of Default (as defined in the Trademark Security Agreement) are set forth in Section 6(e) of the Trademark Security Agreement. MH and the Company shall endeavor to reasonably coordinate with respect to the timing of the recordation, filing and/or perfection of security interests under this Section 5.12 . (b) MH will engage counsel in its sole discretion to handle all of the foregoing matters for which MH is responsible for payment, and the selection of counsel for recording of the MH Brand License Agreement pursuant to Article 9 of the MH Brand License Agreement shall be as set forth therein. (c) For the avoidance of doubt, no party will bear any expenses of counsel or other expenses of any of other parties or their respective Affiliates with respect to the preparation or negotiation of the Transaction Agreements. Nothing in this Section 5.12 shall be construed to limit or modify Section 11.01 except for matters expressly set forth in this Section 5.12 . (d) As a condition to any assignment, by operation of Law or otherwise, by MH of any MH Licensed Trademark MH shall cause any such assignee, in a written agreement by assignee (with the Company as signatory or named as an intended third party beneficiary), (i) to acknowledge that such assignee takes assignment of any such MH Licensed Trademark subject to the license granted under the MH Brand License Agreement; and (ii) to covenant to comply with Section 14.8 of the MH Brand License Agreement and Section 5.17 hereof, and any assignment that does not include such acknowledgment and covenant shall be void ab initio. (e) The Company shall not include any CME Group Excluded Trademark as part of the whole or formal legal name of a Person (including as a company name) or a trade name. Section 5.13 Name Changes for CME Group Contributed Subsidiaries. As soon as practicable after the Closing (but in no event later than thirty (30) days after the Closing), subject to receiving name change approval from any required Governmental Entity (which the Company shall use its commercially reasonable efforts to obtain consistent with the time periods set forth in this Section 5.13 , including by selecting a new name which is not reasonably likely to result in denial of such approval), the Company shall cause the organizational documents of, and any other documents used by, any CME Group Contributed Subsidiary to be amended to remove any reference to CME Group, and shall cease use of CME Group or any confusingly similar Trademark in the corporate name and trade name of such Subsidiaries. Section 5.14 Ancillary Agreements . The parties shall negotiate in good faith the definitive terms of the Ancillary Agreements including the exhibits and schedules thereto as promptly as reasonably practicable after the date of this Agreement on the terms and conditions set forth in the applicable Exhibit hereto with such other customary terms to be reasonably agreed upon by the parties, except (a) the CME Group Employee Matters Agreement and the MH Employee Matters Agreement which shall be duly executed and delivered as of the date of this Agreement and attached hereto as Exhibit M and Exhibit N , respectively, and (b) other than any exhibits or schedules to any Ancillary Agreement which are contemplated by the terms of the form of such Ancillary Agreement to be completed after the date of this Agreement, the MH Brand License Agreement, the Company Operating Agreement, the New Index License and the Trademark Security Agreement which shall be duly executed and delivered in the forms attached hereto as Exhibit D , Exhibit E , Exhibit F and Exhibit J , respectively, unless otherwise agreed by the parties. The parties hereto shall use reasonable best efforts to agree prior to Closing to documentation implementing the terms of Schedule 9.4(c) of the form of Company Operating Agreement attached hereto as Exhibit E . 75 Section 5.15 Initial Annual Budget of the Company . Prior to the Closing, MH and CME Group shall, acting in good faith, cooperate with each other and use reasonable best efforts to prepare and agree upon the Annual Budget (as defined in the Company Operating Agreement) of the Company for the remainder of the 2012 Fiscal Year (as defined in the Company Operating Agreement), such Annual Budget to be consistent with the provisions of Schedule 5.15 . Section 5.16 Standstill . (a) During the period beginning on the date hereof and the earlier of the Closing and the termination of this Agreement in accordance with Article IX , each Parent (as such term is defined in the Company Operating Agreement) shall not, and shall cause its other Parent Entities (as such term is defined in the Company Operating Agreement) not to, in any manner, directly or indirectly: (i) effect or seek, offer or propose (whether publicly or otherwise) to effect, or participate in, facilitate or encourage any other Person to effect or seek, offer or propose (whether publicly or otherwise) to effect or participate in, (A) any acquisition of any securities (or beneficial ownership thereof or economic interests therein), or rights or options to acquire any securities (or beneficial ownership thereof or economic interests therein), of the other Parent, or any assets of the other Parent or any of its Subsidiaries (including securities of or held by such Subsidiaries) constituting a significant portion of the consolidated assets of such other Parent, (B) any tender offer or exchange offer, merger, consolidation or other business combination involving the other Parent or any of its Subsidiaries, or any assets of the other Parent or any of its Subsidiaries (including securities of or held by such Subsidiaries) constituting a significant portion of the consolidated assets of the other Parent, (C) any recapitalization, restructuring, liquidation, dissolution or other extraordinary transaction with respect to the other Parent or any of its Subsidiaries or (D) any “solicitation” of “proxies” (as such terms are used in the proxy rules of the Securities and Exchange Commission) or consents to vote any voting securities of the other Parent or any of its Subsidiaries, including soliciting consents or taking other action with respect to the calling of a special meeting of the stockholders of the other Parent or any of its Subsidiaries; (ii) form, join or in any way participate in a “group” (as defined under the Exchange Act) with respect to the other Parent; (iii) otherwise act, alone or in concert with others, to seek representation on or to control or influence the management, board of directors or policies of the other Parent or to obtain representation on the board of directors of the other Parent; (iv) disclose or direct any Person to disclose, any intention, plan or arrangement inconsistent with the foregoing; (v) advise, assist or encourage or direct any Person to advise, assist or encourage any other Persons in connection with any of the foregoing; or (vi) request a waiver or amendment of any of the foregoing clauses (i) through (v) . Notwithstanding the foregoing, a Parent’s chief executive officer may make a non-public, confidential, oral, non-binding proposal regarding a transaction of the type described in clauses (i)(A) , (B) or (C) of the preceding sentence to the other Parent’s chief executive officer, provided that the Parent providing such proposal (1) does not make such proposal for the purpose of causing the receiving Parent to make public disclosure of such proposal and (2) immediately withdraws such proposal and does not further pursue such proposal or any proposal that is substantially similar to such proposal if the other Parent’s board of directors has been apprised of such proposal and such Parent is not interested in exploring any such transaction. 76 (b) A Parent and its other Parent Entities shall be released from the provisions of Section 5.16(a) of this Agreement in the event that (i) the other Parent enters into, or publicly announces an intention to pursue, one or more related transactions or agreements providing for the acquisition by a Third Party of more than fifty percent (50%) of its voting securities or all or substantially all of its assets or (ii) (A) a tender or exchange offer is commenced by a Third Party to acquire fifty percent (50%) or more of the outstanding voting securities of the other Parent and (B) such other Parent (1) publicly recommends that its stockholders accept such offer or (2) (x) does not within ten Business Days publicly recommend that its stockholders reject such offer or (y) publicly recommends that its stockholders reject such offer but subsequently publicly withdraws such recommendation. If the Parent that is the subject of a tender or exchange offer publicly recommends that its stockholders reject the offer, such Parent may not (I) subsequently publicly recommend that its stockholders accept such offer or publicly withdraw its recommendation that its stockholders reject such offer unless such offer remains open for at least twenty (20) Business Days following such change in recommendation (either pursuant to the terms of such offer or by action of such Parent preventing its consummation during such twenty (20) Business Day period) or (II) prior to the end of such twenty (20) Business Day period, enter into an agreement providing for the acquisition of more than fifty percent (50%) of its outstanding voting securities or all or substantially all of its assets by the Person making such offer unless such agreement provides that the acquisition contemplated by it may not be consummated for at least another twenty (20) Business Days from the date such agreement is executed and such agreement allows the Parent that is the subject of the tender offer or exchange offer to provide information to and participate in discussions or negotiations with the other Parent and its representatives regarding, and to terminate such agreement without restriction or the payment of any fee or other amount (other than a break-up or similar fee not exceeding 1% of the equity value of such Parent) in order to enter into an agreement with the other Parent or any of its Parent Entities providing for, the acquisition by the other Parent or its Parent Entities of more than fifty percent (50%) of the outstanding voting securities or all or substantially all of the assets of such Parent. Section 5.17 Disposition of Licensed Trademarks . MH shall ensure that, at all times following the Closing, full ownership of all right, title and interest in all of the MH Licensed Trademarks set forth on Section 5.17 of the MH Disclosure Letter (the “ Core Trademarks ”) are owned in their entirety by a single Person (including through one or more wholly-owned Subsidiaries of such Person). Immediately following the Closing, all right, title and interest in and to the MH Licensed Trademarks that are MH Owned Intellectual Property will be owned directly by S&P FS LLC. In the event that MH sells, transfers, assigns, or otherwise disposes of full ownership of all the Core Trademarks to any Third Party (the “ Core Trademark Transfer ”), then within five (5) Business Days of the Core Trademark Transfer, MH shall notify the Company and CME Group of such Core Trademark Transfer. Within ten (10) Business Days of CME Group’s receipt of such notice, MH shall, if so requested by CME Group, contribute, assign and transfer (or cause to be contributed, assigned and transferred) to the Company all right, title and interest in and to the MH Licensed Trademarks other than the Core Trademarks (the “ Licensed Trademark Transfer ”). If CME Group does not request the Licensed Trademark Transfer, then ownership of the MH Licensed Trademarks (other than the Core Trademarks) shall not be affected and the MH Brand License Agreement shall remain in effect. In connection with any Core Trademark Transfer or any Licensed Trademark Transfer, each Person that owns any MH Licensed Trademark shall enter into a cooperation agreement with all other such Persons to use commercially reasonable efforts not to use such Trademarks in a manner that would be reasonably likely to (a) materially harm the validity, value or reputation of such Trademark, (b) cause consumer confusion, (c) disparage any of such owner or its Affiliates, or (d) violate any applicable Law. In addition, in connection with any Licensed Trademark Transfer, the Company shall grant to MH and its Affiliates a perpetual, irrevocable (subject to compliance with reasonable and customary quality control requirements), non-exclusive, non-sublicenseable (other than to Affiliates of MH) and royalty-free license to use such Licensed Trademarks in electronic and print publications referring to the products and services of the Company in a manner consistent with the manner and type of such use as of the date of the Licensed Trademark Transfer, and activities incidental thereto, subject to Section 11.1 of the Company Operating Agreement. Following the Core Trademark Transfer or License Trademark Transfer, each applicable Person will promptly commence negotiations in good faith to enter into a definitive agreement reflecting the foregoing cooperation agreement terms and a definitive agreement reflecting the foregoing license terms; provided that no failure to enter into such definitive agreements will relieve any applicable Person of its obligations, or deprive any applicable Person of its rights, specified in this Section 5.17 . 77 Article VI EMPLOYEE AND EMPLOYEE BENEFITS MATTERS With respect to certain employee and employee benefits matters, the parties have made the agreements and covenants set forth in the CME Group Employee Matters Agreement and the MH Employee Matters Agreement which are hereby incorporated in, and made a part of, this Agreement as if set forth in full herein. Article VII TAX MATTERS Section 7.01 Cooperation on Tax Matters . The parties and the Subsidiaries and Affiliates of each shall cooperate fully, as and to the extent reasonably requested by another party, in connection with the filing of Tax Returns and any audit, litigation or other proceeding with respect to Taxes. Such cooperation shall include the retention and (upon the other party’s request) the provision of records and information that are reasonably relevant to any such audit, litigation or other proceeding and making employees available on a mutually convenient basis to provide additional information and explanation of any material provided hereunder. The parties and the Subsidiaries and Affiliates of each agree (a) to retain all books and records with respect to Tax matters pertinent to theCompany, the S&P Index Business and the CME Group Index Business relating to any taxable period beginning before the Closing Date until the expiration of the statute of limitations (and, to the extent notified, any extensions thereof) of the respective taxable periods, and to abide by all record retention agreements entered into with any Governmental Authority, and (b) to give the other party reasonable written notice prior to transferring, destroying or discarding any such books and records and, if the other party so requests, MH, CME Group, the Company and the Subsidiaries and Affiliates of each, as the case may be, shall allow the other party to take possession of such books and records at such other party’s own expense. The above provisions of this Section 7.01 shall be subject to the provisions of the Company Operating Agreement. 78 Section 7.02 Certain Tax Restricted Asset Transfer. (a) CME Group Tax Restricted Asset Schedule . (i) Prior to the date hereof, CME Group has provided MH with a true and complete copy of the Tax Matters Agreement, dated as of March 18, 2010, by and among CME Group and certain of its Affiliates, News and CGIH (such agreement, as provided and in effect on the date hereof, without further modification, amendment or supplement, the “ News-CME Group Tax Agreement ”), including all amendments, waivers, exhibits, schedules and other related documents. As promptly as practicable, but in any event prior to the Closing Date, CME Group will cause to be prepared and delivered to MH a draft schedule identifying each CME Group Contributed Asset that is an asset contributed by News to CGIH/CGIS on March 18, 2010 (the “ CME Group Restricted Asset Schedule ”). (b) Tax Transfer Restrictions . (i) From and after the Closing Date until the earliest of (i) March 18, 2017, (ii) the date on which News no longer holds any equity interests in CGIH/CGIS and (iii) the date on which CGIH/CGIS no longer holds any equity interests in the Company, the Company shall not make a Tax Prohibited Transfer. (ii) Anything to the contrary in this Agreement (including, for the avoidance of doubt, Section 10.03(b) )or the Company Operating Agreement notwithstanding, a breach by the Company of the covenant set forth in Section 7.02(b)(i) shall entitle CME Group to (i) an indemnification payment from the Company equal to the amount payable by CME Group to News as a result of, and that would not have been payable but for, such Tax Prohibited Transfer pursuant to Section 4(a) and Section 8 of the News-CME Group Tax Agreement (but not in excess of the amount that would have been so payable in the absence of the Consent) (such payment from the Company, a “ Required Indemnity Payment ”) and (ii) a payment from MH equal to the product of (A) the Required Indemnity Payment and (B) the CME Group Parent Aggregate Percentage Interest (as defined in the Company Operating Agreement). 79 (c) Tax Reporting; Tax Contests . Anything to the contrary in this Agreement or the Company Operating Agreement notwithstanding: (i) The Company shall report all items of income, gain, deduction or loss or any other tax items relating to any Tax Prohibited Transfer or CME Group Tax Restricted Asset as determined by the Tax Matters Member. Except to the extent otherwise required pursuant to a “determination” within the meaning of Section 1313(a) of the Code, none of the Members shall (and none of the Members shall permit any of their Affiliates to) take any action or take any position on any tax return, in connection with any Tax proceeding or otherwise inconsistent with the Company’s tax reporting with respect to any Tax Prohibited Transfer or CME Group Tax Restricted Asset. (ii) Unless otherwise required by a “determination” within the meaning of Section 1313(a) of the Code or a change in applicable law, the Company shall report in a manner consistent with, and shall use commercially reasonable efforts to take no action or position inconsistent with, the Tax treatment set forth in Section 3(a) and (b) of the News-CME Group Tax Agreement of the transactions referred to therein entered into among CGIH/CGIS, News, and CME Group and its Subsidiaries with respect to the CME Group Tax Restricted Assets. (iii) The Company (and the Tax Matters Member on the Company’s behalf) shall have the exclusive right to control any examination, proposed adjustment or proceeding with respect to the Tax returns of the Company, or CGIH/CGIS to the extent relating to any purported Tax Prohibited Transfer; provided , however , with respect to any examination, proposed adjustment or proceeding with respect to the Tax returns of CGIH/CGIS or News, the Company shall acknowledge its indemnification obligation in writing. To the extent such examination, proposed adjustment or proceeding is with respect to the Tax returns of News (a “ News Tax Proceeding ”), CME Group shall exercise, reasonable out-of-pocket expenses to be borne by the Company, all of its rights under the CME Group-Net Tax Agreement in respect of such News Tax Proceeding and act exclusively on the behalf of the Company; provided , that (A) the Tax Matters Member will have the right to participate in such Tax Proceeding and to employ counsel of the Tax Matters Member’s choice, (B) CME Group shall consult with the Tax Matters Member before taking any significant action in connection with such Tax Proceeding, and (C) CME Group shall not settle or compromise such Tax Proceeding without the written consent of the Tax Matters Member (such consent not to be unreasonably withheld), in each case, for the absence of doubt, to the extent not in violation of CME Group’s rights under the News-CME Group Tax Agreement. The Members, CGIH/CGIS and CME Group agree to be bound by the terms of any settlement, compromise or agreement entered into, or consented to in the case of a News Tax Proceeding, by the Tax Matters Member with any taxing authority in connection with any such examination, proposed adjustment or proceeding and shall not enter into any settlement agreement with any taxing authority on terms inconsistent therewith. 80 Section 7.03 Other . The parties agree to utilize, or cause their respective Subsidiaries and Affiliates to utilize, the standard procedure set forth in Rev. Proc. 2004-53 with respect to wage reporting. Section 7.04 CMA Purchase and Sale; Certain Tax Contests . (a) Liability for CMA Taxes . From and after the Closing, CME Group shall be responsible for, pay or cause to be paid, indemnify, and hold the MH Indemnified Parties harmless from and against, any and all CMA Excluded Taxes (excluding, for the avoidance of doubt, Transfer Taxes resulting from the sale and transfer of CMA, which shall be governed by Section 11.01 ). (b) Preparation of CMA Tax Returns . (i) CME Group shall prepare or cause to be prepared all Tax Returns of CMA for any Pre-Closing Tax Periods (other than Tax Returns for any Straddle Periods), and CME Group shall timely pay or cause to be timely paid to the applicable Governmental Authority all Taxes to which such Tax Returns relate. CME Group shall (A) prepare or cause to be prepared all Tax Returns described in this Section 7.04(b)(i) in a manner consistent with the prior tax accounting practices, methods, elections and conventions of CMA and (B) provide all Tax Returns described in this Section 7.04(b)(i) to MH for review and comment at least thirty (30) days prior to the due date for filing such Tax Returns (including any applicable extensions), and shall not unreasonably refuse to accept any reasonable comments of MH with respect to such Tax Returns. CME Group shall timely file or cause to be timely filed all Tax Returns described in this Section 7.04(b)(i) required to be filed on or prior to the Closing Date, and CME Group shall pay or cause to be paid any and all Taxes shown due thereon. With respect to any Tax Returns described in this Section 7.04(b)(i) required to be filed after the Closing Date, CME Group shall provide a final copy of such Tax Return to MH no less than thirty (30) days prior to the due date for filing such Tax Return (including any applicable extensions) along with payment by CME Group of the amount of any Taxes shown as due thereon, and MH shall thereafter cause CMA to execute and timely file such Tax Returns and timely remit such Taxes. (ii) MH shall prepare or cause to be prepared and timely file or cause to be timely filed all Tax Returns of CMA for any Straddle Periods, and MH shall timely pay or cause to be timely paid to the applicable Governmental Authority all Taxes to which such Tax Returns relate; provided , however , that CME Group shall pay MH or its designee in cleared funds no later than three days prior to the due date (including extensions) for such Tax Returns an amount equal to all such Taxes that are CMA Excluded Taxes. MH shall provide all Tax Returns described in this Section 7.04(b)(ii) to CME Group for review and comment at least ten (10) days prior to the due date for filing such Tax Returns (including any applicable extensions), and shall not unreasonably refuse to accept any reasonable comments of CME Group with respect to such Tax Returns. 81 (c) Tax Contests . (i) MH and CMA (with respect to CMA Excluded Taxes), the Company and CME Group (with respect to CME Group Pre-Closing Taxes) or the Company and MH (with respect to MH Pre-Closing Taxes) will promptly notify the other in writing upon the receipt of notice from any Governmental Authority of any pending or threatened audit or administrative or judicial proceeding related to CMA Excluded Taxes, CME Group Pre-Closing Taxes or MH Pre-Closing Taxes, respectively; provided , however , that the failure to provide such notification shall not release the indemnifying party from any of its obligations to indemnify under this Article VII or Article X except to the extent the indemnifying party is actually prejudiced by such failure. (ii) CME Group shall have the right to control any audit or administrative or judicial proceeding with respect to Taxes (a “ Tax Proceeding ”) that are CMA Excluded Taxes (other than any Taxes for a Straddle Period) or that are CME Group Pre-Closing Taxes for which the Company or any of its Subsidiaries would reasonably be likely to be liable under applicable Law (other than any Taxes for a Straddle Period); provided , that (A) MH (in the case of CMA) and the Company (in the case of any CME Group Pre-Closing Taxes for which the Company or any of its Subsidiaries would reasonably be likely to be liable under applicable Law) will have the right to participate in such Tax Proceeding and to employ counsel of MH’s or the Company’s, respectively, choice, (B) CME Group shall consult with MH or the Company, respectively, before taking any significant action in connection with such Tax Proceeding, and (C) CME Group shall not settle or compromise such Tax Proceeding without the written consent of MH or the Company, respectively (such consent not to be unreasonably withheld). For the absence of doubt, subject to Section 6.7 of the Company Operating Agreement, CME Group shall have the right to control any Tax Proceeding (to which CME Group or a Subsidiary of CME Group is a party) with respect to CME Group Pre-Closing Taxes for which neither the Company nor any of its Subsidiaries would reasonably be likely to be liable under applicable Law. (iii) MH (in the case of CMA) and the Company (in the case of any CME Group Pre-Closing Taxes for which the Company or any of its Subsidiaries would reasonably be likely to be liable under applicable Law) shall have the right to control any Tax Proceeding for any Straddle Period; provided , that (A) CME Group will have the right to participate in such Tax Proceeding and to employ counsel of CME Group’s choice, (B) MH or the Company, respectively, shall consult with CME Group before taking any significant action in connection with such Tax Proceeding, and (C) MH or the Company, respectively, shall not settle or compromise such Tax Proceeding without the written consent of CME Group (such consent not to be unreasonably withheld). (iv) MH shall have the right to control any Tax Proceeding of, or in respect of any MH Pre-Closing Taxes for which the Company or any of its Subsidiaries would reasonably be likely to be liable under applicable Law (other than for any Straddle Period); provided , that (A) the Company will have the right to participate in such Tax Proceeding and to employ counsel of the Company’s choice, (B) MH shall consult with CME Group before taking any significant action in connection with such Tax Proceeding and (C) MH shall not settle or compromise such Tax Proceeding without the written consent of CME Group (such consent not to be unreasonably withheld). For the absence of doubt, subject to Section 6.7 of the Company Operating Agreement, MH shall have the right to control any Tax Proceeding (to which MH or a Subsidiary of MH is a party) with respect to MH Pre-Closing Taxes for which neither the Company nor any of its Subsidiaries would reasonably be likely to be liable under applicable Law. 82 (v) The Company in respect of any MH Pre-Closing Taxes for which the Company or any of its Subsidiaries would reasonably be likely to be liable under applicable Law shall have the right to control any Tax Proceeding for any Straddle Period; provided , that, (A) MH will have the right to participate in such Tax Proceeding and to employ counsel of MH’s choice, (B) the Company shall consult with MH and CME Group before taking any significant action in connection with such Tax Proceeding, and (C) the Company will not settle or compromise such Tax Proceeding without the written consent of MH and CME Group (such consent not to be unreasonably withheld). (vi) MH (in the case of CMA) and the Company (in the case of the CME Group Contributed Subsidiaries and the MH Contributed Subsidiaries and any Taxes with respect to the S&P Index Business, the MH Contributed Assets, the CME Group Index Business or the CME Group Contributed Assets, in each case, for which the Company or any of its Subsidiaries would reasonably be likely to be liable under applicable Law) shall have the exclusive right to control any Tax Proceeding other than any Tax Proceeding described in Section 7.04(c)(ii) , (iii) , (iv) or (v) . For the absence of doubt, notwithstanding any other provision, MH shall be entitled to control in all respects and no other Person shall have any right to participate in any Tax Proceeding relating to any consolidated, combined, unitary or other group or profit or loss sharing Tax Return involving MH or any Subsidiary of MH. (d) Refunds . The amount of any refund of CMA for Taxes for any Pre-Closing Tax Period (other than any refund of Taxes attributable to, or resulting from, a carry back of any item of loss, deduction, credit or other similar item arising in a Post-Closing Tax Period or, in the case of a refund of Taxes for a Straddle Period, the use of any such item arising in a Post-Closing Tax Period) shall be for the account of CME Group. The amount of any other refund or Tax Benefit of CMA shall be for the account of MH. For the avoidance of doubt, any Tax basis, net operating loss, credit or other item that reduces Taxes paid or payable that may exist in CMA in a Post-Closing Tax Period or may be carried forward to a Post-Closing Tax Period shall be for the account of MH. 83 (e) Any payments to an MH Indemnified Party under this Section 7.04 shall be due no later than two Business Days prior to the date that payment of such amounts to the appropriate Governmental Entity or other applicable Third Party is due by the indemnified party. (f) All Tax indemnification, allocation, sharing or similar agreement to which CMA, any CME Group Contributed Subsidiary or any MH Contributed Subsidiary is a party shall be terminated as of the Closing, and neither CMA, any CME Group Contributed Subsidiary nor any MH Contributed Subsidiary shall have any obligation or liability pursuant thereto. (g) Any indemnity payment under this Section 7.04 shall be treated as an adjustment to the purchase price for tax purposes, except to the extent otherwise required pursuant to a “determination” within the meaning of Section 1313(a) of the Code (or any analogous provision of state, local or foreign law). (h) Anything in this Agreement to the contrary notwithstanding, claims for indemnification with respect to Taxes of, or in respect of, CMA and the procedures relating thereto shall be governed exclusively by this Section 7.04 and the provisions of Article X shall not apply. The covenants and agreements in this Section 7.04 shall survive the Closing until the date that is six (6) months after the expiration of the applicable statute of limitations; provided , however , that any claim for indemnity made by a party hereto on or prior to such date shall survive until such claim is finally resolved. Article VIII CONDITIONS TO CLOSING Section 8.01 Conditions to Each Party’s Obligations to Effect the Closing . The obligations of the parties to consummate the transactions contemplated by this Agreement shall be subject to the satisfaction (or, to the extent permitted by applicable Law, waiver by each party), as of the Closing, of each of the following conditions: (a) No Governmental Orders . At the Closing Date, (i) there shall be no Governmental Orders in effect that restrain, prohibit, enjoin or render illegal the Closing or the consummation of the other transactions contemplated by this Agreement and the other Transaction Agreements, and (ii) there shall be no action or litigation pending by any Governmental Authority that seeks to prohibit, restrain, enjoin or render illegal the Closing or the consummation of the other transactions contemplated by this Agreement and the other Transaction Agreements. (b) HSR Filings . Any applicable waiting periods under the HSR Act (and any extensions thereof) shall have expired or been terminated. (c) Ancillary Agreements . The Ancillary Agreements shall have been duly executed and delivered by each of the parties thereto, each of the Ancillary Agreements shall be in full force and effect and shall not have been terminated by any party thereto and any transactions contemplated by any Ancillary Agreement contemplated to be consummated at or prior to the Closing shall have been consummated or will be consummated at the Closing. 84 Section 8.02 Conditions to MH’s Obligations to Effect the Closing . The obligations of MH to consummate the transactions contemplated by this Agreement shall be subject to the satisfaction (or, to the extent permitted by Applicable Law, waiver by MH in its sole discretion), as of the Closing, of each of the following conditions: (a) Representations and Warranties . The representations and warranties set forth in Section 4.01 , in Section 4.02 , in Section 4.07(a) and in Section 4.19 , in each case, shall be true and correct in all respects as of the Closing as though made on, and as of, such date and time (except to the extent that any such representation and warranty expressly speaks as of another date, in which case such representation and warranty shall be true and correct as of such other date). The representations and warranties set forth in Article IV (other than those listed in the preceding sentence) shall be true and correct (without giving effect to any limitation as to “materiality” or “CME Group Material Adverse Effect” set forth therein) as of the Closing as though made on, and as of, such date and time (except to the extent that any such representation and warranty expressly speaks as of another date, in which case such representation and warranty shall be true and correct as of such other date), except where the failure of such representations and warranties to be true and correct (without giving effect to any limitation as to “materiality” or “CME Group Material Adverse Effect” set forth therein), individually or in the aggregate, has not had and would not reasonably be expected to have a CME Group Material Adverse Effect. (b) Covenants . CME Group and CGIS shall, and shall have caused their respective Subsidiaries and Affiliates to, have performed and complied in all material respects with the obligations and covenants applicable to CME Group or its Subsidiaries or Affiliates, in each case, to be performed and complied with by CME Group or its Subsidiaries or Affiliates at or prior to the Closing in accordance with this Agreement. (c) CME Group Material Adverse Effect . Since the date of this Agreement, there shall not have occurred any event, change, effect, development, condition or occurrence that has had or would reasonably be expected to have, individually or in the aggregate, a CME Group Material Adverse Effect. (d) Officer’s Certificate . CME Group and CGIS shall have delivered to MH a certificate from a duly authorized officer, in form and substance reasonably satisfactory to MH, dated the Closing Date, stating that the conditions specified in Section 8.02(a), Section 8.02(b) and Section 8.02(c) have been satisfied. Section 8.03 Conditions to CME Group’s Obligations to Effect the Closing . The obligations of CME Group and CGIS to consummate the transactions contemplated by this Agreement shall be subject to the satisfaction (or, to the extent permitted by Applicable Law, waiver by CME Group in its sole discretion), as of the Closing, of each of the following conditions: (a) Representations and Warranties . The representations and warranties set forth in Section 3.01 , in Section 3.02 , in Section 3.07(a) and in Section 3.19 , in each case, shall be true and correct in all respects as of the Closing as though made on, and as of, such date and time (except to the extent that any such representation and warranty expressly speaks as of another date, in which case such representation and warranty shall be true and correct as of such other date). The representations and warranties set forth in Article III (other than those listed in the preceding sentence) shall be true and correct (without giving effect to any limitation as to “materiality” or “MH Material Adverse Effect” set forth therein) as of the Closing as though made on, and as of, such date and time (except to the extent that any such representation and warranty expressly speaks as of another date, in which case such representation and warranty shall be true and correct as of such other date), except where the failure of such representations and warranties to be true and correct (without giving effect to any limitation as to “materiality” or “MH Material Adverse Effect” set forth therein), individually or in the aggregate, has not had and would not reasonably be expected to have an MH Material Adverse Effect. 85 (b) Covenants . MH shall, and shall have caused its Subsidiaries and Affiliates to, have performed and complied in all material respects with the obligations and covenants applicable to MH or its Subsidiaries or Affiliates, in each case, to be performed and complied with by MH or its Subsidiaries or Affiliates at or prior to the Closing in accordance with this Agreement. (c) MH Material Adverse Effect . Since the date of this Agreement, there shall not have occurred any event, change, effect, development, condition or occurrence that has had or would reasonably be expected to have, individually or in the aggregate, an MH Material Adverse Effect. (d) Officer’s Certificate . MH shall have delivered to CME Group a certificate from a duly authorized officer, in form and substance reasonably satisfactory to CME Group, dated the Closing Date, stating that the conditions specified in Section 8.03(a) , Section 8.03(b) and Section 8.03(c) have been satisfied. Article IX TERMINATION, AMENDMENT AND WAIVER Section 9.01 Termination . This Agreement may be terminated prior to the Closing: (a) by the mutual written consent of MH and CME Group; (b) by MH, if CME Group or CGIS shall have breached any representation or warranty or failed to comply with any covenant or agreement applicable to CME Group or CGIS that would cause any of the conditions set forth in Section 8.01 or Section 8.02 not to be satisfied, and such breach is not curable or, if curable, shall not have been cured within forty-five (45) Business Days after receipt of notice of such breach by the other party, or would otherwise be incapable of being satisfied, by the Termination Date; provided that, MH may not terminate this Agreement pursuant to this Section 9.01(b) if MH is then in material breach of this Agreement; (c) by CME Group, if MH shall have breached any representation or warranty or failed to comply with any covenant or agreement applicable to MH that would cause any of the conditions set forth in Section 8.01 or Section 8.03 not to be satisfied, and such breach is not curable or, if curable, shall not have been cured within forty-five (45) Business Days after receipt of notice of such breach by the other party, or would otherwise be incapable of being satisfied, by the Termination Date; provided that, CME Group may not terminate this Agreement pursuant to this Section 9.01(b) if CME Group is then in material breach of this Agreement; 86 (d) by either MH or CME Group if the Closing shall not have occurred by nine months after the date of the Agreement (the “ Termination Date ”); provided , however, that if on the Termination Date the condition to Closing set forth in Section 8.01(a) or Section 8.01(b) shall not have been satisfied but all other conditions to Closing shall have been satisfied or waived (other than those conditions that by their terms are to be satisfied at Closing, which conditions shall be capable of being satisfied if Closing were to occur on such date or those conditions that are waived by the party having the benefit of the condition being waived), then either MH or CME Group may elect at least two (2) Business Days prior to the Termination Date then in effect by written notice to the other parties to extend the Termination Date for up to two (2) successive 45-day periods (it being understood that in no event may the Termination Date be extended beyond one year after the date of the Agreement without the mutual written consent of MH and CME Group); and provided , further , that the right to terminate this Agreement under this Section 9.01(d) shall not be available to any party whose failure to take any action required to fulfill any obligation under this Agreement or whose breach of this Agreement shall have caused the failure of the Closing to occur prior to such date; or (e) by MH or CME Group, in the event of the issuance of a final, nonappealable Governmental Order restraining or prohibiting the consummation of the transactions contemplated by this Agreement; provided that a party may not terminate this Agreement pursuant to this Section 9.01(e) if such issuance is the result of such party’s material breach of this Agreement. Section 9.02 Notice of Termination
